Exhibit 10.128

AMENDED AND RESTATED CREDIT AGREEMENT

Among

SMITH & WESSON BRANDS, INC.

(f/k/a American Outdoor Brands Corporation),

SMITH & WESSON SALES COMPANY

(f/k/a American Outdoor Brands Sales Company),

and

SMITH & WESSON INC.

(f/k/a Smith & Wesson Firearms Inc.),

as Borrowers,

THE SUBSIDIARIES OF THE BORROWERS PARTY HERETO,

as the Guarantors,

TD BANK, N.A.,

as the Administrative Agent

and

The Other Lenders Party Hereto From Time to Time

TD SECURITIES (USA) LLC,

as Joint Lead Arranger and Joint Book Runner

REGIONS BANK,

as Joint Lead Arranger and Joint Book Runner

and

REGIONS BANK,

as Syndication Agent



--------------------------------------------------------------------------------

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1     1.02.     

Other Interpretive Provisions

     38     1.03.     

Accounting Terms

     39     1.04.     

Rounding

     40     1.05.     

Zone

     40    

ARTICLE II THE COMMITMENTS AND LOANS

     40     2.01.     

Loans

     40     2.02.     

Borrowings, Conversions and Continuations of Loans

     40     2.03.     

Swingline Loans

     42     2.04.     

Appointment of Borrowers’ Representative

     43     2.05.     

Prepayments

     44     2.06.     

Termination or Reduction of Commitments

     45     2.07.     

Repayment of Loans

     46     2.08.     

Interest

     46     2.09.     

Fees

     47     2.10.     

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

     48     2.11.     

Evidence of Debt

     48     2.12.     

Payments Generally; Administrative Agent’s Clawback

     49     2.13.     

Sharing of Payments by Lenders

     51     2.14.     

Increase in Commitments

     52     2.15.     

Defaulting Lenders

     54     2.16.     

Letters of Credit

     56     2.17.     

Cash Collateral

     67     2.18.     

Effect of Benchmark Transition Event

     68    

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     69     3.01.     

Taxes

     69     3.02.     

Illegality

     74     3.03.     

Inability to Determine Rates

     75     3.04.     

Increased Costs; Reserves on LIBOR Rate Loans

     75     3.05.     

Compensation for Losses

     77     3.06.     

Mitigation Obligations; Replacement of Lenders

     77  

 

i



--------------------------------------------------------------------------------

  3.07.     

Survival

     78    

ARTICLE IV CONDITIONS PRECEDENT TO LOANS

     78     4.01.     

Conditions of Initial Loans

     78     4.02.     

Conditions to all Loans

     81    

ARTICLE V REPRESENTATIONS AND WARRANTIES

     82     5.01.     

Existence, Qualification and Power

     82     5.02.     

Authorization; No Contravention

     82     5.03.     

Governmental Authorization; Other Consents

     82     5.04.     

Binding Effect

     83     5.05.     

Solvency

     83     5.06.     

Financial Statements; No Material Adverse Effect

     83     5.07.     

Litigation

     84     5.08.     

No Default

     84     5.09.     

Ownership of Property; Liens

     84     5.10.     

Environmental Compliance

     84     5.11.     

Insurance

     84     5.12.     

Taxes

     85     5.13.     

ERISA Compliance

     85     5.14.     

Subsidiaries; Equity Interests

     86     5.15.     

Margin Regulations; Investment Company Act; Covered Entity

     86     5.16.     

Disclosure

     86     5.17.     

Compliance with Laws

     87     5.18.     

Taxpayer Identification Number

     87     5.19.     

Casualty, Etc

     87     5.20.     

Intellectual Property; Licenses, Etc

     87     5.21.     

OFAC

     87     5.22.     

Senior Credit Facility

     87     5.23.     

EEA Financial Institutions

     88     5.24.     

Beneficial Ownership Certification

     88     5.25.     

Security Interest in Collateral

     88  

 

ii



--------------------------------------------------------------------------------

 

ARTICLE VI AFFIRMATIVE COVENANTS

     88     6.01.     

Financial Statements

     88     6.02.     

Certificates; Other Information

     89     6.03.     

Notices

     92     6.04.     

Payment of Obligations

     93     6.05.     

Preservation of Existence, Etc

     93     6.06.     

Maintenance of Properties

     93     6.07.     

Maintenance of Insurance

     93     6.08.     

Compliance with Laws

     94     6.09.     

Books and Records

     94     6.10.     

Inspection Rights

     94     6.11.     

Use of Proceeds

     95     6.12.     

Additional Subsidiary Guarantors; Foreign Subsidiaries; Additional Collateral

     95     6.13.     

Depository Banks

     97     6.14.     

Further Assurances

     97     6.15.     

Anti-Corruption Laws

     97     6.16.     

Interest Rate Hedging

     97    

ARTICLE VII NEGATIVE COVENANTS

     98     7.01.     

Liens

     98     7.02.     

Investments

     99     7.03.     

Indebtedness

     100     7.04.     

Fundamental Changes

     102     7.05.     

Dispositions

     102     7.06.     

Restricted Payments

     103     7.07.     

Change in Nature of Business

     104     7.08.     

Transactions with Affiliates

     104     7.09.     

Burdensome Agreements

     104     7.10.     

Use of Proceeds

     104     7.11.     

Financial Covenants

     105     7.12.     

Sanctions

     105  

 

iii



--------------------------------------------------------------------------------

  7.13.     

Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes

     105     7.14.     

Prepayments, Etc. of Indebtedness

     106     7.15.     

Amendment, Etc. of Indebtedness

     106     7.16.     

Holding Company Covenant

     106     7.17.     

Sale and Leaseback Transactions

     106     7.18.     

Excluded Subsidiary Covenant

     106     7.19.     

Anti-Corruption Laws

     107     7.20.     

Senior Credit Facility

     107     7.21.     

Insurance Subsidiary

     107    

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     107     8.01.     

Events of Default

     107     8.02.     

Remedies Upon Event of Default

     110     8.03.     

Application of Funds

     111    

ARTICLE IX ADMINISTRATIVE AGENT

     112     9.01.     

Appointment and Authority

     112     9.02.     

Rights as a Lender

     113     9.03.     

Exculpatory Provisions

     113     9.04.     

Reliance by Administrative Agent

     114     9.05.     

Delegation of Duties

     114     9.06.     

Resignation of Administrative Agent

     115     9.07.     

Non-Reliance on Administrative Agent and Other Lenders

     116     9.08.     

No Other Duties, Etc

     117     9.09.     

Administrative Agent May File Proofs of Claim

     117     9.10.     

Guaranty Matters

     118     9.11.     

Certain ERISA Matters

     119     9.12.     

Collateral Matters

     120     9.13.     

Bank Product Agreements and Swap Contracts

     120    

ARTICLE X MISCELLANEOUS

     121     10.01.     

Amendments, Etc

     121  

 

iv



--------------------------------------------------------------------------------

  10.02.     

Notices; Effectiveness; Electronic Communication

     124     10.03.     

No Waiver; Cumulative Remedies; Enforcement

     126     10.04.     

Expenses; Indemnity; Damage Waiver

     127     10.05.     

Payments Set Aside

     129     10.06.     

Successors and Assigns

     130     10.07.     

Treatment of Certain Information; Confidentiality

     135     10.08.     

Right of Setoff

     136     10.09.     

Interest Rate Limitation

     137     10.10.     

Counterparts; Integration; Effectiveness

     137     10.11.     

Survival of Representations and Warranties

     137     10.12.     

Severability

     138     10.13.     

Replacement of Lenders

     138     10.14.     

Governing Law; Jurisdiction; Etc

     139     10.15.     

Waiver of Jury Trial

     140     10.16.     

No Advisory or Fiduciary Responsibility

     140     10.17.     

Electronic Execution of Assignments and Certain Other Documents

     141     10.18.     

USA PATRIOT Act

     141     10.19.     

Joint and several Obligations

     141     10.20.     

Subordination

     142     10.21.     

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     143     10.22.     

Acknowledgment Regarding Any Supported QFCs

     143    

ARTICLE XI CONTINUING GUARANTY

     145     11.01.     

Guaranty

     145     11.02.     

Rights of Lenders and Affiliate Counterparties

     146     11.03.     

Certain Waivers

     146     11.04.     

Obligations Independent

     146     11.05.     

Subrogation

     146     11.06.     

Termination; Reinstatement

     147     11.07.     

Stay of Acceleration

     147     11.08.     

Condition of Borrowers

     147     11.09.     

Appointment of Borrower Representative

     147  

 

v



--------------------------------------------------------------------------------

  11.10.     

Right of Contribution

     148     11.11.     

Keepwell

     148     11.12.     

Eligible Contract Participant Status

     148  

 

vi



--------------------------------------------------------------------------------

SIGNATURES

     S-1    

SCHEDULES

   

1.01(a) Excluded Subsidiaries

    

1.01(b) Specified Real Estate

     2.01    Commitments and Applicable Percentages      5.07    Litigation     
5.09    Properties      5.10    Environmental Matters      5.11    Insurance
Summary      5.13    Pension Matters      5.14    Subsidiaries; Other Equity
Investments      5.21    Anti-Corruption Laws      7.01    Existing Liens     
7.02    Existing Investments      7.03    Existing Indebtedness      7.17   
Sale Leaseback      10.02    Administrative Agent’s Office; Certain Addresses
for Notices     

EXHIBITS

   

Form of

    A    Loan Notice      B    [Reserved]      C    Revolving Note      D   
Compliance Certificate      E    Assignment and Assumption   

 

i



--------------------------------------------------------------------------------

  F    Joinder Agreement      G    Solvency Certificate      H    Notice of Loan
Prepayment      I    [Reserved]      K 1-4    U.S. Tax Compliance Certificates
     L   

Form of Security Agreement

  

 

 

ii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into as of
August 24, 2020, among SMITH & WESSON BRANDS, INC., a Nevada corporation (f/k/a
American Outdoor Brands Corporation) (the “Company”), SMITH & WESSON SALES
COMPANY, a Delaware corporation (f/k/a American Outdoor Brands Sales Company)
(“SWSC”), and SMITH & WESSON INC., a Delaware corporation (f/k/a Smith & Wesson
Firearms, Inc.) (“S&W”, and, together with the Company and SWSC, the “Borrowers”
and, each a “Borrower”), the Guarantors (as hereinafter defined) from time to
time party hereto (together with the Borrowers, collectively, the “Loan
Parties”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and TD BANK, N.A., as Administrative
Agent and Swingline Lender.

WHEREAS, the Loan Parties are parties to that certain Credit Agreement dated as
of June 15, 2015, among the lenders party thereto (the “Existing Lenders”), and
TD Bank, N.A., as Administrative Agent and Swingline Lender, as amended,
supplemented or otherwise modified prior to the date hereof (the “Existing
Credit Agreement”), pursuant to which the Existing Lenders agreed to make
certain loans and provide certain other credit accommodations to the borrowers
thereunder from time to time;

WHEREAS, the Loan Parties have requested that certain of the Existing Lenders
agree to amend and restate the Existing Credit Agreement in its entirety to,
among other things make certain modifications to the terms and provisions of the
Existing Credit Agreement;

WHEREAS, the Loan Parties (as hereinafter defined) have requested that the
Lenders and the Swingline Lender make loans and other financial accommodations
to the Loan Parties in an aggregate amount of up to $100,000,000; and

WHEREAS, the Lenders and the Swingline Lender have agreed to make such loans and
other financial accommodations to the Loan Parties on the terms and subject to
the conditions set forth herein.

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Defined Terms. As used in this Agreement, the following terms shall have the
meanings set forth below:

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Restatement Effective Date, by which any Borrower
(a) acquires any going business or all or substantially all of the assets of any
Person, whether through purchase of assets, merger or otherwise or (b) directly
or indirectly acquires (in one transaction or as the most recent

 

1



--------------------------------------------------------------------------------

transaction in a series of transactions) at least a majority (in number of
votes) of the Equity Interests of a Person which has ordinary voting power for
the election of directors or other similar management personnel of a Person
(other than Equity Interests having such power only by reason of the happening
of a contingency) or a majority of the outstanding Equity Interests of a Person.

“Adjusted Consolidated Funded Indebtedness” means, on any date of determination,
an amount equal to (x) Consolidated Funded Indebtedness less (y) cash and cash
equivalents of the Loan Parties on a consolidated basis (as reflected on the
most recent balance sheet delivered by the Loan Parties to the Administrative
Agent and the Lenders in accordance with Section 6.01 hereof) as of such date in
excess of $25,000,000 and subject to no Liens (other than Liens in favor of the
Administrative Agent (for the benefit of the Secured Parties)), all as
determined in accordance with GAAP.

“Adjusted Consolidated Leverage Ratio” means, as of any date of determination,
the ratio of (a) Adjusted Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters most recently
ended.

“Administrative Agent” means TD Bank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, the Administrative Agent’s address and,
as appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in form and
substance satisfactory to the Administrative Agent.

“Affected Foreign Subsidiary” means any Foreign Subsidiary to the extent a
pledge of more than 66 2/3% of the voting Equity Interests in such Foreign
Subsidiary would cause a Deemed Dividend Problem.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliate Counterparty” means a Person who is an Affiliate of a Lender at the
time such Person entered into any Swap Contract.

“Aggregate Commitments” mean the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Applicable Percentage” means, in respect of the Revolving Facility, with
respect to any Revolving Lender at any time, the percentage (carried out to the
eighth decimal place) of the Revolving Facility represented by such Revolving
Lender’s Revolving Commitment at such time, subject to adjustment as provided in
Section 2.15. If the Commitment of all of the Revolving Lenders to make
Revolving Loans and the obligation of the L/C Issuers to make L/C Credit

 

2



--------------------------------------------------------------------------------

Extensions have been terminated pursuant to Section 8.02, or if the Revolving
Commitments have expired, then the Applicable Percentage of each Revolving
Lender in respect of the Revolving Facility shall be determined based on the
Applicable Percentage of such Revolving Lender in respect of the Revolving
Facility most recently in effect, giving effect to any subsequent assignments.
The Applicable Percentage of each Lender in respect of the Revolving Facility is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Pledge Percentage” means (a) in the case of non-voting Equity
Interests, 100% and (b) in the case of voting Equity Interests, 100% but 65% in
the case of a pledge by a Loan Party of its Equity Interests in an Affected
Foreign Subsidiary.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Adjusted Consolidated Leveraged Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(a):

Applicable Rate

 

Pricing Level

 

Adjusted Consolidated
Leverage Ratio

 

Facility Fee

 

LIBOR Rate +
and Letter of Credit
Fee

 

Base Rate +

1

  >2.50:1   .425%   2.75%   1.75%

2

  >2.00:1 but <2.50:1   .425%   2.50%   1.50%

3

  >1.50:1 but <2.00:1   .30%   2.25%   1.25%

4

  >1.00:1 but <1.50:1   .30%   2.00%   1.00%

5

  <1.00:1   .25%   1.75%   .75%

Any increase or decrease in the Applicable Rate resulting from a change in the
Adjusted Consolidated Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Level 1 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered. The Applicable Rate in effect
from the Restatement Effective Date through the delivery of the first Compliance
Certificate pursuant to Section 6.02(a) shall be determined based upon Pricing
Level 5. In addition, at all times while the Default Rate is in effect, the
highest rate set forth in each column of the Applicable Rate shall apply.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b). The Applicable Rate set forth above shall be
increased as, and to the extent, required by Section 2.14(c).

 

3



--------------------------------------------------------------------------------

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuers and (ii) if any Letters of Credit have been issued pursuant
to Section 2.16, the Revolving Lenders and (c) with respect to the Swingline
Sublimit, (i) the Swingline Lender and (ii) if any Swingline Loans are
outstanding pursuant to Section 2.03(a), the Revolving Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means TD Securities (USA) LLC and Regions Bank, each in its capacity
as a joint lead arranger and joint bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company, its Subsidiaries and certain of its Affiliates (including, without
limitation, the Outdoor Products Group Subsidiaries for the fiscal year ended
April 30, 2020, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal year of the Company and its
Subsidiaries, including the notes thereto.

“Availability Period” means in respect of the Revolving Facility, the period
from and including the Restatement Effective Date to the earliest of (i) the
Maturity Date for the Revolving Facility, (ii) the date of termination of the
Revolving Commitments pursuant to Section 2.06, and (iii) the date of
termination of the Commitment of each Revolving Lender to make Revolving Loans
and of the obligation of the L/C Issuers to make L/C Credit Extensions pursuant
to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

4



--------------------------------------------------------------------------------

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank Product” means any service or facility extended to any Loan Party by a
Bank Product Provider including: (a) credit cards, (b) debit cards, (c) purchase
cards, (d) credit card, debit card and purchase card processing services,
(e) treasury, cash management or related services (including the Automated
Clearing House processing of electronic funds transfers through the direct
Federal Reserve FedLine system), (f) cash management, including controlled
disbursement, accounts or services, (g) return items, netting, overdraft and
interstate depositary network services, (h) Swap Contracts or (i) foreign
exchange contracts.

“Bank Product Agreement” means those agreements entered into from time to time
by any Loan Party or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products, including, without limitation,
any Cash Management Agreements.

“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by any Loan Party to a Bank
Product Provider pursuant to or evidenced by the Bank Product Agreements and
irrespective of whether for the payment of money, whether direct or indirect,
absolute or contingent, due or to become due, now existing or hereafter arising,
and including all such amounts that any Loan Party is obligated to reimburse to
a Bank Product Provider as a result of such Person purchasing participations or
executing indemnities or reimbursement obligations with respect to the Bank
Products provided to any Loan Party pursuant to the Bank Product Agreements.

“Bank Product Provider” means (a) TD Bank or any of its Affiliates or (b) any
Lender or any Affiliate of any Lender that provides any Bank Products to any
Loan Party.

“Base Rate” means, at any time, a fluctuating rate per annum equal to the higher
of (a) the rate published from time to time by The Wall Street Journal as the
U.S. Prime Rate (if such U.S. Prime Rate is expressed as a range, then the top
of such range will be used) or, in the event The Wall Street Journal ceases
publication of such U.S. Prime Rate, the base, reference or other rate then
designated by the Administrative Agent, in its sole discretion, for general
commercial loan reference purposes; (b) the sum of (i) the Federal Funds Rate
plus (ii) one-half of one percent (1/2%); or (c) the sum of (i) the LIBOR Rate
for an Interest Period of one month at approximately 11:00 a.m. London time on
such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus (ii) one percent (1.0%). It is acknowledged by the parties to
this Agreement that the Base Rate is a reference rate, not necessarily the
lowest rate of interest charged, which serves as the basis upon which effective
interest rates are calculated for loans making reference thereto. The effective
interest rate for the Base Rate Loans will change on the date of each change in
the U.S. Prime Rate (as published in The Wall Street Journal, as aforesaid) or,
if such U.S. Prime Rate is not so published, on the date of each change in the
rate designated by the Administrative Agent as provided above.

“Base Rate Loan” means a Revolving Loan that bears interest based on the Base
Rate.

 

5



--------------------------------------------------------------------------------

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrowers giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body or (ii) any evolving or then-prevailing
market convention for determining a rate of interest as a replacement to LIBOR
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrowers giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for U.S. dollar-denominated
syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Interest Period,”
timing and frequency of determining rates and making payments of interest and
other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR:

 

  (1)

in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or

 

  (2)

in the case of clause (3) of the definition of “Benchmark Transition Event,” the
date of the public statement or publication of information referenced therein.

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

 

6



--------------------------------------------------------------------------------

  (1)

a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

 

  (2)

a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR, the U.S. Federal Reserve System, an insolvency
official with jurisdiction over the administrator for LIBOR, a resolution
authority with jurisdiction over the administrator for LIBOR or a court or an
entity with similar insolvency or resolution authority over the administrator
for LIBOR, which states that the administrator of LIBOR has ceased or will cease
to provide LIBOR permanently or indefinitely, provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide LIBOR; or

 

  (3)

a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR announcing that LIBOR is no longer
representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrowers, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with the Section titled
“Effect of Benchmark Transition Event” and (y) ending at the time that a
Benchmark Replacement has replaced LIBOR for all purposes hereunder pursuant to
the Section titled “Effect of Benchmark Transition Event.”

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

 

7



--------------------------------------------------------------------------------

“Borrower Representative” has the meaning specified in Section 2.04.

“Borrowing” means, a Revolving Borrowing or a Swingline Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located, and if
such day relates to any interest rate settings as to a LIBOR Rate Loan
denominated in Dollars, any fundings, disbursements, settlements and payments in
Dollars in respect of any such LIBOR Rate Loan, or any other dealings in Dollars
to be carried out pursuant to this Agreement in respect of any such LIBOR Rate
Loan, means any such day that is also a London Banking Day.

“Capital Expenditures” means, for the Company and its Subsidiaries, on a
consolidated basis, without duplication, any expenditure or commitment to expend
money for any purchase or other acquisition of any asset which would be
classified as a fixed or capital asset on a balance sheet of such Person
prepared in accordance with GAAP

“Captive Insurance Subsidiary” means SW Insurance Company, an insurance company
formed under the laws of Arizona.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Lenders, as Collateral for L/C Obligations or obligations of the Revolving
Lenders to fund participations in respect of L/C Obligations (as the context may
require), (a) cash or deposit account balances, (b) backstop letters of credit
entered into on terms, from issuers and in amounts satisfactory to the
Administrative Agent and the applicable L/C Issuers, and/or (c) if the
Administrative Agent and the applicable L/C Issuers shall agree, in their sole
discretion, other credit support, in each case, in Dollars and pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
such L/C Issuer.

“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such Cash Collateral and other credit support.

“Cash Management Agreements” means, collectively, one or more agreements entered
into from time to time by TD Bank with any Loan Party and/or the Borrower
Representative relating to cash management services regarding one or more of
deposit accounts of the Loan Parties, as such agreement(s) may be amended,
restated or modified from time to time.

“Change in Law” means the occurrence, after the Restatement Effective Date, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application thereof by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives

 

8



--------------------------------------------------------------------------------

promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof), of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of any Borrower;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of any Borrower by Persons who were neither (i) nominated or
approved by the board of directors of such Borrower nor (ii) appointed by
directors so nominated or approved; (c) the acquisition of direct or indirect
Control of any Borrower by any Person or group; (d) the Company shall cease to
own, directly or indirectly, free and clear of all Liens or other encumbrances,
at least 100% of the outstanding Equity Interests of any Subsidiary except as
may result from any merger, consolidation or other reorganization permitted
under this Agreement; or (e) the occurrence of any “Change of Control” under and
as defined in a Permitted Notes Indenture. For the avoidance of doubt, the
parties agree that the Outdoor Products Group Spin-Off shall not be deemed a
Change of Control.

“Code” means the Internal Revenue Code of 1986.

“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents, and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent, to
secure the Obligations.

“Collateral Access Agreement” means any landlord waiver or other similar
agreement between the Administrative Agent and any third party (including any
bailee or consignee) in possession of Collateral or any landlord of any Borrower
for any leased premises where Collateral with a fair market value in excess of
$10,000,000 is located, as any such waiver or similar agreement may be amended,
restated or otherwise modified from time to time.

“Collateral Documents” means, collectively, the Security Agreement, each
Collateral Access Agreement, each Deposit Account Control Agreement and any
other documents now or hereafter executed and delivered to the Administrative
Agent for the benefit of the Secured Parties granting a Lien upon the Collateral
as security for payment of the Obligations, as the same may be amended, restated
or otherwise modified from time to time.

“Commitment” means a Revolving Commitment, as the context may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

9



--------------------------------------------------------------------------------

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) without duplication and to the extent deducted in
determining Consolidated Net Income for such period, the sum of (i) Consolidated
Interest Expense for such period, (ii) income tax expense (with a deduction in
case of income tax benefit) for such period, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary
charges for such period, (v) any non-cash charges for such period related to
stock options and restricted stock granting, (vi) reasonable and documented fees
and expenses incurred in connection with the Fifth Amendment, (vii) reasonable
and documented fees and expenses incurred in connection with the Outdoor
Products Group Spin-Off, and (viii) any other nonrecurring non-cash charges for
such period (but excluding any non-cash charge in respect of an item that was
included in Consolidated Net Income in a prior period), minus (b) without
duplication and to the extent included in Consolidated Net Income, any
extraordinary gains and any non-cash items of income for such period, all
calculated on a consolidated basis in accordance with GAAP.

Consolidated EBITDA shall be calculated on a pro forma basis to give effect to
Permitted Acquisitions (but not Permitted Business Acquisitions) and
Dispositions consummated at any time on or after the first day of the relevant
period as if each Permitted Acquisition had been effected on the first day of
such period and as if each such Dispositions had been consummated on the day
prior to the first day of such period; provided, that such calculation of
Consolidated EBITDA shall be subject to the Administrative Agent’s prior written
approval of the pro forma calculations; provided, further, that for the purposes
of determining Consolidated EBITDA for any period that includes any fiscal
quarter ended prior to the consummation of the Outdoor Products Group Spin-Off,
Consolidated EBITDA for such quarter and the components thereof shall be
determined utilizing accounting principles and policies in conformity with those
used to prepare the financial statements of the Company previously submitted to
the Administrative Agent in accordance with Section 6.01.

“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated EBITDA, plus Consolidated Rental
Expense, minus the unfinanced portion of Capital Expenditures, minus cash taxes
paid, minus dividends and distributions paid in cash, to (b) Consolidated Fixed
Charges.

“Consolidated Fixed Charges” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) cash Consolidated Interest
Expense for such period, plus (b) Consolidated Rental Expense paid during such
period, plus (c) scheduled principal payments on Indebtedness made during such
period, plus (d) payments on capital leases made during such period, all
calculated on a consolidated basis in accordance with GAAP.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of the
aggregate principal amount of all Indebtedness at such date (including, without
limitation, the Swap Termination Value under any Swap Contract at such date, but
excluding undrawn amount of letters of credit, foreign

 

10



--------------------------------------------------------------------------------

exchange obligations Bank Product Obligations), determined on a consolidated
basis in accordance with GAAP; provided, however, for purposes of calculating
the financial covenants, any Guarantee and Off-Balance Sheet Liability shall be
deemed to be fully funded. In the case of any Guarantee, the amount deemed fully
funded shall be the greater of (x) the amount then due on the Guarantee, or
(y) the maximum principal amount of the indebtedness then subject to such
Guarantee. In the case of any Off-Balance Sheet Liability, the amount deemed
fully funded shall be the amount that would be due if such Off-Balance Sheet
Liability was due on the date of determination.

“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP;
provided, that for the purposes of determining Consolidated Interest Expense for
any period that includes any fiscal quarter ended prior to the consummation of
the Outdoor Products Group Spin-Off, Consolidated Interest Expense for such
quarter shall be determined utilizing accounting principles and policies in
conformity with those used to prepare the financial statements of the Company
previously submitted to the Administrative Agent in accordance with
Section 6.01.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period, all calculated on a consolidated basis in accordance with GAAP.

“Consolidated Rental Expense” means, as of any date of determination, all
obligations in respect of fixed, base and contingent rent paid or due by the
Company or any of its Subsidiaries, on a consolidated basis, during such period
under any rental agreements or leases of real or personal property (other than
obligations in respect of capital leases); provided, that for the purposes of
determining Consolidated Rental Expense for any period that includes any fiscal
quarter ended prior to the consummation of the Outdoor Products Group Spin-Off,
Consolidated Rental Expense for such quarter shall be determined utilizing
accounting principles and policies in conformity with those used to prepare the
financial statements of the Company previously submitted to the Administrative
Agent in accordance with Section 6.01.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

11



--------------------------------------------------------------------------------

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Deemed Dividend Problem” means, with respect to any Foreign Subsidiary, such
Foreign Subsidiary’s accumulated and undistributed earnings and profits being
deemed to be repatriated to the applicable parent Loan Party under Section 956
of the Code and the effect of such repatriation causing materially adverse tax
consequences to the applicable parent Loan Party in each case as determined by
the Borrower Representative in its commercially reasonable judgment acting in
good faith and in consultation with its legal and tax advisors.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a LIBOR Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower Representative in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer,
the Swingline Lender or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Borrower Representative, any L/C Issuer, the Swingline Lender and the
Administrative Agent in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower
Representative, to confirm in writing to the Administrative Agent and the
Borrower Representative that it will comply with its prospective funding
obligations hereunder (provided that such Lender shall cease to be a Defaulting
Lender pursuant to this clause (c) upon receipt of such written confirmation by
the Administrative Agent and the Borrower Representative), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender

 

12



--------------------------------------------------------------------------------

solely by virtue of the ownership or acquisition of any Equity Interest in that
Lender or any direct or indirect parent company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Lender with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (d) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.15(b)) as of the
date established therefor by the Administrative Agent in a written notice of
such determination, which shall be delivered by the Administrative Agent to the
Borrower Representative, each L/C Issuer, the Swingline Lender and each other
Lender promptly following such determination.

“Deposit Account Control Agreement” means any agreement, in form and substance
satisfactory to the Administrative Agent, providing (i) that all items received
or deposited in a deposit account on behalf of any Loan Party are pledged to the
Administrative Agent, and that the bank in which such deposit account is
maintained will comply with instructions originated by the Administrative Agent
directing disposition of the funds in such deposit account without further
consent by such Loan Party, and (ii) such other substantially similar terms and
conditions to which the Administrative Agent in its sole discretion may consent
in writing.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding any Involuntary Disposition.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Early Opt-in Election” means the occurrence of:

 

13



--------------------------------------------------------------------------------

  (1)

(i) a determination by the Administrative Agent or (ii) a notification by the
Required Lenders to the Administrative Agent (with a copy to the Borrowers) that
the Required Lenders have determined that U.S. dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in this Section titled “Effect of Benchmark Transition Event,”
are being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace LIBOR, and

 

  (2)

(i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrowers and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06 (subject to such consents, if any, as may be
required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

14



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Subsidiary” means (a) each Subsidiary of a Borrower listed on Schedule
1.01(a), (b) any 501(c)(3) organization Controlled by a Loan Party or under
common Control with a Loan Party and (c) so long as at the date of its
organization, (i) no Default exists or would result therefrom and (ii) it could
not reasonably be expected to comply with applicable Laws if it was a party to
the Guaranty, the Captive Insurance Subsidiary; provided that no Subsidiary that
Guarantees any Permitted Notes or other Indebtedness of a Loan Party shall be
deemed to be an Excluded Subsidiary at any time any such Guarantee is in effect.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 11.11 and any other “keepwell, support or other agreement for
the benefit of such Loan Party and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such Loan
Party, or grant by such Loan Party of a Lien, becomes effective with respect to
such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

 

15



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower Representative under Section 10.13) or (ii) such Lender changes its
Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a)(ii) or (c), amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 3.01(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

“Existing Credit Agreement” has the meaning assigned such term in the Recitals
to this Agreement.

“Existing Letter of Credit” means that certain Irrevocable Standby Letter of
Credit No. 20009193 dated as of December 31, 2019, issued by TD Bank for the
benefit of the State of Arizona on behalf of the Company, in an aggregate amount
not to exceed $1,500,000.

“Existing Loans” has the meaning assigned such term in Section 10.23.

“Facility” means the Revolving Facility.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations) and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the applicable L/C Issuers shall
have been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business

 

16



--------------------------------------------------------------------------------

Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to TD
Bank on such day on such transactions as determined by the Administrative Agent.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Loan Parties directly owns or Controls more than
50% of such Foreign Subsidiary’s issued and outstanding Equity Interests.

“Fifth Amendment” means that certain Fifth Amendment to Credit Agreement dated
as of the November 22, 2019 among the Borrowers party thereto, the Guarantors
party thereto, the Lenders party thereto and Administrative Agent.

“Foreign Lender” means, with respect to any Borrower, (a) if such Borrower is a
U.S. Person, a Lender that is not a U.S. Person, and (b) if such Borrower is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“Foreign Subsidiary Holdco” means any direct or indirect Domestic Subsidiary of
a Loan Party that does not engage in any material direct operations and
substantially all of the assets of which (either directly or indirectly)
consists of (a) Equity Interests in one or more Foreign Subsidiaries or
(b) Indebtedness owed to or by one or more Foreign Subsidiaries.

“Form 10” means the Form 10 to be filed by Spin-Off Parent with the SEC relating
to the Outdoor Products Group Spin-Off and any amendments thereto.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, with respect to any L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

17



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

“Guarantors” means, collectively, (a) with respect to the Obligations other than
the Swap Obligations, the Subsidiaries of the Borrowers (other than any Excluded
Subsidiary or any Foreign Subsidiary Holdco) and (b) with respect to the Swap
Obligations, the Company and the Subsidiaries of the Company (other than SWSC,
SWI, any Excluded Subsidiary and any Foreign Subsidiary Holdco), in each case as
are or may from time to time become parties to this Agreement pursuant to
Section 6.12.

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article XI in favor of the Administrative Agent, for the benefit of the Lenders
and any Affiliate Counterparty or other Affiliates of any Lender holding any
Swap Obligations, together with each other guaranty delivered pursuant to
Section 6.12.

 

18



--------------------------------------------------------------------------------

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Immaterial Subsidiary” means a Foreign Subsidiary that (a) has aggregate assets
of less than $10,000,000 and (b) has no direct or indirect Subsidiaries with
aggregate assets for all such Subsidiaries of more than $10,000,000.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.14(a).

“Increase Joinder” has the meaning assigned to such term in Section 2.14(c).

“Incremental Commitments” means Incremental Revolving Commitments.

“Incremental Revolving Commitment” has the meaning assigned to such term in
Section 2.14(a).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases, Synthetic Lease Obligations and other Off-Balance Sheet
Liabilities;

 

19



--------------------------------------------------------------------------------

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Insufficiency” has the meaning specified in Section 2.03.

“Intercompany Debt” means unsecured Indebtedness of a Subsidiary of a Borrower
owed to a Borrower or a wholly-owned Subsidiary of a Borrower, which
Indebtedness shall (i) to the extent required by the Administrative Agent, be
evidenced by promissory notes, (ii) be on terms (including subordination terms)
acceptable to the Administrative Agent and (iii) be otherwise permitted under
the provisions of Section 7.03.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided, however, that if
any Interest Period for a LIBOR Rate Loan exceeds three months, the respective
dates that fall every three months after the beginning of such Interest Period
shall also be Interest Payment Dates; and (b) as to any Base Rate Loan or
Swingline Loan, the last Business Day of each March, June, September and
December and the Maturity Date of the Facility under which such Loan was made
(with Swingline Loans being made under the Revolving Facility for purposes of
this definition).

“Interest Period” means as to each LIBOR Rate Loan, the period commencing on the
date such LIBOR Rate Loan is disbursed or converted to or continued as a LIBOR
Rate Loan and ending on the date one, two, three or six months thereafter, as
selected by the Company in its Loan Notice; provided that:

 

20



--------------------------------------------------------------------------------

  (i)

any Interest Period that would otherwise end on a day that is not a Business Day
shall be extended to the next succeeding Business Day unless, in the case of a
LIBOR Rate Loan, such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

  (ii)

any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

  (iii)

no Interest Period shall extend beyond the Maturity Date of the Facility under
which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitutes all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person. For purposes
of covenant compliance, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

“Involuntary Dispositions” means any involuntary loss of, damage to or
destruction of, or any condemnation or other taking for public use of, any
property of any Loan Party or any Subsidiary.

“IP Rights” has the meaning specified in Section 5.20.

“IRS” means the United States Internal Revenue Service.

“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).

“Issuer Documents” means with respect to any Letter of Credit, any Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and a Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit F executed and delivered in accordance with the provisions of
Section 6.12.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents

 

21



--------------------------------------------------------------------------------

or authorities, including the interpretation or administration thereof by any
Governmental Authority charged with the enforcement, interpretation or
administration thereof, and all applicable administrative orders, directed
duties, requests, licenses, authorizations and permits of, and agreements with,
any Governmental Authority, in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing.

“L/C Commitment” means, with respect to each L/C Issuer, the commitment of such
L/C Issuer to issue Letters of Credit hereunder. The aggregate amount of all L/C
Issuer’s Letter of Credit Commitments is $25,000,000.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, with respect to a particular Letter of Credit, the
applicable Lender in its capacity as issuer of such Letter of Credit, or any
successor issuer thereof.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts (including all L/C Borrowings). For all purposes of
this Agreement, if on any date of determination a Letter of Credit has expired
by its terms but any amount may still be drawn thereunder by reason of the
operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto, and
unless the context requires otherwise, the Swingline Lender.

“Lender Parties” means the Administrative Agent and each of the Lenders.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letter of Credit.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

22



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect for the Revolving Facility (or, if such day is
not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.16(m).

“Letter of Credit Report” means a certificate from an applicable L/C Issuer to
the Administrative Agent in a form approved by the Administrative Agent.

“Letter of Credit Sublimit” means, as of any date of determination, an amount
equal to the result of the lesser of (a) $25,000,000 and (b) the Revolving
Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“LIBOR” means, with respect to any Interest Period, the rate of interest in the
applicable currency (rounded upwards, at the Administrative Agent’s option, to
the next 100th of one percent) equal to the Intercontinental Exchange Group (or
any successor thereto approved by the Administrative Agent if the
Intercontinental Exchange Group is no longer making a LIBOR rate available)
LIBOR (“ICE LIBOR”) for such Interest Period as published by Reuters (or such
other commercially available source providing quotations of ICE LIBOR as
designated by the Administrative Agent from time to time) at approximately 11:00
A.M. (London Time) two (2) London Banking Days prior to the first day of such
Interest Period; provided, however, if more than one ICE LIBOR is so specified,
the applicable rate shall be the arithmetic mean of all such rates. If, for any
reason, such rate is not available, the term LIBOR shall mean, with respect to
any Interest Period, the rate of interest per annum determined by the
Administrative Agent to be the average rate per annum at which deposits in such
currency, as applicable, are offered for such Interest Period by major banks in
London, England at approximately 11:00 A.M. (London time) two (2) London Banking
Days prior to the reset date. Notwithstanding the foregoing, LIBOR Loans shall
be deemed to constitute eurocurrency liabilities and as such shall be deemed
subject to reserve requirements without benefit of credits for proration,
exceptions or offsets that may be available from time to time to any Lender.
LIBOR shall be adjusted automatically on and as of the effective date of any
change in the LIBOR Reserve Percentage for each LIBOR Advance (including
conversions, extensions and renewals), to a per annum interest rate determined
pursuant to the following formula:

LIBOR Rate = LIBOR

1 minus LIBOR Reserve Percentage

Provided, however, if the LIBOR Rate shall be less than 0.50%, such rate shall
be deemed to be 0.50% for the purposes of this Agreement.

 

23



--------------------------------------------------------------------------------

“LIBOR Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) which is in effect from time to time under Regulation D of the Board,
as such Regulation may be amended from time to time or any successor Regulation,
as the maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special or marginal reserves) applicable with respect
to eurocurrency liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate of LIBOR Rate Loans is determined), whether or not any Lender
has any eurocurrency liabilities subject to such reserve requirement at that
time.

“LIBOR Rate Loan” means any Loan the rate of interest applicable to which is
based with LIBOR Rate.

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Revolving Loan or a Swingline Loan.

“Loan Documents” means collectively, this Agreement, each Note, the Guaranty,
each Collateral Document, each Issuer Document, each Joinder Agreement, and
(g) any agreement creating or perfecting rights in Cash Collateral pursuant to
the provisions of Section 2.14, and the TD Bank Fee Letter, each as amended,
modified or supplemented; provided, however, that for purposes of Section 10.01,
“Loan Documents” shall mean this Agreement, the Guaranty and the Collateral
Documents. For the avoidance of doubt, the “Loan Documents” shall exclude any
Swap Contract and any other Bank Product Agreement.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of LIBOR Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.

“Loan Parties” means, collectively, the Borrowers and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

“Master Account” means that certain deposit account (account number ending in
6051) of the Borrower Representative maintained with TD Bank and described in
and subject to the Cash Management Agreements, and such other account(s) as the
Loan Parties (or the Borrower Representative) and TD Bank may, from time to
time, designate as master account(s).

“Master Letter of Credit Agreement” means that certain Master Letter of Credit
Agreement, dated as of August 15, 2013, as amended, among the Company, SWSC and
TD Bank, N.A., as amended, restated, amended and restated or otherwise modified
from time to time.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Company or the
Company and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Loan Party to perform its obligations under any Loan Document to
which it is a party; (c) from and after the Springing Lien Trigger Date, a
material adverse effect on (i) a material portion of the Collateral or (ii) the
effectiveness of the Administrative Agent’s Liens on the Collateral, taken as a
whole, or the priority of such Liens; or (d) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

24



--------------------------------------------------------------------------------

“Maturity Date” means the earlier of (i) August 24, 2025 or (ii) the date that
is six (6) months in advance of the earliest maturity of any Permitted Notes;
provided, however, that in each case, if such date is not a Business Day, the
Maturity Date shall be the preceding Business Day.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all L/C Issuers with respect to Letters of
Credit issued and outstanding at such time and (b) otherwise, an amount
determined by the Administrative Agent and the L/C Issuers in their reasonable
discretion.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Net Cash Proceeds” means the aggregate cash or cash equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition or
Involuntary Disposition, net of (a) direct costs incurred in connection
therewith (including, without limitation, legal, accounting and investment
banking fees and sales commissions), (b) taxes paid or payable as a result
thereof and (c) in the case of any Disposition or any Involuntary Disposition,
the amount necessary to retire any Indebtedness secured by a Lien permitted
under Section 7.01 (ranking senior to any Lien in favor of the Administrative
Agent for the benefit of itself and the other Lender Parties) on the related
property; it being understood that “Net Cash Proceeds” shall include, without
limitation, any cash or cash equivalents received upon the sale or other
disposition of any non-cash consideration received by any Loan Party or any
Subsidiary in any Disposition or Involuntary Disposition.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (ii) has been
approved by the Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a Revolving Note.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit H or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

 

25



--------------------------------------------------------------------------------

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, (b) any Swap Obligations owing to any
Lender, Affiliate Counterparty or other Affiliate of any Lender, (c) any Bank
Product Obligations and (d) all costs and expenses incurred in connection with
the enforcement and collection of the foregoing, including the fees, charges and
disbursements of counsel, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the Obligations of a Loan Party shall exclude any
Excluded Swap Obligations with respect to such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any sale and
leaseback transaction which is not a capital lease obligation, (c) any
indebtedness, liability or obligation under any so-called “synthetic lease”
transaction entered into by such Person, or (d) any indebtedness, liability or
obligation arising with respect to any other transaction which is the functional
equivalent of or takes the place of borrowing but which does not constitute a
liability on the balance sheet of such Person (other than operating leases).

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement; (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization; and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

26



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outdoor Products Group Spin-Off” means the distribution on a pro rata basis to
the Company’s shareholders in a tax-free transaction, on the terms described in
the Form 10, of all of the issued and outstanding common stock of Spin-Off
Parent.

“Outdoor Products Group Subsidiaries” means Spin-Off Parent, Crimson Trace
Corporation, Battenfeld Technologies, Inc., BTI Tools, LLC, Ultimate Survival
Technologies, LLC, AOBC Asia Consulting, LLC, AOB Consulting (Shenzhen), Co.,
Ltd. and, if Battenfield Acquisition Company Inc. is not the Spin-Off Parent,
Battenfield Acquisition Company, Inc.

“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swingline Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.

“Overnight Rate” means, for any day, with respect to any amount denominated in
Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

27



--------------------------------------------------------------------------------

“Permitted Acquisition” means any Acquisition by the Company or any Subsidiary
in a transaction that (i) is not a Permitted Business Acquisition and
(ii) satisfies each of the following requirements:

(a) no Default shall then exist or would exist after giving effect thereto;

(b) receipt by the Administrative Agent of an officer’s certificate of the
Borrower Representative certifying that both before and after giving effect to
such Acquisition, each of the representations and warranties in the Loan
Documents is true and correct (except (i) any such representation or warranty
which relates to a specified prior date and (ii) to the extent the
Administrative Agent has been notified in writing by the Borrower Representative
that any representation or warranty is not correct and the Administrative Agent
and Required Lenders have explicitly waived in writing compliance with such
representation or warranty) and no Default or Event of Default exists, will
exist, or would result therefrom;

(c) as soon as available, but not less than ten (10) days (or such lesser number
of days as the Administrative Agent shall approve in its sole discretion) prior
to the closing date of such Acquisition, the Borrower Representative shall have
provided the Administrative Agent notice of such Acquisition, specifying the
purchase price and closing date, together with a general description of the
acquisition target’s business and copies of all business and financial
information reasonably requested by the Administrative Agent, from time to time,
including financial statements of the Loan Parties on a pro forma basis
reflecting the financial impact of the Acquisition;

(d) the Borrower Representative shall demonstrate to the reasonable satisfaction
of the Administrative Agent that, after giving effect to Acquisition on a pro
forma basis, the Adjusted Consolidated Leverage Ratio is less than 3.0:1.0 as of
the most recently ended fiscal quarter for which the Company has furnished
financial statements in accordance with Section 6.01(a) or (b);

(e) if such Acquisition is an acquisition of the Equity Interests of a Person,
the Acquisition is structured so that the acquired Person shall become a direct
or indirect wholly-owned Subsidiary of the Company, and shall become a Guarantor
pursuant to the terms of this Agreement if such Subsidiary is a Domestic
Subsidiary;

(f) if such Acquisition is an acquisition of assets or Equity Interests of any
foreign Person, such Acquisition is a Permitted Foreign Subsidiary Loan and
Investment;

(g) if such Acquisition is an acquisition of assets, the Acquisition is
structured so that a Loan Party shall acquire such assets;

(h) if such Acquisition is an acquisition of Equity Interests, such Acquisition
will not result in any violation of Regulations T, U or X;

(i) Reserved;

 

28



--------------------------------------------------------------------------------

(j) such Acquisition shall not be a “hostile” Acquisition and shall have been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and such Person subject to such
Acquisition;

(k) if such Acquisition is an acquisition of Equity Interests and such
Acquisition involves a regulated business, such as firearm manufacturing, the
Borrower Representative has provided evidence reasonably satisfactory to the
Administrative Agent that acquisition target is compliant with all applicable
material regulations and has all material licenses, permits and governmental
approvals necessary to operate its business and that the acquiring Loan Party
has obtained the necessary consents to the transfer of such licenses, permits
and governmental approvals;

(l) no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect;

(m) except as permitted under Section 7.01, in connection with an Acquisition of
the Equity Interests of any Person, all Liens on property of such Person shall
be terminated and in connection with an Acquisition of the assets of any Person,
all Liens on such assets shall be terminated;

(n) the Person subject to such Acquisition is in the same or a complimentary
line of business as the Loan Parties; and

(o) a Responsible Officer of the Company, shall certify (and provide the
Administrative Agent with a pro forma calculation in form and substance
reasonably satisfactory to the Administrative Agent) to the Administrative Agent
that, immediately after giving effect to the completion of such Acquisition, on
a consolidated basis, the Borrowers will be in compliance with all financial
covenants set forth in Section 7.11.

“Permitted Business Acquisition” means any Acquisition by the Company or any
Subsidiary in a transaction that satisfies each of the following requirements:

(a) the total consideration paid or payable (including Indebtedness incurred
and/or reflected on a consolidated balance sheet of the Company and its
Subsidiaries after giving effect to all such Acquisitions and the maximum amount
of all deferred payments, including earnouts (as calculated in accordance with
GAAP in effect as of the date of such Acquisition) and seller notes) shall not
exceed $5,000,000 in any fiscal year of the Company; provided, however, that the
limitation on total consideration referenced above will be increased in any
fiscal year (commencing with the Company’s fiscal year ending April 30, 2022) by
an amount equal to the amounts not expended by the Loan Parties for Permitted
Business Acquisitions in the prior two (2) fiscal years (commencing with the
Company’s fiscal year that commenced May 1, 2020); provided, further, that the
total consideration for a single Permitted Business Acquisition may not exceed
$5,000,000.

(b) no Default shall then exist or would exist after giving effect thereto;

 

29



--------------------------------------------------------------------------------

(c) if such Acquisition is an acquisition of assets located outside of the
United States or Equity Interests of any foreign Person, such Acquisition is a
Permitted Foreign Subsidiary Loan and Investment;

(d) if such Acquisition is an acquisition of Equity Interests, (i) such
Acquisition (A) is structured so that the acquired Person shall become a direct
or indirect wholly-owned Subsidiary of the Company, and shall become a Guarantor
pursuant to the terms of this Agreement if such Subsidiary is a Domestic
Subsidiary, (B) shall not be a “hostile” Acquisition and shall have been
approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Loan Party and such Person subject to such
Acquisition and (C) shall not result in any violation of Regulations T, U or X,
(ii) except as permitted under Section 7.01, all Liens on property of such
Person shall be terminated and (iii) the acquired Person shall be in the same or
a complimentary line of business as the Loan Parties;

(e) if such Acquisition is an acquisition of assets, (i) such Acquisition (A) is
structured so that the assets are acquired by a Loan Party and (B) shall not
result in any violation of Regulations T, U or X, (ii) except as permitted under
Section 7.01, all Liens on the acquired assets shall be terminated and (iii) the
acquired assets shall be in the same or a complimentary line of business as the
Loan Parties;

(f) if such Acquisition is an acquisition of Equity Interests and such
Acquisition involves a regulated business, such as firearm manufacturing, the
Borrower Representative shall provide, within thirty (30) days (or such greater
number of days as the Administrative Agent shall approve in its sole discretion)
after the closing date of such Acquisition, evidence reasonably satisfactory to
the Administrative Agent that the acquisition target is compliant with all
applicable material regulations and the acquiring Loan Party has obtained the
necessary material consents to the transfer of such licenses, permits and
governmental approvals; and

(g) no Loan Party shall, as a result of or in connection with any such
Acquisition, assume or incur any direct or contingent liabilities (whether
relating to environmental, tax, litigation, or other matters) that could have a
Material Adverse Effect; and

(h) within thirty (30) days (or such greater number of days as the
Administrative Agent shall approve in its sole discretion) after the closing
date of such Acquisition, the Borrower Representative shall have provided the
Administrative Agent (i) notice of such Acquisition, specifying the purchase
price and closing date, together with a general description of the acquisition
target’s business, (ii) evidence demonstrating to the reasonable satisfaction of
the Administrative Agent that, after giving pro forma effect to the incurrence
of any Indebtedness in connection such Acquisition, the Adjusted Consolidated
Leverage Ratio is less than 3.0:1.0 as of the most recently ended fiscal quarter
for which the Company has furnished financial statements in accordance with
Section 6.01(a) or (b); and (iii) a certificate to the effect that such
Acquisition satisfies all the conditions set forth in this definition.

 

30



--------------------------------------------------------------------------------

“Permitted Dividends” means declaration and payment of a dividend in cash by the
Company to stockholders so long as at the time thereof and after giving effect
thereto, (x) no Default shall have occurred and be continuing and (y) the
Adjusted Consolidated Leverage Ratio would be less than 3.0:1.0.

“Permitted Foreign Subsidiary Loan and Investment” means, so long as the
aggregate of the following do not exceed $20,000,000.00 at any time outstanding:

(a) an investment of cash or property by a Loan Party in a Foreign Subsidiary or
a Foreign Subsidiary Holdco made on or after the Restatement Effective Date and,
if applicable, the Loan Parties comply with Section 6.12(b) with respect to such
investment;

(b) a loan by a Loan Party to a Foreign Subsidiary or a Foreign Subsidiary
Holdco, a Guarantee by a Loan Party of Indebtedness of a Foreign Subsidiary or a
Foreign Subsidiary Holdco or a pledge, security interest or hypothecation by a
Loan Party to secure Indebtedness of a Foreign Subsidiary or a Foreign
Subsidiary Holdco, in each case made on or after the Restatement Effective Date;
and

(c) an investment of cash or property by a Loan Party in, or loan from a Loan
Party to, a Foreign Subsidiary or a Foreign Subsidiary Holdco for the purpose of
making for one or more Permitted Acquisitions or Permitted Business Acquisitions
and, if applicable, the Loan Parties comply with Section 6.12(b) with respect to
such investment.

“Permitted Investments” means:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) investments in commercial paper maturing within two hundred seventy
(270) days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(d) fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause
(c) above;

(e) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000; and

 

31



--------------------------------------------------------------------------------

(f) Permitted Acquisitions, Permitted Business Acquisitions, Permitted Note
Repurchase and Redemptions and Permitted Share Repurchase.

“Permitted Liens” has the meaning specified in Section 7.01.

“Permitted Note Repurchase and Redemption” means payments or prepayments applied
to the redemption (or repurchase and immediate cancellation) of Permitted Notes
so long as at the time thereof and after giving effect thereto, (x) no Default
shall have occurred and be continuing and (y) the Adjusted Consolidated Leverage
Ratio would be less than 3.0:1.0.

“Permitted Notes” means debt securities issued by the Company after the
Restatement Effective Date, (a) the terms of which do not provide for any
scheduled principal repayment, mandatory redemption or sinking fund obligations
prior to the date six (6) months after the final Maturity Date of all Loans
(other than customary offers to repurchase upon a change of control, asset sale
or event of loss and customary acceleration rights after an event of default),
(b) the covenants, events of default, guarantees, collateral and other terms of
which (other than interest rate, call protection and redemption premiums), taken
as a whole, are not more restrictive to the Company than those set forth in this
Agreement, (c) of which no Subsidiary of the Company is an issuer or guarantor,
(d) which are not secured by any Liens on any assets of the Company or any of
its Subsidiaries and (e) after giving pro forma effect to the incurrence of such
Indebtedness, the Loan Parties will remain in compliance with the financial
covenants in Section 7.11.

“Permitted Notes Indenture” means the indenture under which any Permitted Notes
have been issued; provided, however, no indenture shall be a “Permitted Notes
Indenture” if there exist limitations therein on the ability of any Borrower to
incur Indebtedness under this Agreement.

“Permitted Share Repurchase” means redemption or repurchase of Equity Interests
of the Company, so long as at the time thereof and after giving effect thereto
(x) no Default shall have occurred and be continuing and (y) the Adjusted
Consolidated Leverage Ratio would be less than 3.0:1.0.

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to any Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (c) Dispositions of accounts receivable
in connection with the collection or compromise thereof; (d) licenses,
sublicenses, leases or subleases granted to others not interfering in any
material respect with the business of the Borrowers and their Subsidiaries;
(e) the sale or disposition of cash equivalents for fair market value; and
(f) Dispositions of accounts receivable due from any customer of any Loan Party
pursuant to any Receivable Financing Agreement provided that the dollar amount
of accounts receivable Disposed of by the Loan Parties in reliance on this
clause (f) during any Fiscal Year shall not exceed $10,000,000 in the aggregate.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

32



--------------------------------------------------------------------------------

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Receivable Financing Agreements” means any agreement that is either entered
into or assumed after July 6, 2016 between any Loan Party and any Receivable
Purchaser, providing for, inter alia, the sale of accounts receivable by such
Loan Party to such Receivable Purchaser.

“Receivable Financing Documents” means any Receivable Financing Agreement and
any Receivable Lien Priority Agreement, together with any document or instrument
executed or delivered in connection therewith, as amended from time to time.

“Receivable Lien Priority Agreements” means any agreement that is either entered
into or assumed after July 6, 2016 between any Loan Party, the Administrative
Agent and any Receivable Purchaser, providing for, inter alia, an acknowledgment
by the Administrative Agent that the Obligations are not secured by a lien and
security interest in any accounts receivable of such Loan Party sold to such
Receivable Purchaser under any Receivable Financing Agreement, as amended from
time to time.

“Receivable Purchasers” means any purchaser of accounts receivable under any
Receivable Financing Agreement.

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliate
Counterparties and other Affiliates and the partners, directors, officers,
employees, agents, trustees, administrators, managers, advisors and
representatives of such Person and of such Person’s Affiliate Counterparties and
other Affiliates.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

33



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Required Lenders” means, at any time, at least two (2) Lenders having Total
Credit Exposures representing greater than 50% of the Total Credit Exposures of
all Lenders. The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time; provided that the
amount of any participation in any Swingline Loan and Unreimbursed Amount that
such Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swingline Lender or the applicable L/C Issuer, as the case may be, in making
such determination.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restatement Effective Date” means the first date all the conditions precedent
in Section 4.01 are satisfied or waived in accordance with Section 10.01.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of LIBOR Rate Loans, having the same
Interest Period made by each of the Revolving Lenders pursuant to
Section 2.01(b).

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrowers pursuant to Section 2.01(b), (b)
purchase participations in L/C Obligations and (c) purchase participations in
Swingline Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “Revolving Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The Revolving Commitment of all of the Revolving Lenders as
of the Restatement Effective Date shall be $100,000,000.

 

34



--------------------------------------------------------------------------------

“Revolving Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Revolving Loans and such Lender’s
participation in L/C Obligations and Swingline Loans at such time.

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swingline Loans at such
time.

“Revolving Loan” has the meaning specified in Section 2.01(b).

“Revolving Note” means a promissory note made by the Borrowers in favor of a
Revolving Lender evidencing Revolving Loans or Swingline Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit C.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“Same Day Funds” means immediately available funds.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
each LC Issuer, the Persons holding Swap Obligations, the Bank Product
Providers, each co-agent or sub-agent appointed by the Administrative Agent from
time to time pursuant to Section 9.05, and the other Persons the Obligations to
which are or are purported to be secured by the Collateral under the terms of
the Collateral Documents.

“Security Agreement” means a pledge and security agreement among each Loan Party
and the Administrative Agent on behalf of the Secured Parties, substantially in
the form of Exhibit L attached hereto.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Specified Event of Default” any Event of Default of type specified in
Section 8.01(a) or Section 8.01(b) (solely with respect to Event of Default
arising from a breach of the covenants contained in Section 7.11).

 

35



--------------------------------------------------------------------------------

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 11.11).

“Specified Real Estate” means (a) each owned real property of any Loan Party or
a Subsidiary listed on Schedule 1.01(b) as of the Restatement Effective Date and
(b) any other real property that is owned by any Loan Party or Subsidiary at any
time after the Restatement Effective Date.

“Spin-Off Conditions” has the meaning specified in the Existing Credit
Agreement.

“Spin-Off Parent” means American Outdoor Brands, Inc. a Delaware corporation
(f/k/a American Outdoor Brands Spin Co.).

“Springing Lien Trigger Event” means the occurrence of either of the following
at any time after the Restatement Effective Date: (i) Adjusted Consolidated
Leverage Ratio as of the end of any fiscal quarter of the Company is greater
than 2.00:1.00 as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 6.02(b) or (ii) a Specified
Event of Default shall have occurred and be continuing.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

“Swap Contract” means each master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), and/or any other documents,
instruments or agreements executed to further evidence or secure the Swap
Obligations, as the same may be hereafter amended, restated, renewed, replaced,
supplemented or otherwise modified from time to time.

“Swap Obligations” means all obligations of any Loan Party under any agreement,
contract or transaction that constitutes a “swap” within the meaning of
Section 1a(47) of the Commodity Exchange Act and shall include without
limitation, any interest rate swap transactions, basis swaps, forward rate
transactions, commodity swaps, commodity options, equity or equity index swaps,
equity or equity index options, bond options, interest rate options, foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, forward transactions, currency swap transactions, cross-currency
rate swap transactions, currency options or similar agreements including,
without limitation, the Swap Contracts.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap

 

36



--------------------------------------------------------------------------------

Contracts, (a) for any date on or after the date such Swap Contracts have been
closed out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Swap Contracts, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Swap Contracts
(which may include a Lender, Affiliate Counterparty or any other Affiliate of a
Lender).

“SWI” means Smith & Wesson Inc. (f/k/a Smith & Wesson Firearms Inc.), a Delaware
corporation.

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.03(a).

“Swingline Lender” means TD Bank in its capacity as provider of Swingline Loans,
or any successor swingline lender hereunder.

“Swingline Sublimit” has the meaning specified in Section 2.03(a).

“Swingline Loan” means a loan made pursuant to Section 2.03(a).

“SWSC” has the meaning assigned such term in the introductory paragraph hereto.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“TD Bank” means TD Bank, N.A.

“TD Bank Fee Letter” means the letter agreement dated as of August 24, 2020
among the Borrowers party thereto, the Administrative Agent and TD Bank.

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

“Threshold Amount” means $10,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, and Revolving Exposure of such Lender at such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans and L/C Obligations.

 

37



--------------------------------------------------------------------------------

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
LIBOR Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.16(f).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(3).

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
any definition of or reference to any agreement, instrument or other document
(including any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), any reference herein to any Person shall be construed to include such
Person’s successors and assigns, the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, all references in a Loan Document to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, the Loan Document in which such
references appear, any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and

 

38



--------------------------------------------------------------------------------

contract rights. Any and all references to “Borrower” regardless of whether
preceded by the term a, any, each of, the, all, and/or any other similar term
shall be deemed to refer, as the context requires, to each and every party
constituting a Borrower, individually and/or in the aggregate.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

(e) Terms defined in the UCC in effect on the Restatement Effective Date and not
otherwise defined herein shall, unless the context otherwise indicates, have the
meanings provided by those definitions. Subject to the foregoing, the term “UCC”
refers, as of any date of determination, to the UCC then in effect.

1.03. Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject

 

39



--------------------------------------------------------------------------------

to the approval of the Required Lenders); provided that, until so amended,
(A) such ratio or requirement shall continue to be computed in accordance with
GAAP prior to such change therein and (B) the Company shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.

1.04. Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05. Zone. Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).

ARTICLE II

THE COMMITMENTS AND LOANS

2.01. Loans.

(a) [Reserved].

(b) Revolving Borrowings. Subject to the terms and conditions set forth herein,
each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrowers in Dollars from time to time, on any Business
Day during the Availability Period, in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Commitment; provided,
however, that after giving effect to any Revolving Borrowing, (i) the Total
Revolving Outstandings shall not exceed the Revolving Facility, and (ii) the
Revolving Exposure of any Lender shall not exceed such Lender’s Revolving
Commitment. Within the limits of each Lender’s Revolving Commitment, and subject
to the other terms and conditions hereof, the Borrowers may borrow Revolving
Loans, prepay under Section 2.05, and reborrow under this Section 2.01(b).
Revolving Loans may be Base Rate Loans or LIBOR Rate Loans, as further provided
herein. All Swingline Loans shall be made as provided in Section 2.03.

2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Borrowing, each conversion of Loans from one Type to the other, and
each continuation of LIBOR Rate Loans shall be made upon the Borrower
Representative’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than 2:00 p.m. three Business Days prior to the requested date
of any Borrowing of, conversion to or continuation of LIBOR Rate Loans or of any
conversion of LIBOR Rate Loans to Base Rate Loans, and one business day prior to
the requested date of any Borrowing of Base Rate Loans. Each telephonic notice
by the Borrower Representative pursuant to this

 

40



--------------------------------------------------------------------------------

Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Loan Notice, appropriately completed and signed by a
Responsible Officer of the Borrower Representative. Each Borrowing of,
conversion to or continuation of LIBOR Rate Loans shall be in a principal amount
of $1,000,000 or a whole multiple of $250,000 in excess thereof. Except as
provided in Section 2.03(b), each Borrowing of or conversion to Base Rate Loans
shall be in a principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof. Each Loan Notice (whether telephonic or written) shall specify
whether the Borrower Representative is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of LIBOR Rate Loans, the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), the principal amount of Loans to be borrowed,
converted or continued, the Type of Loans to be borrowed or to which existing
Loans are to be converted, and if applicable, the duration of the Interest
Period with respect thereto. If the Borrower Representative fails to specify a
Type of Loan in a Loan Notice or if the Borrower Representative fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable LIBOR Rate Loans. If the Borrower
Representative requests a Borrowing of, conversion to, or continuation of LIBOR
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.

(b) Following receipt of a Loan Notice for a Facility, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Applicable
Percentage under such Facility of the applicable Loans, and if no timely notice
of a conversion or continuation is provided by the Borrower Representative, the
Administrative Agent shall notify each Appropriate Lender of the details of any
automatic conversion to Base Rate Loans, in each case as described in the
preceding subsection. In the case of a Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than 1:00 p.m. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing are the initial Loans, Section 4.01), the Administrative Agent
shall make all funds so received available to the Borrower Representative or the
other applicable Borrower in like funds as received by the Administrative Agent
either by crediting the account of such Borrower on the books of TD Bank with
the amount of such funds or wire transfer of such funds, in each case in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower Representative.

(c) Except as otherwise provided herein, a LIBOR Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBOR Rate Loan.
During the existence of a Default, no Loans may be requested as, converted to or
continued as LIBOR Rate Loans without the consent of the Required Lenders.

(d) The Administrative Agent shall promptly notify the Borrower Representative
and the Lenders of the interest rate applicable to any Interest Period for LIBOR
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Borrower
Representative and the Lenders of any change in TD Bank’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

41



--------------------------------------------------------------------------------

(e) After giving effect to all Borrowings, all conversions of Loans from one
Type to the other, and all continuations of Loans as the same Type, there shall
not be more than five Interest Periods in effect with respect to Loans.

(f) This Section 2.02 shall not apply to Swingline Loans.

(g) Cashless Settlement Mechanism. Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all or the portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the Borrower Representative, the
Administrative Agent and such Lender.

2.03. Swingline Loans.

(a) To the extent there are insufficient collected funds in the Master Account,
as determined on any Business Day by the Administrative Agent in its sole
discretion, to pay the fees and charges and other account activity in the Master
Account for such Business Day, the Borrower Representative shall be deemed to
have given notice to the Administrative Agent and the Swingline Lender, and
automatically and irrevocably requested, the borrowing of a Swingline Loan from
the Swingline Lender in the amount of such insufficiency (the “Insufficiency”).
So long as (x) no Default or Event of Default has occurred and is continuing,
and (y) no Lender is then a Defaulting Lender, and subject to the terms and
conditions of this Agreement, the Swingline Lender agrees to make a Swingline
Loan to the Borrowers on such Business Day in the amount of the Insufficiency;
provided, however, the making of such Swingline Loan shall not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $5,000,000
(the “Swingline Sublimit”) or (ii) the Revolving Exposure of any Lender
exceeding the Revolving Commitment of such Lender; provided, further, however,
that the Swingline Lender shall not be required to make a Swingline Loan to
refinance an outstanding Swingline Loan. The proceeds of each Swingline Loan
shall be credited to the Master Account by the Swingline Lender. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Swingline Loans. For the avoidance of
doubt, the Borrowers may not request a Swingline Loan except in accordance with
the procedures set forth in the first sentence of this Section 2.03(a). Each
such Swingline Loan shall be a Base Rate Loan. Each Swingline Loan shall be
subject to all other terms and conditions applicable to Revolving Loans made
pursuant to Section 2.01(b), except that all payments thereon shall be payable
to the Swingline Lender for its own account.

(b) The Swingline Lender may by written notice given to the Administrative Agent
not later than 11:00 a.m. on any Business Day require the Lenders to acquire
participations on such Business Day in all or a portion of the Swingline Loans
outstanding.

 

42



--------------------------------------------------------------------------------

Such notice shall specify the aggregate amount of Swingline Loans in which the
Lenders will participate. Promptly upon such notice, the Administrative Agent
will give notice thereof to each Lender, specifying in such notice such Lender’s
Applicable Percentage of such Swingline Loan. Each Lender hereby absolutely and
unconditionally agrees, upon receipt of notice as provided above, to pay to the
Administrative Agent, for the account of the Swingline Lender, such Lender’s
Applicable Percentage of such Swingline Loan. Each Lender acknowledges and
agrees that its obligation to acquire participations in Swingline Loans pursuant
to this paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Commitments, and that each payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Lender shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner provided in Section 2.12(b) with
respect to Loans made by such Lender (and Section 2.12(b) shall apply, mutatis
mutandis, through the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Swingline Lender the amount so
received by it from the Lenders. The Administrative Agent shall notify the
Borrower Representative of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrowers (or other party
on behalf of the Borrowers) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale or participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interest may appear; provided, however, that
any such payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent that such payment is
required to be refunded to the Borrowers for any reason. The purchase or
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Borrowers of any default in the payment thereof.

2.04. Appointment of Borrowers’ Representative. Each other Borrower hereby
irrevocably appoints the Company as its representative (the “Borrower
Representative”), and the Company shall act under this Agreement as the
representative of each Borrower for all purposes, including, without being
limited to, requesting Borrowings and receiving account statements and other
notices and communications to the Borrowers (or any of them) from the
Administrative Agent or any Lender. The Administrative Agent and the Lenders may
rely, and shall be fully protected in relying, on any request for borrowing,
disbursement instruction, report, information or any other notice or
communication made or given by the Company, whether in its own name, on behalf
of any Borrower, on behalf of “the Borrowers,” and neither the Administrative
Agent nor any Lender shall have any obligation to make any inquiry or request
any confirmation from or on behalf of any Borrower as to the binding effect on
it of any such request, instruction, report, information, notice or
communication, nor shall the joint and several character of the Borrowers’
liability for the Obligations be affected.

 

43



--------------------------------------------------------------------------------

2.05. Prepayments.

(a) Optional.

(i) The Borrowers may, upon notice to the Administrative Agent pursuant to
delivery to the Administrative Agent of a Notice of Loan Prepayment, at any time
or from time to time voluntarily prepay Revolving Loans in whole or in part
without premium or penalty subject to Section 3.05; provided that, unless
otherwise agreed by the Administrative Agent, (A) such notice must be received
by the Administrative Agent not later than 11:00 a.m. (1) three (3) Business
Days prior to any date of prepayment of LIBOR Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of LIBOR Rate Loans shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if LIBOR Rate Loans are to be prepaid, the Interest
Period(s) of such Loans. The Administrative Agent will promptly notify each
Lender of its receipt of each such notice, and of the amount of such Lender’s
ratable portion of such prepayment (based on such Lender’s Applicable Percentage
in respect of the relevant Facility). If such notice is given by the Borrower,
the Borrowers shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein. Any
prepayment of principal shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.15, such prepayments shall be paid to the
Lenders in accordance with their respective Applicable Percentages in respect of
the Revolving Facility.

(ii) At any time the Cash Management Agreements are not in effect, the Borrowers
may, upon notice to the Swingline Lender pursuant to delivery to the Swingline
Lender of a Notice of Loan Prepayment (with a copy to the Administrative Agent),
at any time or from time to time, voluntarily prepay Swingline Loans in whole or
in part without premium or penalty; provided that, unless otherwise agreed by
the Swingline Lender, (A) such notice must be received by the Swingline Lender
and the Administrative Agent not later than 1:00 p.m. on the date of the
prepayment, and (B) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $100,000 in excess hereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrowers,
the Borrowers shall make such prepayment and the payment amount specified in
such notice shall be due and payable on the date specified therein. Any
prepayment of principal shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.

 

44



--------------------------------------------------------------------------------

(b) Mandatory.

(i) Reserved.

(ii) Reserved.

(iii) Reserved.

(iv) Reserved.

(v) Revolving Outstandings. If for any reason the Total Revolving Outstandings
at any time exceed the Revolving Facility at such time, the Borrowers shall
immediately prepay Revolving Loans, Swingline Loans and L/C Borrowings and/or
Cash Collaterize the L/C Obligations (together with all accrued but unpaid
interest thereon) in an aggregate amount equal to such excess.

(vi) Application of Other Payments. Except as otherwise provided in
Section 2.15, prepayments of the Revolving Facility made pursuant to this
Section 2.05(b)(v), first, shall be applied ratably to the L/C Borrowings and
the Swingline Loans and, second, shall be applied to the outstanding Revolving
Loans.

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
LIBOR Rate Loans in direct order of Interest Period maturities. All prepayments
under this Section 2.05(b) shall be subject to Section 3.05, but otherwise
without premium or penalty, and shall be accompanied by interest on the
principal amount prepaid through the date of prepayment.

2.06. Termination or Reduction of Commitments.

(a) The Borrower Representative may, upon notice to the Administrative Agent,
terminate the Revolving Facility or the Letter of Credit Sublimit or from time
to time permanently reduce the Revolving Facility or the Letter of Credit
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. five (5) Business Days prior to
the date of termination or reduction, (ii) any such partial reduction shall be
in an aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in
excess thereof, and (iii) the Borrower Representative shall not terminate or
reduce (A) the Revolving Facility if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Revolving Facility and (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit Sublimit. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Revolving Facility. Any reduction of the
Revolving Facility shall be applied to the Revolving Commitment of each
Revolving Lender according to its Applicable Percentage. All fees accrued until
the effective date of any termination of the Revolving Facility shall be paid on
the effective date of such termination.

 

45



--------------------------------------------------------------------------------

(b) Application of Commitment Reductions; Payment of Fees.

The Administrative Agent will promptly notify the Lenders of any termination or
reduction of Letter of Credit Sublimit, the Swingline Sublimit or the Revolving
Commitment under this Section 2.06. Upon any reduction of the Revolving
Commitments, the Revolving Commitment of each Revolving Lender shall be reduced
by such Lender’s Applicable Revolving Percentage of such reduction amount. All
fees in respect of the Revolving Facility accrued until the effective date of
any termination of the Revolving Facility shall be paid on the effective date of
such termination.

2.07. Repayment of Loans.

(a) [Reserved].

(b) Revolving Loans. The Borrowers jointly and severally shall repay to the
Revolving Lenders on the Maturity Date for the Revolving Facility the aggregate
principal amount of all Revolving Loans outstanding on such date, together with
all accrued and unpaid interest thereon.

(c) Swingline Loans. The Borrowers shall repay jointly and severally each
Swingline Loan on the earlier to occur of (x) the Maturity Date for the
Revolving Facility and (y) the first date after such Swingline Loan is made that
is the 15th or last day of a calendar month and is at least two (2) Business
Days after such Swingline Loan is made; provided, that on each date that a
Revolving Borrowing under Section 2.01(b) is made, the Borrowers shall repay all
Swingline Loans.

2.08. Interest.

(a) Subject to the provisions of subsection (b) below, each LIBOR Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period from the applicable borrowing date at a rate per annum
equal to the LIBOR Rate for such Interest Period plus the Applicable Rate for
such Facility; and each Base Rate Loan under a Facility shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility.

(b) If any amount of principal of any Loan or Swingline Loan is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(i) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

46



--------------------------------------------------------------------------------

(ii) Upon the request of the Required Lenders, while any Event of Default exists
(other than as set forth in clauses (b)(i) and (b)(ii) above), the Borrowers
shall pay interest on the principal amount of all outstanding Obligations
(including Letter of Credit Fees) hereunder at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09. Fees.

(a) Commitment Fee. The Borrowers shall jointly and severally pay to the
Administrative Agent for the account of each Revolving Lender in accordance with
its Applicable Percentage, a commitment fee in Dollars equal to the Applicable
Rate times the actual daily amount by which the Revolving Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Loans and (ii) the Outstanding
Amount of L/C Obligations, subject to adjustment as provided in Section 2.15.
For the avoidance of doubt, the Outstanding Amount of Swingline Loans shall not
be counted towards usage of the Revolving Facility. The commitment fee shall
accrue at all times during the Availability Period, including at any time during
which one or more of the conditions in Article IV is not met, and shall be due
and payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period. The commitment fee
shall be calculated quarterly in arrears, and if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect.

(b) Late Charge. The Borrowers agree to jointly and severally pay the
Administrative Agent for the account of the Lenders holding such Obligations,
with respect to any payment of principal, interest or fees due under this
Agreement that is not made within ten (10) days after its due date, a late
charge equal to six percent (6%) of the amount past due.

(c) Other Fees. The Borrowers shall jointly and severally pay to the TD Bank and
the Administrative Agent for their own respective accounts, in Dollars, fees in
the amounts and at the times specified in the TD Bank Fee Letter. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever.

 

47



--------------------------------------------------------------------------------

(i) The Borrowers shall jointly and severally pay to the Lenders, in Dollars,
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

2.10. Computation of Interest and Fees; Retroactive Adjustments ofApplicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the LIBOR Rate) shall be made on the basis of a year
of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that the Adjusted Consolidated Leverage Ratio as calculated by the
Company as of any applicable date was inaccurate and a proper calculation of the
Adjusted Consolidated Leverage Ratio would have resulted in higher pricing for
such period, each Borrower shall immediately and retroactively be obligated to
pay to the Administrative Agent for the account of the applicable Lenders or the
applicable L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer under Section 2.08(b) or under Article VIII. The Borrowers’
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

2.11. Evidence of Debt.

(a) The Loans and L/C Credit Extensions made by each Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business. The accounts or records
maintained by the Administrative Agent and each Lender shall be conclusive
absent manifest error of the amount of the Loans and L/C Credit Extensions made
by the Lenders to the Borrowers and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrowers hereunder to pay any amount
owing with respect to the Obligations. In the

 

48



--------------------------------------------------------------------------------

event of any conflict between the accounts and records maintained by any Lender
and the accounts and records of the Administrative Agent in respect of such
matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error. Upon the request of any Lender to a Borrower made
through the Administrative Agent, such Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to such Borrower in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swingline Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
account and records of the Administrative Agent shall control in the absence of
manifest error.

2.12. Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrowers hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 11:00 a.m. on the date specified herein. The Administrative Agent
will promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 11:00 a.m., shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by any Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.

(b) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of LIBOR Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date one Business Day
prior to such Borrowing) that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 (or, in the case of a Borrowing of Base Rate Loans,
that such Lender has made such share available in accordance with and at the
time required by Section 2.02) and may, in reliance upon such assumption, make
available to the applicable Borrower a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
the Administrative

 

49



--------------------------------------------------------------------------------

Agent, then the applicable Lender and the applicable Borrower severally agree to
pay to the Administrative Agent forthwith on demand such corresponding amount in
Same Day Funds with interest thereon, for each day from and including the date
such amount is made available to such Borrower to but excluding the date of
payment to the Administrative Agent, at in the case of a payment to be made by
such Lender, the Overnight Rate, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and in the case of a payment to be made by such Borrower, the
interest rate applicable to Base Rate Loans. If such Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by such Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(i) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the applicable L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Lenders or the applicable L/C Issuer, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Loans or L/C Credit Extension set forth
in Article IV are not satisfied or waived in accordance with the terms hereof,
the Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans, to fund participations in Letters of Credit and Swingline
Loans and to make payments pursuant to Section 10.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment

 

50



--------------------------------------------------------------------------------

under Section 10.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing (other than Swingline Borrowings) shall be made from the Appropriate
Lenders, each payment of fees under Section 2.09 and clauses (m) and (n) of
Section 2.16 shall be made for account of the Appropriate Lenders, and each
termination or reduction of the amount of the Commitments shall be applied to
the respective Commitments of the Lenders, pro rata according to the amounts of
their respective Commitments; (ii) each Borrowing shall be allocated pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of the making of Revolving Loans) or their respective Loans that are to
be included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans by the Borrowers
shall be made for account of the Appropriate Lenders pro rata in accordance with
the respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans by the Borrowers shall be made for account of the
Appropriate Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Appropriate Lenders.

2.13. Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of the
Revolving Facility due and payable to such Lender hereunder and under the other
Loan Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Revolving Facility due and payable to all Lenders hereunder and under the other
Loan Documents at such time) of payments on account of the Obligations in
respect of the Revolving Facility due and payable to all Lenders hereunder and
under the other Loan Documents at such time obtained by all the Lenders at such
time or (b) Obligations in respect of any of the Revolving Facility owing (but
not due and payable) to such Lender hereunder and under the other Loan Documents
at such time in excess of its ratable share (according to the proportion of
(i) the amount of such Obligations owing (but not due and payable) to such
Lender at such time to (ii) the aggregate amount of the Obligations in respect
of the Revolving Facility owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Revolving Facility owing (but not
due and payable) to all Lenders hereunder and under the other Loan Documents at
such time obtained by all of the Lenders at such time, then, in each case under
clauses (a) and (b) above, the Lender receiving such greater proportion shall
(A) notify the Administrative Agent of such fact, and (B) purchase (for cash at
face value) participations in the

 

51



--------------------------------------------------------------------------------

Loans and subparticipations in L/C Obligations and Swingline Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Revolving
Facility then due and payable to the Lenders or owing (but not due and payable)
to the Lenders, as the case may be, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of any Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or subparticipations in L/C Obligations and Swingline Loans to any
assignee or participant, other than an assignment to the Company or any
Affiliate thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14. Increase in Commitments.

(a) Borrower Request. The Borrower Representative may by written notice to the
Administrative Agent elect to request prior to the Maturity Date for the
Revolving Facility, an increase to the existing Revolving Commitments (each, an
“Incremental Revolving Commitment”) by an aggregate amount not in excess of
$50,000,000. Each such notice shall specify (i) the date (each, an “Increase
Effective Date”) on which the Borrower Representative proposes that the
Incremental Commitments shall be effective, which shall be a date not less than
15 Business Days after the date on which such notice is delivered to the
Administrative Agent and (ii) the identity of each existing Lender or Eligible
Assignee to whom the Borrower Representative proposes any portion of such
Incremental Commitments be allocated and the amounts of such allocations;
provided that any existing Lender approached to provide all or a portion of the
Incremental Commitments may elect or decline, in its sole discretion, to provide
such Incremental Commitment. Each Incremental Commitment shall be in an
aggregate amount of $25,000,000 or any whole multiple of $5,000,000 in excess
thereof (provided that such amount may be less than $10,000,000 if such amount
represents all remaining availability under the aggregate limit in respect of
Incremental Commitments set forth in above).

(b) Conditions. The Incremental Commitments shall become effective as of the
Increase Effective Date; provided that:

 

52



--------------------------------------------------------------------------------

(i) each of the conditions set forth in Section 4.02 shall be satisfied;

(ii) no Default shall have occurred and be continuing or would result from the
borrowings to be made on the Increase Effective Date;

(iii) the representations and warranties contained in Article V and the other
Loan Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall have
been true and correct in all material respects as of such earlier date, and
except that for purposes of this Section 2.14(b), the representations and
warranties contained in Section 5.05(a) and Section 5.05(b) shall be deemed to
refer to the most recent financial statements furnished pursuant to subsections
(a) and (b), respectively, of Section 6.01.

(iv) on a pro forma basis (assuming, in the case of Incremental Revolving
Commitments, that such Incremental Revolving Commitments are fully drawn), the
Borrowers shall be in compliance with each of the covenants set forth in
Section 7.11 as of the end of the latest fiscal quarter for which internal
financial statements are available;

(v) the Borrowers shall jointly and severally make any breakage payments in
connection with any adjustment of Revolving Loans pursuant to Section 2.14(d);
and

(vi) the Borrower Representative shall deliver or cause to be delivered
officer’s certificates and legal opinions of the type delivered on the
Restatement Effective Date to the extent reasonably requested by, and in form
and substance reasonably satisfactory to, the Administrative Agent.

(c) Terms of New Loans and Commitments. The terms and provisions of Revolving
Loans made pursuant to new Incremental Revolving Commitments shall be identical
to the Revolving Loans;

The Incremental Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrowers, the Administrative Agent and each
Lender making such Incremental Commitment, in form and substance reasonably
satisfactory to each of them. Notwithstanding the provisions of Section 10.01,
the Increase Joinder may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.14. In addition, unless otherwise specifically
provided herein, from and after the Increase Effective Date all references in
Loan Documents to Revolving Loans shall be deemed, unless the context otherwise
requires, to include references to Revolving Loans made pursuant to Incremental
Revolving Commitments made pursuant to this Agreement. This Section 2.14 shall
supersede any provisions in Section 2.13 or Section 10.01 to the contrary.

 

53



--------------------------------------------------------------------------------

(d) Adjustment of Revolving Loans. To the extent the Commitments being increased
on the relevant Increase Effective Date are Incremental Revolving Commitments,
then each Revolving Lender that is acquiring an Incremental Revolving Commitment
on the Increase Effective Date shall make a Revolving Loan, the proceeds of
which will be used to prepay the Revolving Loans of the other Revolving Lenders
immediately prior to such Increase Effective Date, so that, after giving effect
thereto, the Revolving Loans outstanding are held by the Revolving Lenders pro
rata based on their Revolving Commitments after giving effect to such Increase
Effective Date. If there is a new borrowing of Revolving Loans on such Increase
Effective Date, the Revolving Lenders after giving effect to such Increase
Effective Date shall make such Revolving Loans in accordance with
Section 2.01(b).

(e) [Reserved].

(f) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this Section 2.14 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees, except that the new Loans may be subordinated in
right of payment to the extent set forth in the Increase Joinder.

2.15. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or the Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.17; fourth, as the Borrower
Representative may request (so long as no Default or Event of Default exists),
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the

 

54



--------------------------------------------------------------------------------

Borrower Representative, to be held in a deposit account and released pro rata
in order to (A) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (B) Cash
Collateralize the L/C Issuers’ future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement, in accordance with Section 2.17; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuers or Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any L/C
Issuer or the Swingline Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to a Loan Party as a result of any judgment of a court of
competent jurisdiction obtained by such Loan Party against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise as may be
required under the Loan Documents in connection with any Lien conferred
thereunder or directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swingline Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.15(a)(v). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.15(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(A) Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Revolving Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.14.

 

55



--------------------------------------------------------------------------------

(B) Defaulting Lender Fees. With respect to any fee payable under
Section 2.09(a) or Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall
(1) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to each L/C
Issuer and the Swingline Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to such L/C
Issuer’s or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and
(3) not be required to pay the remaining amount of any such fee.

(b) Defaulting Lender Cure. If the Borrower Representative, the Administrative
Agent and the Swingline Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein, that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Swingline Loans to be
held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Borrowers while that Lender was
a Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender’s having been a Defaulting Lender.

2.16. Letters of Credit.

(a) The Letter of Credit Issuance. The Borrower Representative may request that
a L/C Issuer issue a Letter of Credit on behalf of the Captive Insurance Company
and, subject to the terms and conditions set forth herein, (A) such L/C Issuer
may agree, in reliance upon the agreements of the Revolving Lenders set forth in
this Section, (1) from time to time on any Business Day during the period from
the Restatement Effective Date until the Letter of Credit Expiration Date, to
issue such Letter of Credit for the account of the Borrower Representative on
behalf of the Captive Insurance Company, and to amend or extend a Letter of
Credit previously issued by it, in accordance with Section 2.16(b), and (2) to
honor drawings under such Letter of Credit; and (B) the Revolving Lenders
severally agree to participate in Letters of Credit issued for the account of
the Borrower Representative on behalf of the Captive Insurance Company; provided
that after giving effect to any L/C Credit Extension with respect to any Letter
of Credit, (x) the Total Revolving Outstandings shall not exceed the Revolving
Facility, (y) the Revolving Exposure of any Revolving Lender shall not exceed
such Lender’s Revolving Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit; provided, further,
that any L/C Issuer approached to provide a Letter of Credit for the account of
the Borrower Representative on behalf of the Captive Insurance Company may elect
or decline, in its sole discretion, to issue such Letter of Credit.

 

56



--------------------------------------------------------------------------------

(b) Notice of Issuance, Amendment, Extension, Reinstatement or Renewal.

(i) To request the issuance of a Letter of Credit (or the amendment of the terms
and conditions, extension of the terms and conditions, extension of the
expiration date, or reinstatement of amounts paid, or renewal of an outstanding
Letter of Credit), the Borrower Representative shall deliver (or transmit by
electronic communication, if arrangements for doing so have been approved by the
applicable L/C Issuer) to an L/C Issuer selected by it and to the Administrative
Agent not later than 11:00 a.m. at least two (2) Business Days (or such later
date and time as the Administrative Agent and such L/C Issuer may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
extended, reinstated or renewed, and specifying the date of issuance, amendment,
extension, reinstatement or renewal (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with clause (d) of
this Section 2.16), the amount of such Letter of Credit, the name and address of
the beneficiary thereof, the purpose and nature of the requested Letter of
Credit and such other information as shall be necessary to prepare, amend,
extend, reinstate or renew such Letter of Credit. If requested by the applicable
L/C Issuer, the Borrower Representative also shall submit a letter of credit
application and reimbursement agreement on such L/C Issuer’s standard form in
connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application and reimbursement
agreement or other agreement submitted by the Borrower Representative to, or
entered into by the Borrower Representative with, an L/C Issuer relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

(ii) If the Borrower Representative so requests in any applicable Letter of
Credit Application (or the amendment of an outstanding Letter of Credit), the
applicable L/C Issuer may, in its sole discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit shall permit
such L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon by the
Borrowers and the applicable L/C Issuer at the time such Letter of Credit is
issued. Unless otherwise directed by the applicable L/C Issuer, the Borrowers
shall not be required to make a specific request to such L/C Issuer for any such
extension. Once an Auto-

 

57



--------------------------------------------------------------------------------

Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiration date
not later than the date permitted pursuant to Section 2.16(d); provided, that
such L/C Issuer shall not (A) permit any such extension if (1) such L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its extended form under the terms
hereof (except that the expiration date may be extended to a date that is no
more than one (1) year from the then-current expiration date) or (2) it has
received notice (which may be in writing or by telephone (if promptly confirmed
in writing)) on or before the day that is seven (7) Business Days before the
Non-Extension Notice Date from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (B) be obligated to permit
such extension if it has received notice (which may be in writing or by
telephone (if promptly confirmed in writing)) on or before the day that is seven
(7) Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Revolving Lender or the Borrower Representative that one or more of
the applicable conditions set forth in Section 4.02 is not then satisfied, and
in each such case directing such L/C Issuer not to permit such extension.

(c) Limitations on Amounts, Issuance and Amendment. A Letter of Credit shall be
issued, amended, extended, reinstated or renewed only if (and upon issuance,
amendment, extension, reinstatement or renewal of each Letter of Credit the
Borrower Representative shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, extension, reinstatement or renewal
(x) the aggregate L/C Obligations shall not exceed the L/C Sublimit, (y) the
Revolving Exposure of any Lender shall not exceed its Revolving Commitment and
(z) the Total Revolving Exposure shall not exceed the total Revolving
Commitments.

(i) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Restatement Effective Date, or shall impose upon such L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Restatement
Effective Date and which such L/C Issuer in good faith deems material to it;

 

58



--------------------------------------------------------------------------------

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $500,000, in the
case of a standby Letter of Credit;

(D) any Revolving Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrowers or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(ii) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(iii) Nothwithstanding anything in this Section 2.16 or this Agreement to the
contrary, no L/C Issuer shall issue a Letter of Credit other than for the
account of the Borrower Representative on behalf of the Captive Insurance
Subsidiary.

(d) Expiration Date. Each Letter of Credit shall have a stated expiration date
no later than the earlier of (ix) the date twelve (12) months after the date of
the issuance of such Letter of Credit (or, in the case of any extension of the
expiration date thereof, whether automatic or by amendment, twelve months after
the then-current expiration date of such Letter of Credit) and (x) the date that
is five (5) Business Days prior to the Maturity Date.

(e) Participations.

(i) By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount or extending the expiration date thereof), and without any
further action on the part of the applicable L/C Issuer or the Lenders, such L/C
Issuer hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from such L/C Issuer, a participation in such Letter of Credit equal to
such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this clause (e) in
respect of Letters of Credit is absolute, unconditional and irrevocable and
shall not be affected by any circumstance whatsoever, including any amendment,
extension, reinstatement or renewal of any Letter of Credit or the occurrence
and continuance of a Default or reduction or termination of the Revolving
Commitments.

 

59



--------------------------------------------------------------------------------

(ii) In consideration and in furtherance of the foregoing, each Revolving Lender
hereby absolutely, unconditionally and irrevocably agrees to pay to the
Administrative Agent, for account of the applicable L/C Issuer, such Lender’s
Applicable Percentage of each L/C Disbursement made by an L/C Issuer not later
than 1:00 p.m. on the Business Day specified in the notice provided by the
Administrative Agent to the Revolving Lenders pursuant to Section 2.16(f) until
such L/C Disbursement is reimbursed by the Borrowers or at any time after any
reimbursement payment is required to be refunded to the Borrowers for any
reason, including after the Maturity Date. Such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each such payment
shall be made in the same manner as provided in Section 2.02 with respect to
Loans made by such Lender (and Section 2.02 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders pursuant to this Section 2.16),
and the Administrative Agent shall promptly pay to the applicable L/C Issuer the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to
Section 2.16(f), the Administrative Agent shall distribute such payment to the
applicable L/C Issuer or, to the extent that the Revolving Lenders have made
payments pursuant to this clause (e) to reimburse such L/C Issuer, then to such
Lenders and such L/C Issuer as their interests may appear. Any payment made by a
Lender pursuant to this clause (e) to reimburse an L/C Issuer for any L/C
Disbursement shall not constitute a Loan and shall not relieve the Borrowers of
their obligation to reimburse such L/C Disbursement.

(iii) Each Revolving Lender further acknowledges and agrees that its
participation in each Letter of Credit will be automatically adjusted to reflect
such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit at each time such Lender’s Commitment is
amended pursuant to the operation of Section 2.14, as a result of an assignment
in accordance with Section 11.06 or otherwise pursuant to this Agreement.

(iv) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.16(e), then,
without limiting the other provisions of this Agreement, the applicable L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by the applicable L/C
Issuer in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving

 

60



--------------------------------------------------------------------------------

Loan included in the relevant Revolving Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of any L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (e)(vi) shall be conclusive
absent manifest error.

(f) Reimbursement. If an L/C Issuer shall make any L/C Disbursement in respect
of a Letter of Credit, the Borrowers shall jointly and severally reimburse such
L/C Issuer in respect of such L/C Disbursement by paying to the Administrative
Agent an amount equal to such L/C Disbursement not later than 12:00 noon on
(i) the Business Day that the Borrower Representative receives notice of such
L/C Disbursement, if such notice is received prior to 10:00 a.m. or (ii) the
Business Day immediately following the day that the Borrower Representative
receives such notice, if such notice is not received prior to such time,
provided that, if such L/C Disbursement is not less than $1,000,000, the
Borrowers may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.02 or Section 2.04 that such payment be financed
with a Borrowing of Base Rate Loans or Swingline Loan in an equivalent amount
and, to the extent so financed, the Borrowers’ obligation to make such payment
shall be discharged and replaced by the resulting Borrowing of Base Rate Loans
or Swingline Loan. If the Borrowers fail to make such payment when due, the
Administrative Agent shall notify each Revolving Lender of the applicable L/C
Disbursement, the payment then due from the Borrowers in respect thereof (the
“Unreimbursed Amount”) and such Lender’s Applicable Percentage thereof. Promptly
upon receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the Unreimbursed Amount
pursuant to Section 2.16(e)(ii), subject to the amount of the unutilized portion
of the aggregate Revolving Commitments. Any notice given by any L/C Issuer or
the Administrative Agent pursuant to this Section 2.16(f) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(g) Obligations Absolute. Each Borrower’s joint and several obligation to
reimburse L/C Disbursements as provided in clause (f) of this Section 2.16 shall
be absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of:

(i) any lack of validity or enforceability of this Agreement, any other Loan
Document or any Letter of Credit, or any term or provision herein or therein;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

 

61



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement in such draft or other document being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

(iv) waiver by any L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrowers or any waiver by
such L/C Issuer which does not in fact materially prejudice the Borrowers;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit required that demand be in the form of a draft;

(vi) any payment made by any L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) payment by the applicable L/C Issuer under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit; or any payment made by any L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.16,
constitute a legal or equitable discharge of, or provide a right of setoff
against, each Borrower’s joint and several obligations hereunder.

(h) Examination. The Borrower Representative shall promptly (but in no event
later than five Business Days after receipt) examine a copy of each Letter of
Credit and each amendment thereto that is delivered to it and, in the event of
any claim of noncompliance with the Borrower Representative’s instructions or
other irregularity, the Borrower Representative will immediately notify the
applicable L/C Issuer. The Borrower Representative shall be conclusively deemed
to have waived any such claim against each L/C Issuer and its correspondents
unless such notice is given as aforesaid.

(i) Liability. None of the Administrative Agent, the Lenders, any L/C Issuer, or
any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
by the applicable L/C Issuer or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under

 

62



--------------------------------------------------------------------------------

or relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms, any error
in translation or any consequence arising from causes beyond the control of the
applicable L/C Issuer; provided that the foregoing shall not be construed to
excuse an L/C Issuer from liability to the Borrowers to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by applicable Law)
suffered by the Borrowers that are caused by such L/C Issuer’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an L/C Issuer (as finally determined by a court of competent
jurisdiction), an L/C Issuer shall be deemed to have exercised care in each such
determination, and that:

(i) an L/C Issuer may replace a purportedly lost, stolen, or destroyed original
Letter of Credit or missing amendment thereto with a certified true copy marked
as such or waive a requirement for its presentation;

(ii) an L/C Issuer may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit and without regard to any non-documentary condition in such
Letter of Credit;

(iii) an L/C Issuer shall have the right, in its sole discretion, to decline to
accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and

(iv) this sentence shall establish the standard of care to be exercised by an
L/C Issuer when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable Law, any standard of care
inconsistent with the foregoing).

Without limiting the foregoing, none of the Administrative Agent, the Lenders,
any L/C Issuer, or any of their Related Parties shall have any liability or
responsibility by reason of (A) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person, (B) an L/C Issuer
declining to take-up documents and make payment, (C) against documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor, (D) following a Borrower’s waiver of discrepancies with respect to such
documents or request for honor of such documents or (E) an L/C Issuer retaining
proceeds of a Letter of Credit based on an apparently applicable attachment
order, blocking regulation, or third-party claim notified to such L/C Issuer.

 

63



--------------------------------------------------------------------------------

(j) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrowers when a Letter of Credit is issued by it
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrowers for, and no L/C Issuer’s rights and remedies against the Borrowers
shall be impaired by, any action or inaction of any L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where any L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade – International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(k) Benefits. Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each L/C Issuer shall have all of the benefits and immunities (i) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included such L/C Issuer with respect to such acts or omissions, and
(ii) as additionally provided herein with respect to such L/C Issuer.

(l) Letter of Credit Fees. The Borrowers shall jointly and severally pay to the
Administrative Agent for the account of each Revolving Lender in accordance with
its Applicable Revolving Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
daily amount available to be drawn under such Letter of Credit. Letter of Credit
Fees shall be (i) payable on the first Business Day following each fiscal
quarter end, commencing with the first such date to occur after the issuance of
such Letter of Credit and (ii) accrued through and including the last day of
each fiscal quarter in arrears. If there is any change in the Applicable Rate
during any quarter, the daily amount available to be drawn under each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Lenders, while any Event of Default exists, all Letter of Credit
Fees shall accrue at the Default Rate.

(m) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrowers shall jointly and severally pay directly to the applicable L/C
Issuer for its own account a fronting fee with respect to each Letter of Credit,
at the rate per annum equal to the percentage separately agreed upon between the
Borrower Representative and such L/C Issuer, computed on the daily amount
available to be drawn under such Letter of Credit on a quarterly basis in
arrears. Such fronting fee shall be due and payable no later than the tenth
Business Day after the end of each fiscal quarter end in the most recently-
ended quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Maturity

 

64



--------------------------------------------------------------------------------

Date and thereafter on demand. In addition, the Borrowers shall jointly and
severally pay directly to the applicable L/C Issuer for its own account the
customary and reasonable issuance, presentation, amendment and other processing
fees, and other standard and reasonable costs and charges, of such L/C Issuer
relating to letters of credit as from time to time in effect. Such customary and
reasonable fees and standard and reasonable costs and charges are due and
payable on demand and are nonrefundable.

(n) Disbursement Procedures. The L/C Issuer for any Letter of Credit shall,
within the time allowed by applicable Laws or the specific terms of the Letter
of Credit following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. Such L/C Issuer
shall promptly after such examination notify the Administrative Agent and the
Borrower Representative in writing of such demand for payment if such L/C Issuer
has made or will make an L/C Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve any Borrower of its
obligation to reimburse such L/C Issuer and the Lenders with respect to any such
L/C Disbursement.

(o) Interim Interest. If the L/C Issuer for any standby Letter of Credit shall
make any L/C Disbursement, then, unless the Borrowers shall jointly and
severally reimburse such L/C Disbursement in full on the date such L/C
Disbursement is made, the unpaid amount thereof shall bear interest, for each
day from and including the date such L/C Disbursement is made to but excluding
the date that the Borrowers reimburse such L/C Disbursement, at the rate per
annum then applicable to Base Rate Loans; provided that if the Borrowers fail to
reimburse such L/C Disbursement when due pursuant to clause (f) of this
Section 2.16, then Section 2.08(b) shall apply. Interest accrued pursuant to
this clause (p) shall be for account of such L/C Issuer, except that interest
accrued on and after the date of payment by any Lender pursuant to clause (f) of
this Section 2.16 to reimburse such L/C Issuer shall be for account of such
Lender to the extent of such payment.

(p) Reserved.

(q) Cash Collateralization.

(i) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrower Representative receives notice from the Administrative Agent
or the Required Lenders (or, if the maturity of the Loans has been accelerated,
Revolving Lenders with L/C Obligations representing at least 66-2/3% of the
total L/C Obligations) demanding the deposit of Cash Collateral pursuant to this
clause (q), the Borrowers shall immediately deposit into an account established
and maintained on the books and records of the Administrative Agent (the
“Collateral Account”) an amount in cash equal to 105% of the total L/C
Obligations as of such date plus any accrued and unpaid interest thereon,
provided that the obligation to deposit such Cash Collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (f) of
Section 8.01. Such deposit shall be held by the Administrative Agent as
collateral for the payment and

 

65



--------------------------------------------------------------------------------

performance of the obligations of the Borrowers under this Agreement. In
addition, and without limiting the foregoing or clause (d) of this Section 2.16,
if any L/C Obligations remain outstanding after the expiration date specified in
said clause (d), the Borrowers shall immediately deposit into the Collateral
Account an amount in cash equal to 105% of such L/C Obligations as of such date
plus any accrued and unpaid interest thereon.

(ii) The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over the Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at each Borrower’s risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in the
Collateral Account. Moneys in the Collateral Account shall be applied by the
Administrative Agent to reimburse each L/C Issuer for L/C Disbursements for
which it has not been reimbursed, together with related fees, costs, and
customary processing charges, and, to the extent not so applied, shall be held
for the satisfaction of the joint and several reimbursement obligations of the
Borrowers for the L/C Obligations at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with L/C Obligations
representing 66-2/3% of the total L/C Obligations), be applied to satisfy other
obligations of the Borrowers under this Agreement. If the Borrowers are required
to provide an amount of Cash Collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to the Borrower Representative within three (3) Business Days
after all Events of Default have been cured or waived.

(r) L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, for so long as any Letter of Credit issued by an L/C
Issuer (other than TD Bank) is outstanding, such L/C Issuer shall deliver to the
Administrative Agent on the last Business Day of each calendar month and on each
date that (1) an L/C Credit Extension occurs or (2) there is any expiration,
cancellation and/or disbursement, in each case, with respect to any such Letter
of Credit, a Letter of Credit Report appropriately completed with the
information for every outstanding Letter of Credit issued by such L/C Issuer.

(s) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, the Captive Insursance Subsidiary, the Borrowers shall
jointly and severally be obligated to reimburse, indemnify and compensate the
applicable L/C Issuer hereunder for any and all drawings under such Letter of
Credit as if such Letter of Credit had been issued solely for the account of
such Borrower. Each Borrower irrevocably waives any and all defenses that might
otherwise be available to it as a guarantor or surety of any or all of the
obligations of the Captive Insurance Subsidiary in respect of such Letter of
Credit. Each Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of the Captive Insurance Subsidiary inures to the benefit of the
Borrowers, and that each Borrower’s business derives substantial benefits from
the business of the Captive Insurance Subsidiary.

 

66



--------------------------------------------------------------------------------

(t) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.17. Cash Collateral.

(a) Obligation to Cash Collateralize. At any time there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any L/C Issuer (with a copy to the Administrative
Agent), the Borrower shall Cash Collateralize the L/C Issuers’ Fronting Exposure
with respect to such Defaulting Lender (determined after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender)
in an amount not less than the Minimum Collateral Amount. Additionally, if the
Administrative Agent notifies the Company at any time that the Outstanding
Amount of all L/C Obligations at such time exceeds 105% of the Letter of Credit
Sublimit then in effect, then within two (2) Business Days after receipt of such
notice, the Company shall provide Cash Collateral for the Outstanding Amount of
the L/C Obligations in an amount not less than the amount by which the
Outstanding Amount of all L/C Obligations exceeds the Letter of Credit Sublimit.

(b) Grant of Security Interest. The Borrowers, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as Collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.17(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or the applicable L/C
Issuer as herein or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (determined in
the case of Cash Collateral provided pursuant to Section 2.15(a)(v), after
giving effect to Section 2.15(a)(v) and any Cash Collateral provided by the
Defaulting Lender). All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
Controlled Account at TD Bank. The Borrowers shall pay on demand therefor from
time to time all customary account opening, activity and other administrative
fees and charges in connection with the maintenance and disbursement of Cash
Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.03, 2.05, 2.15 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a Revolving
Lender that is a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.

 

67



--------------------------------------------------------------------------------

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 11.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (A) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(B) the Person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

2.18. Effect of Benchmark Transition Event.

(a) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrowers may amend this Agreement to replace LIBOR with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrowers so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of LIBOR with a Benchmark
Replacement pursuant to this Section titled “Effect of Benchmark Transition
Event” will occur prior to the applicable Benchmark Transition Start Date.

(b) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

(c) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrowers and the Lenders of (i) any occurrence
of a Benchmark Transition Event or an Early Opt-in Election, as applicable, and
its related Benchmark Replacement Date and Benchmark Transition Start Date,
(ii) the implementation of any Benchmark Replacement, (iii) the effectiveness of
any Benchmark

 

68



--------------------------------------------------------------------------------

Replacement Conforming Changes and (iv) the commencement or conclusion of any
Benchmark Unavailability Period. Any determination, decision or election that
may be made by the Administrative Agent or Lenders pursuant to this Section
titled “Effect of Benchmark Transition Event,” including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section titled
“Effect of Benchmark Transition Event.”

(d) Benchmark Unavailability Period. Upon the Borrowers’ receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrowers may revoke
any request for a Borrowing of a LIBOR Rate Loan, conversion to or continuation
of LIBOR Rate Loans to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrowers will be deemed to have
converted any such request into a request for a Borrowing of or conversion to
Base Rate Loans. During any Benchmark Unavailability Period, the component of
Base Rate based upon LIBOR will not be used in any determination of Base Rate.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01. Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent) require the
deduction or withholding of any Tax from any such payment by the Administrative
Agent or a Loan Party, then the Administrative Agent or such Loan Party shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(i) If any Loan Party or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, the Administrative Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with the Code, and to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

69



--------------------------------------------------------------------------------

(ii) If any Loan Party or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Loan Party or the Administrative Agent, as required by
such Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Loan Party or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the applicable Loan Party shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

(b) Payment of Other Taxes by the Loan Parties. Without limiting the provisions
of subsection (a) above, the Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(c) Tax Indemnifications. Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower Representative by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error. Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within 10 days after demand therefor, for any amount
which a Lender for any reason fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01(c)(ii) below.

(i) Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Party to do so), (y) the Administrative Agent and the
Loan Party, as applicable, against any Taxes attributable to such Lender’s
failure to

 

70



--------------------------------------------------------------------------------

comply with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Loan Party, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent or a Loan Party in
connection with any Loan Document, and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this
clause (ii).

(d) Evidence of Payments. Upon request by the Borrower Representative or the
Administrative Agent, as the case may be, after any payment of Taxes by any Loan
Party or by the Administrative Agent to a Governmental Authority as provided in
this Section 3.01, the Borrower Representative shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Borrower
Representative, as the case may be, the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
any return required by Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower Representative or the
Administrative Agent, as the case may be.

(e) Status of Lenders; Tax Documentation. Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower Representative and the
Administrative Agent, at the time or times reasonably requested by the Borrower
Representative or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable Law or the taxing authorities of a
jurisdiction pursuant to such applicable Law or reasonably requested by the
Borrower Representative or the Administrative Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower Representative or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower Representative or the
Administrative Agent as will enable the Borrower Representative or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
either set forth in Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below or
required by applicable Law other than the Code or the taxing authorities of the
jurisdiction pursuant to such applicable Law to comply with the requirements for
exemption or reduction of withholding tax in that jurisdiction) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

71



--------------------------------------------------------------------------------

(i) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower
Representative and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Representative or the
Administrative Agent), executed copies of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), whichever of the following is
applicable:

 

  (1)

in the case of a Foreign Lender claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

  (2)

executed originals of IRS Form W-8ECI;

 

  (3)

in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower Representative within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN-E (or W-8BEN, as
applicable); or

 

  (4)

to the extent a Foreign Lender is not the beneficial owner, executed copies of
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E (or W-8BEN,
as applicable), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S.

 

72



--------------------------------------------------------------------------------

Tax Compliance Certificate substantially in the form of Exhibit K-4 on behalf of
each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Administrative Agent), executed copies (or originals, as
required) of any other form prescribed by applicable Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Law to permit the Borrower Representative or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower Representative or the Administrative Agent such documentation
prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as may be necessary for the Borrower Representative and the Administrative Agent
to comply with their obligations under FATCA and to determine that such Lender
has complied with such Lender’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(ii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower Representative and the Administrative Agent in
writing of its legal inability to do so.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which

 

73



--------------------------------------------------------------------------------

any Loan Party has paid additional amounts pursuant to this Section 3.01, it
shall pay to such Loan Party an amount equal to such refund (but only to the
extent of indemnity payments made, or additional amounts paid, by a Loan Party
under this Section 3.01 with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including Taxes) incurred by such Recipient,
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to such Loan
Party (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this subsection, in no event will the applicable Recipient be
required to pay any amount to such Loan Party pursuant to this subsection the
payment of which would place the Recipient in a less favorable net after-Tax
position than such Recipient would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.

(g) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

3.02. Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans, or charge
interest with respect to any Loan or L/C Credit Extension whose interest is
determined by reference to the LIBOR Rate, or to determine or charge interest
rates based upon the LIBOR Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the applicable interbank market, then, on notice
thereof by such Lender to the Borrower Representative through the Administrative
Agent, any obligation of such Lender to make or continue LIBOR Rate Loans or to
convert Base Rate Loans to LIBOR Rate Loans, shall be suspended, and if such
notice asserts the illegality of such Lender making or maintaining Base Rate
Loans the interest rate on which is determined by reference to the LIBOR Rate
component of the Base Rate, the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBOR Rate component of the Base
Rate, in each case until such Lender notifies the Administrative Agent and the
Borrower Representative that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrowers shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or,
convert all LIBOR Rate Loans of such Lender to Base Rate Loans (the interest
rate on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
LIBOR Rate component of the Base Rate), either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such LIBOR
Rate Loans to such day, or immediately, if such Lender may not lawfully continue
to maintain such LIBOR Rate Loans and (y) if such

 

74



--------------------------------------------------------------------------------

notice asserts the illegality of such Lender determining or charging interest
rates based upon the LIBOR Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the LIBOR Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the LIBOR Rate. Upon any
such prepayment or conversion, the Borrowers shall also pay accrued interest on
the amount so prepaid or converted.

3.03. Inability to Determine Rates. If in connection with any request for a
LIBOR Rate Loan or a conversion to or continuation thereof, the Administrative
Agent determines that deposits are not being offered to banks in the applicable
offshore interbank market for such currency for the applicable amount and
Interest Period of such LIBOR Rate Loan, or adequate and reasonable means do not
exist for determining the LIBOR Rate for any requested Interest Period with
respect to a proposed LIBOR Rate Loan or in connection with an existing or
proposed Base Rate Loan, or the Required Lenders determine that for any reason
the LIBOR Rate for any requested Interest Period with respect to a proposed
LIBOR Rate Loan does not adequately and fairly reflect the cost to such Lenders
of funding such LIBOR Rate Loan, the Administrative Agent will promptly so
notify the Borrower Representative and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain LIBOR Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the LIBOR Rate component of the Base Rate, the
utilization of the LIBOR Rate component in determining the Base Rate shall be
suspended, in each case until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower Representative may revoke any pending request for a Borrowing of,
conversion to or continuation of LIBOR Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

3.04. Increased Costs; Reserves on LIBOR Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e) or any L/C
Issuer other than as set forth below);

(ii) subject any Recipient to any Taxes (other than Indemnified Taxes, Taxes
described in clauses (b) through (d) of the definition of Excluded Taxes and
Connection Income Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBOR Rate Loans
made by such Lender or any Letter of Credit or any participation therein;

 

75



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the LIBOR Rate (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower
Representative will pay to such Lender or such L/C Issuer, as the case may be,
such additional amount or amounts as will compensate such Lender or such L/C
Issuer, as the case may be, for such additional costs incurred or reduction
suffered.

(b) Capital Requirements. If any Lender or such L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer capital or on
the capital of such Lender’s or such L/C Issuer holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender or the Letters of Credit issued by such L/C Issuer, to a level below that
which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer policies and the policies of such
Lender’s or such L/C Issuer holding company with respect to capital adequacy),
then from time to time the Borrower Representative will pay to such Lender or
such L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer
holding company for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower
Representative shall be conclusive absent manifest error. The Borrower
Representative shall pay such Lender or such L/C Issuer the amount shown as due
on any such certificate within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or an L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Borrower Representative of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or such L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

 

76



--------------------------------------------------------------------------------

(e) Additional Reserve Requirements. The Borrower Representative shall pay to
each Lender, as long as such Lender shall be required to comply with any reserve
ratio requirement or analogous requirement of any other central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the LIBOR Rate Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which shall be due and payable on each
date on which interest is payable on such Loan, provided the Borrower
Representative shall have received at least 10 days’ prior notice (with a copy
to the Administrative Agent) of such additional interest or costs from such
Lender. If a Lender fails to give notice 10 days prior to the relevant Interest
Payment Date, such additional interest or costs shall be due and payable 10 days
from receipt of such notice.

3.05. Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall jointly and
severally promptly compensate such Lender for and hold such Lender harmless from
any loss, cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower
Representative; or

(c) any assignment of a LIBOR Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower Representative
pursuant to Section 10.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Borrowers shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each LIBOR
Rate Loan made by it at the LIBOR Rate used in determining the LIBOR Rate for
such Loan by a matching deposit or other borrowing in the offshore interbank
market for such currency for a comparable amount and for a comparable period,
whether or not such LIBOR Rate Loan was in fact so funded.

3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes

 

77



--------------------------------------------------------------------------------

or additional amounts to any Lender, any L/C Issuer or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrower Representative such Lender or such L/C Issuer shall,
as applicable, use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or such L/C Issuer, such designation or assignment
would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as
the case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and in each case, would not subject such Lender or
such L/C Issuer, as the case may be, to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender or such L/C Issuer, as the
case may be. The Borrowers hereby jointly and severally agree to pay all
reasonable costs and expenses incurred by any Lender any L/C Issuer in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Borrowers may replace such Lender in accordance with
Section 10.13.

3.07. Survival. All obligations of the Loan Parties under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, resignation of the Administrative Agent and the Facility
Termination Date.

ARTICLE IV

CONDITIONS PRECEDENT TO LOANS

4.01. Conditions Precedent to Restatement Effective Date. The obligation of each
Lender to make Loans hereunder is subject to satisfaction of the following
conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which, to the
extent applicable, shall be originals or telecopies (followed promptly by
originals) properly executed by a Responsible Officer of the signing Loan Party,
each dated the Restatement Effective Date (or, in the case of certificates of
governmental officials, a recent date before the Restatement Effective Date) and
each in form and substance satisfactory to the Administrative Agent and each of
the Lenders:

(i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Borrower
Representative;

(ii) Notes executed by the Borrowers in favor of each Lender requesting Notes;

 

78



--------------------------------------------------------------------------------

(iii) Acknowledgement by each of the Loan Parties as to Guaranty Releases
executed by Administrative Agent and each of Crimson Trace Corporation, an
Oregon corporation, Battenfeld Acquisition Company, Inc., a Delaware
corporation, AOB Products Company (f/k/a/ Battenfeld Technologies, Inc.), a
Missouri corporation, BTI Tools, LLC, a Delaware corporation and Ultimate
Survival Technologies, LLC a Delaware corporation (collectively, the “Spin-Off
Guarantors”) with the respect to the termination by the Administrative Agent of
the guaranty by the Spin-Off Guarantors of the Obligations under the Existing
Credit Agreement;

(iv) Acknowledgement by each of the Loan Parties as to the Pledge Release
executed by Administrative Agent and the Company with the respect to the
termination by the Administrative Agent of the pledge by the Company of the
Equity Interests of AOBC Asia Consulting, LLC;

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party;

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Loan Parties is validly existing, in good standing and
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect;

(vii) a favorable opinion of Greenberg Traurig, LLP, counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to such
matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request;

(viii) evidence satisfactory to the Administrative Agent that the Adjusted
Consolidated Leverage Ratio of the Company after giving effect to the Outdoor
Products Group Spin-Off on a pro forma basis as of the end of the fiscal quarter
of the Company ended April 30, 2020 shall be less than or equal to 2.50 to 1.00
(which calculation shall be demonstrated to the reasonable satisfaction of the
Administrative Agent);

(ix) evidence satisfactory to the Administrative Agent that the result of
(x) the Consolidated Funded Indebtedness of the Company minus (y) unrestricted
cash and cash equivalents of the Loan Parties after giving effect to the Outdoor
Products Group Spin-Off on a pro forma basis as of the end of the fiscal quarter
of the Company ended April 30, 2020 shall be less than $175,000,000 (which
calculation shall be demonstrated to the reasonable satisfaction of the
Administrative Agent);

 

79



--------------------------------------------------------------------------------

(x) a certificate signed by a Responsible Officer of the Company certifying that
the conditions specified in Sections 4.02(a) and (b) have been satisfied, and
that there has been no event or circumstance since the date of the Audited
Financial Statements that has had or could be reasonably expected to have,
either individually or in the aggregate, a Material Adverse Effect; that both
before and after giving effect to the Outdoor Products Group Spin-Off and this
Agreement, that each of the representations and warranties in the Loan Documents
is true and correct (except (i) any such representation or warranty which
relates to a specified prior date and (ii) to the extent the Administrative
Agent has been notified in writing by the Borrower Representative that any
representation or warranty is not correct and the Administrative Agent and
Required Lenders have explicitly waived in writing compliance with such
representation or warranty), (E) no litigation is pending that will prevent the
consummation of the Outdoor Products Group Spin-Off, (F) that the terms of the
Outdoor Products Group Spin-Off as reflected in the Form 10 and any amendments
thereto are consistent in all material respects with the terms described in the
written Power Point presentation provided to the Lenders (as defined in the
Existing Credit Agreement) on October 1, 2019, (G) the Outdoor Products Group
Spin-Off will occur simultaneously with the execution and delivery of this
Agreement and (I) that no Default exists or will exist after giving effect to
the Outdoor Products Group Spin-Off;

(xi) a Solvency Certificate signed by a Responsible Officer of the Borrower
Representative as to the financial condition, solvency and related matters of
the Loan Parties, after giving effect to the initial borrowings under the Loan
Documents and the other transactions contemplated hereby;

(xii) The Administrative Agent shall have received a Loan Notice with respect to
the Loans to be made on the Restatement Effective Date;

(xiii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent or the Required Lenders reasonably may require.

(b) The Administrative Agent and the Lenders shall have received all fees and
expenses, if any, owing pursuant to the TD Bank Fee Letter and Section 2.09.

(c) The Administrative Agent shall have received, in form and substance
satisfactory to the Administrative Agent, searches of UCC filings in the
jurisdiction of incorporation or formation, as applicable, of each Loan Party,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens exist other than Permitted Liens.

(d) The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 6.07.

 

80



--------------------------------------------------------------------------------

(e) Unless waived by the Administrative Agent, the Borrowers shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Restatement Effective Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Company and the Administrative
Agent).

(f) Upon the reasonable request of any Lender, such Lender shall have received
and shall be reasonably satisfied with, the documentation and other information
so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Patriot Act, and any Loan Party that qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation shall have delivered to each Lender
that so requests, a Beneficial Ownership Certification in relation to such Loan
Party.

(g) The Administrative Agent shall have received a copy of any management
services agreement, licenses and other documents described in the Form 10,
executed by Spin-Off Parent and the Company or other applicable Loan Party,
which in each case, shall be in form and substance reasonably satisfactory to
the Administrative Agent.

(h) The Administrative Agent shall have received such additional information and
materials which the Administrative Agent and/or any Lender shall reasonably
request or require.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Restatement
Effective Date specifying its objection thereto.

4.02. Conditions to all Loans. The obligation of each Lender to make a Loan on
the occasion of a Borrowing (but excluding Revolving Loans the proceeds of which
are to reimburse the Swingline Lender for Swingline Loans) and the L/C Issuer to
honor any request for an L/C Credit Extension is subject to the following
conditions precedent:

(a) The representations and warranties of the Loan Parties contained in
Article V and in each other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Loans, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct as of such earlier date, and
except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.06 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01.

 

81



--------------------------------------------------------------------------------

(b) No Default shall exist, or would result from such proposed Loans or from the
application of the proceeds thereof.

(c) The Administrative Agent shall have received a Loan Notice, or the
Administrative Agent and the applicable L/C Issuer shall have received a request
for issuance of a Letter of Credit, each in accordance with the requirements
hereof.

Each Loan Notice (other than a Loan Notice requesting only a conversion of Loans
to the other Type or a continuation of LIBOR Rate Loans) submitted by the
Borrower Representative shall be deemed to be a representation and warranty that
the conditions specified in Sections 4.02(a) and (b) have been satisfied on and
as of the date of the applicable Loan.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders that:

5.01. Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries is duly organized or formed, validly existing and, as applicable,
in good standing under the Laws of the jurisdiction of its incorporation or
organization, has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to own or lease
its assets and carry on its business and execute, deliver and perform its
obligations under the Loan Documents to which it is a party, and is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect. The copy of
the Organization Documents of each Loan Party provided to the Administrative
Agent pursuant to the terms of this Agreement is a true and correct copy of each
such document, each of which is valid and in full force and effect.

5.02. Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not contravene the terms of any of
such Person’s Organization Documents; conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries, including, without limitation, any Permitted Notes Indenture, or
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or violate any
Law.

5.03. Governmental Authorization; Other Consents. No material approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery

 

82



--------------------------------------------------------------------------------

or performance by, or enforcement against, any Loan Party of this Agreement or
any other Loan Document, or the exercise by the Administrative Agent or any
Lender of its rights or the remedies under the Loan Documents other than
authorizations, approvals, actions, notices and filings which have been duly
obtained.

5.04. Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principals of equity.

5.05. Solvency. (i) The fair value of the assets of the Borrowers, taken as a
whole, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise, (ii) the present fair saleable value of
the property of the Borrowers, taken as a whole, will be greater than the amount
that will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured; (iii) the Borrowers, taken as a whole,
will be able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, and
(iv) the Borrowers, taken as a whole, will not have unreasonably small capital
with which to conduct the business in which they are engaged as such business is
now conducted and is proposed to be conducted after the Restatement Effective
Date.

(a) The Borrowers, taken as a whole, do not intend to, or will not permit any of
their Subsidiaries to, or believe that they or any of their Subsidiaries, taken
as a whole, will, incur debts beyond their ability to pay such debts as they
mature, taking into account the timing of and amounts of cash to be received by
them or any such Subsidiary and the timing of the amounts of cash to be payable
on or in respect of their Indebtedness or the Indebtedness of their
Subsidiaries, taken as a whole. The Borrowers will not permit any of their
Subsidiaries, taken as a whole, to incur debts beyond their ability to pay such
debts as they mature, if, as a result of doing so, it could be reasonably
expected to have a Material Adverse Effect on the Borrowers and their
Subsidiaries, taken as a whole.

5.06. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; fairly present the financial condition of the Company
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and show all material indebtedness and other liabilities, direct or
contingent, of the Company and its Subsidiaries as of the date thereof,
including liabilities for taxes and Indebtedness.

(b) [Reserved].

 

83



--------------------------------------------------------------------------------

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The consolidated forecasted balance sheet and statements of income and cash
flows of the Company and its Subsidiaries delivered pursuant to Section 6.01(c)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Company’s best estimate of its future financial condition and performance.

5.07. Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or except as specifically disclosed in
Schedule 5.07, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect, and there has
been no adverse change in the status, or financial effect on any Loan Party or
any Subsidiary thereof, of the matters described on Schedule 5.07.

5.08. No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.09. Ownership of Property; Liens. Each of the Company and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Company and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 7.01. Schedule 5.09 sets forth the address (including street address,
county and state) of all real property that is owned or leased by any Loan Party
as of the Restatement Effective Date.

5.10. Environmental Compliance. The Company and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Company has reasonably concluded that, except as
specifically disclosed in Schedule 5.10, such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

5.11. Insurance. The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates. A true and complete listing of such insurance policies as of the
Restatement Effective Date, including issuers, coverages and deductibles, is set
forth on Schedule 5.11.

 

84



--------------------------------------------------------------------------------

5.12. Taxes. The Company and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Company or any Subsidiary that would, if made, have a
Material Adverse Effect.

5.13. ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the IRS to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS. To the best knowledge of the Company,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.

(b) There are no pending or, to the best knowledge of the Company, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.

(c) No ERISA Event has occurred, and neither the Company nor any ERISA Affiliate
is aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan; the
Company and each ERISA Affiliate has met all applicable requirements under the
Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; as of the most recent valuation date for any Pension Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither the Company nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; neither the Company nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; neither the
Company nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and no Pension Plan has
been terminated by the plan administrator thereof nor by the PBGC, and no event
or circumstance has occurred or exists that could reasonably be expected to
cause the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

 

85



--------------------------------------------------------------------------------

(d) Neither the Company nor any ERISA Affiliate maintains or contributes to, or
has any unsatisfied obligation to contribute to, or liability under, any active
or terminated Pension Plan other than on the Restatement Effective Date, those
listed on Schedule 5.13 hereto and thereafter, Pension Plans not otherwise
prohibited by this Agreement.

(e) Each Borrower represents and warrants as of the Restatement Effective Date
that no Borrower is and will not be using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Pension Plans with respect
to the Borrowers’ entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement.

5.14. Subsidiaries; Equity Interests. The Company has no Subsidiaries other than
those specifically disclosed in Part (a) of Schedule 5.14, and all of the
outstanding Equity Interests in such Subsidiaries have been validly issued, are
fully paid and nonassessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.14 free and clear of all Liens. The Company
has no equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.14.

5.15. Margin Regulations; Investment Company Act; Covered Entity.

(a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

(c) No Loan Party is a Covered Entity.

5.16. Disclosure. The Borrower Representative, on behalf of all Loan Parties,
has disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which the Company or any of
its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

86



--------------------------------------------------------------------------------

5.17. Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or the failure to comply therewith, either individually or
in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.18. Taxpayer Identification Number. The true and correct U.S. taxpayer
identification number of each Borrower is set forth on Schedule 10.02.

5.19. Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.20. Intellectual Property; Licenses, Etc. The Company and its Subsidiaries
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) that are reasonably
necessary for the operation of their respective businesses, without conflict
with the rights of any other Person. To the best knowledge of the Company, no
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Company
or any Subsidiary infringes upon any rights held by any other Person. No claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Company, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

5.21. OFAC.

(a) Sanctions Concerns. No Loan Party, nor any of its Subsidiaries, or, to the
knowledge of any Loan Party and its Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof is an individual or entity
that is (i) currently the subject of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a country or territory that is the subject of Sanctions.

(b) Anti-Corruption Laws. Except as set forth on Schedule 5.21, and to the
knowledge of the Loan Parties, the Loan Parties and their Subsidiaries have
conducted their business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
similar anti-corruption legislation in other jurisdictions applicable to the
Loan Parties, and have instituted and maintained policies and procedures
designed to promote and achieve compliance in all material respects with such
laws.

5.22. Reserved.

 

87



--------------------------------------------------------------------------------

5.23. EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

5.24. Beneficial Ownership Certification. As of the Restatement Effective Date,
the information included in any Beneficial Ownership Certification provided on
or prior to the Restatement Effective Date to the Administrative Agent or any
the Lender in connection with this Agreement is true and accurate in all
respects.

5.25. Security Interest in Collateral.

(a) When executed and delivered by the applicable Loan Parties after the
occurrence of any Springing Lien Trigger Event, the provisions of the Collateral
Documents will be effective to create in favor of the Administrative Agent for
the benefit of the Secured Parties a legal, valid and enforceable first priority
Lien (subject to Permitted Liens) on all right, title and interest of the
respective Loan Parties in the Collateral described therein. Except for filings
to be completed upon the occurrence of any Springing Lien Trigger Event in
accordance with Section 6.12 or 6.14 and in accordance with the Collateral
Documents, no filing or other action will be necessary to perfect or protect
such Liens.

(b) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with (a) the grant by any Loan Party of the
Liens to be granted by it pursuant to the Collateral Documents, (b) the
perfection or maintenance of the Liens created under the Collateral Documents
(including the first priority nature thereof) or (c) the exercise by the
Administrative Agent or any Lender of its remedies in respect of the Collateral
pursuant to the Collateral Documents, other than authorizations, approvals,
actions, notices and filings to perfect the Liens created by the Collateral
Documents all of which will be duly obtained promptly (but in any event within
ten (10) Business Days) after the occurrence of any Springing Lien Trigger
Event.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan, any L/C
Credit Extension or other Obligation hereunder shall remain unpaid or
unsatisfied, the Company shall, and shall (except in the case of the covenants
set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

6.01. Financial Statements. Deliver to the Administrative Agent (and the
Administrative Agent will furnish to each Lender promptly after receipt thereof)
in form and detail satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Company or, if earlier, 15 days after the date required to be
filed with the SEC (without giving effect to any extension permitted by the
SEC)), a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such fiscal year, and the related

 

88



--------------------------------------------------------------------------------

consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company (or, if
earlier, 15 days after the date required to be filed with the SEC (without
giving effect to any extension permitted by the SEC)), a consolidated balance
sheet of the Company and its Subsidiaries as at the end of such fiscal quarter,
the related consolidated statements of income or operations for such fiscal
quarter and for the portion of the Company’s fiscal year then ended, and the
related consolidated statements of changes in shareholders’ equity, and cash
flows for the portion of the Company’s fiscal year then ended, in each case
setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Company as fairly presenting the
financial condition, results of operations, shareholders’ equity and cash flows
of the Company and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes; and

(c) as soon as available, but in any event not later than 92 days after the
beginning of each fiscal year of the Company, forecasts prepared by management
of the Company, in form satisfactory to the Administrative Agent and the
Required Lenders, of consolidated balance sheets and statements of income or
operations and cash flows of the Company and its Subsidiaries for the
immediately following fiscal year (including the fiscal year in which the
Maturity Date occurs).

As to any information contained in materials furnished pursuant to
Section 6.02(c), the Company shall not be separately required to furnish such
information under subsection (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in subsections (a) and (b) above at the times specified
therein.

6.02. Certificates; Other Information. Deliver to the Administrative Agent (and
the Administrative Agent will furnish to each Lender promptly after receipt
thereof), in form and detail satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal quarter ended July 31, 2020), (i) a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Company (which delivery may, unless the
Administrative Agent, or a Lender requests executed

 

89



--------------------------------------------------------------------------------

originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes) and
(ii) if such financial statements are delivered during any Springing Lien
Trigger Period, an updated perfection certificate (which, for the avoidance of
doubt, in the case of the absence of any change in any section contained therein
from the most recently delivered perfection certificate or supplement thereto,
may be satisfied by confirming such absence of change);

(b) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Company by independent accountants in connection with the accounts or books
of the Company or any Subsidiary, or any audit of any of them;

(c) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements, including, without limitation, the Form 10, which
the Company may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(d) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(e) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

(f) within ten (10) days prior to any merger, consolidation, dissolution or
other change in entity structure of any Loan Party or any of its Subsidiaries
permitted pursuant to the terms hereof, provide notice of such change in entity
structure to the Administrative Agent, along with such other information as
reasonably requested by the Administrative Agent;

(g) provide notice to the Administrative Agent, not less than ten (10) days
prior (or such shorter period of time as agreed to by the Administrative Agent)
of any change in any Loan Party’s legal name, state of organization, or
organizational existence.

(h) not later than five (5) Business Days after receipt thereof by any Loan
Party or any Subsidiary thereof, copies of all notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any instrument, indenture, loan or credit or similar
agreement regarding or related to any breach

 

90



--------------------------------------------------------------------------------

or default by any party thereto or any other event that could materially impair
the value of the interests or the rights of any Loan Party or otherwise have a
Material Adverse Effect and, from time to time upon request by the
Administrative Agent, such information and reports regarding such instruments,
indentures and loan and credit and similar agreements as the Administrative
Agent may reasonably request;

(i) on or prior to October 9, 2020, a consolidated balance sheet of the Company
and its Subsidiaries (which, for the avoidance of doubt, shall exclude the
Outdoor Products Group Subsidiaries) as at August 31, 2020 after giving effect
to the Outdoor Products Group Spin-Off, in form satisfactory to the
Administrative Agent and the Required Lenders;

(j) promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Patriot Act;

(k) to the extent any Loan Party qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, an updated Beneficial Ownership
Certification promptly following any change in the information provided in the
Beneficial Ownership Certification delivered to any Lender in relation to such
Loan Party that would result in a change to the list of beneficial owners
identified in such certification; and

(l) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Company shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery of or to maintain paper copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Company with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

91



--------------------------------------------------------------------------------

Each Loan Party hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Loan Parties
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on DebtDomain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public Lender”) may have
personnel who do not wish to receive material non-public information with
respect to any of the Loan Parties or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Loan Party hereby agrees that (w) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Loan Parties shall be deemed to have authorized the Administrative
Agent, the Arrangers and the Lenders to treat such Borrower Materials as not
containing any material non-public information with respect to the Loan Parties
or their respective securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”

6.03. Notices. Promptly notify the Administrative Agent (and the Administrative
Agent will notify each Lender promptly after receipt thereof):

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary; any
dispute, litigation, investigation, proceeding or suspension between the Company
or any Subsidiary and any Governmental Authority; or the commencement of, or any
material development in, any litigation or proceeding affecting the Company or
any Subsidiary, including pursuant to any applicable Environmental Laws;

(c) of the occurrence of any ERISA Event; and

(d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary, including any determination by the
Company referred to in Section 2.10(b).

Concurrently with the delivery of the Compliance Certificate referred to in
Section 6.02(a), the Loan Parties will notify the Administrative Agent of any
occurrence of any Disposition or Involuntary Disposition of property or assets
for which (with the passage of time) the Borrowers are required to make a
mandatory prepayment pursuant to Section 2.05(b)(i).

 

92



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

6.04. Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Company or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

6.05. Preservation of Existence, Etc. Preserve, renew and maintain in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect; and preserve or
renew all of its registered patents, trademarks, trade names and service marks,
the non-preservation of which could reasonably be expected to have a Material
Adverse Effect.

6.06. Maintenance of Properties. Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and use the standard of care typical in the industry in the operation
and maintenance of its facilities.

6.07. Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies (or be
self-insured pursuant to an insurance program involving the Captive Insurance
Subsidiary), insurance with respect to its properties and business against loss
or damage of the kinds customarily insured against by Persons engaged in the
same or similar business, of such types and in such amounts (after giving effect
to any self-insurance compatible with the following standards) as are
customarily carried under similar circumstances by such other Persons and
providing for not less than 30 days’ prior notice to the Administrative Agent of
termination, lapse or cancellation of such insurance, and, not later than ten
(10) Business Days after the occurrence of any Springing Lien Trigger Event, as
required pursuant to the Collateral Documents.

(b) Within ten (10) Business Days after the occurrence of any Springing Lien
Trigger Event, cause the Administrative Agent to be named as lenders’ loss
payable, loss payee or mortgagee, as its interest may appear, and/or additional
insured with respect of

 

93



--------------------------------------------------------------------------------

any such insurance providing liability coverage or coverage in respect of any
Collateral, and cause, unless otherwise agreed to by the Administrative Agent,
each provider of any such insurance to agree, by endorsement upon the policy or
policies issued by it or by independent instruments furnished to the
Administrative Agent that it will give the Administrative Agent twenty (20) days
prior written notice before any such policy or policies shall be altered or
cancelled (or ten (10) days prior notice in the case of cancellation due to the
nonpayment of premiums).

(c) In the event any Loan Party fails to provide Administrative Agent with
evidence of the insurance coverage required by this Agreement after the
occurrence of any Springing Lien Trigger Event and after advance notice to the
Borrower Representative, Administrative Agent may purchase insurance at the
expense of the Loan Parties to protect the interests of the Administrative Agent
and Lenders in the Collateral. This insurance may, but need not, protect any
Loan Party’s interests. The coverage purchased by Administrative Agent may not
pay any claim made by a Loan Party or any claim that is made against a Loan
Party in connection with the Collateral. The Loan Parties may later cancel any
insurance purchased by Administrative Agent, but only after providing
Administrative Agent with evidence that Loan Parties have obtained insurance as
required by this Agreement. If Administrative Agent purchases insurance for the
Collateral, the Loan Parties will be responsible for the costs of that insurance
to the fullest extent provided by Law including interest and other charges
imposed by Administrative Agent in connection with the placement of the
insurance, until the effective date of the cancellation or expiration of the
insurance. The costs of the insurance may be added to the Obligations. The costs
of the insurance may be more than the cost of insurance that Loan Parties are
able to obtain on their own.

6.08. Compliance with Laws. Comply with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

6.09. Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company or such Subsidiary, as the case may be; and maintain
such books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Company or such Subsidiary, as the case may be.

6.10. Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent to visit and inspect any of its properties, to examine
its corporate, financial and operating records, and at any time after the
occurrence of a Springing Lien Trigger Event, the Collateral, and make copies
thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Company and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Company; provided, however, (i) that,

 

94



--------------------------------------------------------------------------------

in the absence of a continuing Event of Default, only one such visit or
inspection shall be permitted in any calendar year and (ii) when an Event of
Default has occurred and is continuing, the Administrative Agent or any Lender
(or any of their respective representatives or independent contractors) may do
any of the foregoing at the expense of the Company at any time during normal
business hours and without advance notice.

6.11. Use of Proceeds. Use the proceeds of the Loans (i) to repay in full all
amounts in respect of the Existing Credit Agreement and (ii) for general
corporate purposes not in contravention of any Law or of any Loan Document,
including, without limitation, Permitted Acquisitions, Permitted Business
Acquisitions, Permitted Share Repurchases, Permitted Note Repurchases and
Redemptions and working capital purposes.

6.12. Additional Subsidiary Guarantors; Foreign Subsidiaries; Collateral
Documents.

(a) Notify the Administrative Agent at the time that (i) any Person becomes a
Domestic Subsidiary (other than an Excluded Subsidiary or a Foreign Subsidiary
Holdco), (ii) any Excluded Subsidiary ceases to constitute an Excluded
Subsidiary or (iii) a Foreign Subsidiary Holdco ceases to be a Foreign
Subsidiary Holdco, and promptly thereafter (and in any event within thirty
(30) days), cause such Person to (A) become a Guarantor by executing and
delivering to the Administrative Agent a Joinder Agreement, (B) at any time
after the occurrence of a Springing Lien Trigger Event, grant Liens to the
Administrative Agent, for the benefit of the Secured Parties, in all of its
tangible and intangible personal property, including Pledged Securities, now
owned or hereafter acquired by it and (C) deliver to the Administrative Agent
documents of the types referred to in clauses (iii) and (iv) of Section 4.01(a),
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in this clause (a)) and such other documents or
agreements as the Administrative Agent may reasonably request, all in form,
content and scope reasonably satisfactory to the Administrative Agent.

(b) With respect to the creation or acquisition on any date after the
Restatement Effective Date, of a First Tier Foreign Subsidiary (other than an
Immaterial Subsidiary) or a Foreign Subsidiary Holdco, or if such a First Tier
Foreign Subsidiary is no longer an Immaterial Subsidiary at any time after the
occurrence of a Springing Lien Trigger Event, the Borrower Representative shall
deliver (or cause to be delivered) to the Administrative Agent, as promptly as
possible but in any event within thirty (30) days (or such later date as may be
agreed upon by the Administrative Agent) of such date, for the benefit of the
Lenders and any Affiliate Counterparties or other Affiliates of any Lenders
holding any Obligations, the share certificates (or other evidence of equity),
if any, owned by a Loan Party and related undated stock transfer powers executed
in blank pursuant to the terms of a pledge agreement executed by the appropriate
Loan Party; provided, however, that no Loan Party shall be required to pledge
more than the Applicable Pledge Percentage of the outstanding shares or other
Equity Interest in any such First Tier Foreign Subsidiary or Foreign Subsidiary
Holdco.

 

95



--------------------------------------------------------------------------------

(c) With respect to any foreign shares pledged to the Administrative Agent, for
the benefit of the Lenders and any Affiliate Counterparties or other Affiliates
of any Lenders holding any Obligations, on or after the Restatement Effective
Date, the Administrative Agent shall, at any time after the occurrence of a
Springing Lien Trigger Event, in the discretion of the Administrative Agent or
the Required Lenders, have the right to perfect, at the Borrowers’ cost, payable
upon request therefor (including, without limitation, any foreign counsel, or
foreign notary, filing, registration or similar, fees, costs or expenses), its
security interest in the pledged securities in the respective foreign
jurisdiction; provided that, the Administrative Agent, in its reasonable
discretion and in consultation with the Borrower Representative, may waive the
requirements of this subsection (c) with respect to the perfection of any
pledged securities in any foreign jurisdiction to the extent that it determines
that the costs of perfecting its security interests in such pledged securities
are excessive in relation to the value of the security to be afforded thereby.

(d) Collateral Access Agreements. Commencing on the date ten (10) Business Days
after the occurrence of a Springing Lien Trigger Event in the case of (i) (A)
each headquarters location of the Loan Parties and each other location where any
significant administrative or governmental functions are performed and each
other location where the Loan Parties maintain any books or records (electronic
or otherwise) and (B) the Loan Parties’ facility at 1800 N. Route Z, Columbia,
Missouri, the Loan Parties will provide the Administrative Agent with a
Collateral Access Agreement from the respective landlords of such real property
and (ii) any personal property Collateral located at any other premises leased
by a Loan Party containing personal property Collateral with a value in excess
of $10,000,000, within thirty (30) days after the occurrence of a Springing Lien
Trigger Event (or such later date as the Administrative Agent may agree to in
its sole discretion), the Loan Parties will provide the Administrative Agent
with a Collateral Access Agreement from the landlords on such real property to
the extent the Loan Parties are able to secure such Collateral Access Agreements
after using commercially reasonable efforts (such Collateral Access Agreements
shall be in form and substance satisfactory to the Administrative Agent).

(e) Deposit Account Control Agreements. None of the Loan Parties shall open,
maintain or otherwise have any deposit or other accounts (including securities
accounts) at any bank or other financial institution, or any other account where
money or securities are or may be deposited or maintained with any Person, other
than (i) deposit accounts held at TD Bank, (ii) securities accounts that are
maintained at all times with TD Bank or any other Lender; provided that,
promptly, but in any event within thirty (30) days that after the occurrence of
any Springing Lien Trigger Event (or such later date as the Administrative Agent
shall agree in its sole discretion), the Loan Parties shall deliver to
Administrative Agent a securities account control agreement with respect to each
such securities account, on terms satisfactory to the Administrative Agent,
(iii) deposit accounts established solely as payroll and other zero balance
accounts and such accounts are held at TD Bank, (iv) deposit accounts held at
any Lender other than TD Bank; provided that, promptly, but in any event within
thirty (30) days that after the occurrence of any Springing Lien Trigger Event
(or such later date as the Administrative Agent shall agree in its sole
discretion), the

 

96



--------------------------------------------------------------------------------

Loan Parties shall deliver to Administrative Agent a Deposit Account Control
Agreement with respect to each such deposit account referenced in this clause
(e)(iv), on terms satisfactory to the Administrative Agent and (v) other deposit
accounts, so long as at any time the balance in any such account does not exceed
$2,000,000 and the aggregate balance in all such accounts does not exceed
$2,000,000.

(f) Further Assurances. Upon the occurrence of a Springing Lien Trigger Event,
the Loan Parties will (i) promptly (but in any event within ten (10) Business
Days) execute and deliver the Security Agreement to the Administrative Agent and
(ii) any time upon request of the Administrative Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Administrative Agent may deem necessary or desirable to maintain
in favor of the Administrative Agent, for the benefit of the Secured Parties,
Liens and insurance rights on the Collateral that are duly perfected in
accordance with the requirements of, or the obligations of the Loan Parties
under, the Loan Documents and all applicable Laws.

6.13. Depository Banks. Maintain TD Bank as a principal depository bank,
including for the maintenance of operating, administrative, cash management,
collection activity, and other deposit accounts for the conduct of its business.

6.14. Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents, (ii) to the fullest extent permitted by
applicable Law, after the occurrence of a Springing Lien Trigger Event, subject
any Loan Party’s or any of its Subsidiaries’ properties, assets, rights or
interests to the Liens now or hereafter intended to be covered by any of the
Collateral Documents, (iii) after the occurrence of a Springing Lien Trigger
Event, perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries is or is to be a party, and cause each of
its Subsidiaries to do so.

6.15. Anti-Corruption Laws. Conduct its business in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other similar anti-corruption legislation in other
jurisdictions applicable to the Loan Parties and maintain policies and
procedures designed to promote and achieve compliance in all material respects
with such laws.

 

97



--------------------------------------------------------------------------------

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan any L/C
Credit Extension or other Obligation hereunder shall remain unpaid or
unsatisfied, the Company shall not, nor shall it permit any Subsidiary to,
directly or indirectly:

7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following (the “Permitted Liens”):

(a) Liens pursuant to any Loan Document securing the Obligations;

(b) Liens existing on the Restatement Effective Date and listed on Schedule 7.01
and any renewals or extensions thereof, provided that the property covered
thereby is not changed, the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), the direct or any contingent obligor
with respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 7.03(b);

(c) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

 

98



--------------------------------------------------------------------------------

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j) in connection with any Acquisition, any Lien on personal property of the
acquisition target with respect to capital leases or purchase money Indebtedness
existing prior to acquisition by the Company or any Subsidiary, provided that
(i) such Lien shall be limited to the assets financed by such capital lease or
purchase money Indebtedness, (ii) such Lien shall not apply to the inventory,
accounts and general intangibles of the acquisition target, (iii) such Lien
shall not apply or extend to any other assets or property of any Borrower or any
other Subsidiary, (iv) such Lien shall secure only those obligations it secures
on the date of such acquisition, including any extensions, renewals and
replacements thereof, and no future obligations, and (v) such Lien was not
granted in contemplation of or in connection with such Acquisition;

(k) Liens arising out of sale and leaseback transactions permitted by
Section 7.17, provided that such Liens do not at any time encumber any property
other than the property which is the subject of such sale and leaseback
transactions;

(l) Liens of a collecting bank arising in the ordinary course of business under
the Uniform Commercial Code covering only the items being collected upon; and

(m) Liens granted by any Loan Party to any Receivable Purchaser pursuant to any
Receivable Financing Documents, provided that such Liens attach only to accounts
receivable transferred to the applicable Receivable Purchaser under the
applicable Receivable Financing Documents and to proceeds thereof.

7.02. Investments. Make any Investments, other than the following:

(a) Permitted Investments or Permitted Foreign Subsidiary Loan and Investments;

(b) Investments in existence on the Restatement Effective Date by a Borrower in
Equity Interests of its Subsidiaries and other Investments in existence on the
Restatement Effective Date as described in Schedule 7.02; provided, that, other
than to the extent permitted by clause (c) below, the amount in each case of
(i) and (ii) is not increased after the date of this Agreement;

(c) Investments after the date hereof by a Borrower in Equity Interests in a
Guarantor;

(d) loans or advances made by any Borrower to any other Borrower or any
Guarantor and made by any Guarantor to any Borrower or any other Guarantor;

 

99



--------------------------------------------------------------------------------

(e) guarantees constituting Indebtedness permitted by Section 7.03 or arising by
endorsement of items for deposit or collection received in the ordinary course
of business;

(f) Investments by a Borrower in any Subsidiary to the extent required to make a
Permitted Acquisitions or Permitted Business Acquisitions in accordance with the
terms of this Agreement;

(g) notes payable, or stock or other securities issued by account debtors to a
Loan Party pursuant to plans of reorganization or negotiated agreements with
respect to settlement of such account debtor’s Accounts in the ordinary course
of business, consistent with past practices;

(h) Investments in the form of Swap Contracts permitted by Section 7.03;

(i) Investments of any Person existing at the time such Person becomes a
Subsidiary of the Company or consolidates or merges with the Company or any of
the Subsidiaries so long as such investments were not made in contemplation of
such Person becoming a Subsidiary or of such merger;

(j) Investments received in connection with the dispositions of assets permitted
by Section 7.05;

(k) Investments in the Captive Insurance Subsidiary in the form of the issuance
of a Letter of Credit pursuant to this Agreement on behalf of the Captive
Insurance Subsidiary; and

(l) Investments, in the aggregate, not exceeding $5,000,000 in the aggregate in
any fiscal year of the Company; provided, however, that the amount of
Investments permitted under this clause (l) will be increased in any fiscal year
by an amount equal to amounts not expended in prior fiscal years (commencing
with the Company’s fiscal year that commenced May 1, 2020).

7.03. Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder;

(c) Guarantees of the Company or any Subsidiary in respect of any contractual
right or Indebtedness otherwise permitted hereunder of the Company or any
wholly-owned Subsidiary;

 

100



--------------------------------------------------------------------------------

(d) obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that such obligations are
(or were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view;”;

(e) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(i), incurred after the Restatement Effective Date, in
an aggregate amount, when taken together with any Indebtedness incurred in
accordance with Section 7.03(l), not to exceed $45,000,000 at any one time
outstanding;

(f) Indebtedness which represents an extension, refinancing, or renewal of any
of the Indebtedness described in clause (b) hereof; provided that, the principal
amount or interest rate of such Indebtedness is not increased, any Liens
securing such Indebtedness are not extended to any additional property of any
Borrower, no Loan Party that is not originally obligated with respect to
repayment of such Indebtedness is required to become obligated with respect
thereto, such extension, refinancing or renewal does not result in a shortening
of the average weighted maturity of the Indebtedness so extended, refinanced or
renewed, the terms of any such extension, refinancing, or renewal are not less
favorable to the obligor thereunder than the original terms of such Indebtedness
and if the Indebtedness that is refinanced, renewed, or extended was
subordinated in right of payment to the Obligations, then the terms and
conditions of the refinancing, renewal, or extension Indebtedness must include
subordination terms and conditions that are at least as favorable to the Lender
Parties as those that were applicable to the refinanced, renewed, or extended
Indebtedness;

(g) Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;

(h) Indebtedness of any Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds and similar obligations, in each
case provided in the ordinary course of business;

(i) Indebtedness in respect of any Permitted Notes;

(j) Intercompany Debt;

(k) Indebtedness in respect of (i) reimbursement obligations owed to TD Bank
with respect to letters of credit issued by TD Bank for the account of a Loan
Party under the Master Letter of Credit Agreement and (ii) Bank Product
Obligations; and

 

101



--------------------------------------------------------------------------------

(l) other unsecured Indebtedness not contemplated by the above provisions in an
aggregate amount, when taken together with any Indebtedness incurred in
accordance with Section 7.03(e), not to exceed $45,000,000 at any one time
outstanding.

7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

(a) any Borrower or any Subsidiary may merge with a Borrower, provided that such
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries (other than a Borrower), provided that when any Guarantor is
merging with another Subsidiary, the Guarantor shall be the continuing or
surviving Person;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to a Borrower or to another Subsidiary;
provided that if the transferor in such a transaction is a Guarantor, then the
transferee must either be a Borrower or a Guarantor; provided, further, that the
Loan Parties shall be permitted to consummate the Outdoor Products Group
Spin-Off so long as the Loan Parties have satisfied the Spin-Off Conditions;

(c) in connection with any Permitted Acquisitions or Permitted Business
Acquisitions, any Subsidiary of a Borrower may merge into or consolidate with
any other Person or permit any other Person to merge into or consolidate with
it; provided that the Person surviving such merger shall be a wholly-owned
Subsidiary of such Borrower and in the case of any such merger to which any Loan
Party (other than a Borrower) is a party, such Loan Party is the surviving
Person;

(d) No Loan Party will, or will permit any of its Subsidiaries to, form any new
Subsidiary which is a Foreign Subsidiary, except to the extent permitted under
the definition of “Permitted Foreign Subsidiary Loan and Investment”; and

(e) Any Loan Party (other than a Borrower) that is a corporation may convert to
a limited liability company so long as (a) the Organization Documents of such
limited liability company are substantially similar to the Organization
Documents of any other Loan Party that is a limited liability company on the
Restatement Effective Date, (b) the Administrative Agent is satisfied, in its
sole and absolute discretion, that the liabilities and obligations of such Loan
Party under the Loan Documents continue to be vested in the converted Loan
Party, (c) the Administrative Agent is provided not less than 10 Business Days
prior written notice of such conversion) and (d) after the occurrence of any
Springing Lien Trigger Event the converted Loan Party shall take all actions as
may be required to preserve the validity and perfection of the Liens under the
Collateral Documents.

7.05. Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Permitted Transfers;

 

102



--------------------------------------------------------------------------------

(b) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that such property
is exchanged for credit against the purchase price of similar replacement
property or the proceeds of such Disposition are reasonably promptly applied to
the purchase price of such replacement property;

(d) Dispositions permitted by Section 7.04;

(e) licenses of IP Rights in the ordinary course of business and substantially
consistent with past practice;

(f) sale and leaseback transactions permitted by Section 7.17;

(g) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Borrower or any Subsidiary;

(h) the Outdoor Products Group Spin-Off so long as the Loan Parties have
satisfied the Spin-Off Conditions; and

(i) Dispositions by the Company and its Subsidiaries not otherwise permitted
under this Section 7.05; provided that at the time of such Disposition, no
Default shall exist or would result from such Disposition and the aggregate book
value of all property Disposed of in reliance on this clause (i) in any single
fiscal year shall not exceed (x) at any time prior to the occurrence of a
Springing Lien Trigger Event, ten percent (10%) of the total book value of the
assets of the Company and its Subsidiaries on a consolidated basis for the most
recently-ended fiscal year and (y) at any time after the occurrence of a
Springing Lien Trigger Event, five percent (5%) of the total book value of the
assets of the Company and its Subsidiaries on a consolidated basis for the most
recently-ended fiscal year (for the purposes of the foregoing calculation in
clause (ii), for the fiscal year of the Company in which the Outdoor Products
Group Spin-Off occurs, such calculation shall be made on a pro forma basis for
the consummation of the Outdoor Products Group Spin-Off as if it had occurred on
the last day of the fiscal year immediately preceding the year in which the
Outdoor Products Group Spin-Off occurs).

For the avoidance of doubt, the Loan Parties agree that no Loan Party that owns
intellectual property that is material to the business of the other Loan
Parties, taken as a whole, may be transferred, directly or indirectly, to any
Excluded Subsidiary.

7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

 

103



--------------------------------------------------------------------------------

(a) each Subsidiary of the Company (including, without limitation, SWSC) may
make Restricted Payments to the Company, the Guarantors and any other Person
that owns an Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

(b) the Company and each Subsidiary (including, without limitation, SWSC) may
declare and make dividend payments or other distributions payable solely in the
common stock or other common Equity Interests of such Person;

(c) the Company may make Permitted Share Repurchases;

(d) the Company may make Permitted Note Repurchases and Redemptions; and

(e) the Company may make Permitted Dividends.

Notwithstanding the foregoing, the Loan Parties may consummate the Outdoor
Products Group Spin-Off so long as the Loan Parties have satisfied the Spin-Off
Conditions.

7.07. Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.08. Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.

7.09. Burdensome Agreements. With the exception of any Permitted Notes
Indenture, enter into, or permit to exist, any Contractual Obligation (other
than this Agreement or any other Loan Document) that (a) limits the ability
(i) of any Subsidiary to make Restricted Payments to a Borrower or any Guarantor
or to otherwise transfer property to a Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrowers; (iii) of any Borrower
to incur Indebtedness under this Agreement); or (iv) of the Company or any
Subsidiary to create, incur, assume or suffer to exist Liens on property of such
Person; provided, however, that this clause (iv) shall not prohibit (A) subject
to Section 7.22, any negative pledge incurred or provided in favor of any holder
of Indebtedness permitted under Section 7.03(e) solely to the extent any such
negative pledge relates to the property financed by or the subject of such
Indebtedness or (B) the negative pledge provisions set forth in any Receivable
Financing Documents; or (b) requires the grant of a Lien to secure an obligation
of such Person if a Lien is granted to secure another obligation of such Person.

7.10. Use of Proceeds. Use the proceeds of any Loan or any L/C Credit Extension,
whether directly or indirectly, and whether immediately, incidentally or
ultimately, to purchase or carry margin stock (within the meaning of Regulation
U of the FRB) or to extend credit to others for the purpose of purchasing or
carrying margin stock or to refund indebtedness originally incurred for such
purpose.

 

104



--------------------------------------------------------------------------------

7.11. Financial Covenants.

(a) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of the Company to be
less than 1.50:1.00.

(b) Adjusted Consolidated Leverage Ratio. Permit the Adjusted Consolidated
Leverage Ratio as of the end of any fiscal quarter of the Company to be greater
than 3.00:1.00.

7.12. Sanctions. Directly or indirectly, use the proceeds of any Loan or any L/C
Credit Extension, or lend, contribute or otherwise make available such proceeds
to any Subsidiary, joint venture partner or other individual or entity, to fund
any activities of or business with any individual, or entity, or in any
jurisdiction, that, at the time of such funding, is the subject of Sanctions,
or in any other manner that will result in a violation by any Person (including
any Person participating in the transaction, whether as Lender, Arranger,
Administrative Agent, Swingline Lender, L/C Issuer or otherwise) of Sanctions.

7.13. Amendments of Organization Documents; Fiscal Year; Legal Name, State of
Formation; Form of Entity and Accounting Changes.

(a) Amend any of its Organization Documents in any manner adverse to the
interests and rights of the Administrative Agent or any Lender under the Loan
Documents (it being acknowledged and agreed that the conversion of any Loan
Party that is a corporation (other than a Borrower) to a limited liability
company shall not be deemed to adversely affect the interests and rights of the
Administrative Agent or any Lender so long as (a) the Organization Documents of
such limited liability company are substantially similar to the Organization
Documents of any other Loan Party that is a limited liability company on the
Restatement Effective Date, (b) the Administrative Agent is satisfied, in its
sole and absolute discretion, that the liabilities and obligations of such Loan
Party under the Loan Documents continue to be vested in the converted Loan Party
and (c) the Administrative Agent is provided not less than 10 Business Days
prior written notice of such conversion);

(b) change its fiscal year;

(c) without providing ten (10) days prior written notice to the Administrative
Agent (or such shorter period of time as agreed to by the Administrative Agent),
change its name, state of formation, form of organization or principal place of
business; or

(d) make any material change in accounting policies or reporting practices,
except as required by GAAP.

 

105



--------------------------------------------------------------------------------

7.14. Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy or obligate itself to do so prior to the scheduled maturity
thereof in any manner (including by the exercise of any right of setoff), or
make any payment in violation of any subordination, standstill or collateral
sharing terms of or governing any Indebtedness, except (a) the prepayment of the
Loans in accordance with the terms of this Agreement, (b) regularly scheduled or
required repayments or redemptions of Indebtedness under the Indebtedness set
forth in Schedule 7.02 and refinancings and refundings of such Indebtedness in
compliance with Section 7.02(b) and (c) a Permitted Note Repurchase and
Redemption.

7.15. Amendment, Etc. of Indebtedness.

(a) Amend, modify or change in any manner any term or condition of any material
Indebtedness, including, without limitation, any Permitted Notes, but excluding
the Indebtedness arising under the Loan Documents, if such amendment or
modification would add or change any terms in a manner materially adverse to the
Lenders, or shorten the final maturity or average life to maturity or require
any payment to be made sooner than originally scheduled or increase the interest
rate applicable thereto. Except as otherwise permitted hereunder, without
limiting the foregoing, the Company will not permit any Subsidiary to Guarantee
any Permitted Notes or any other Indebtedness without the prior written consent
of the Required Lenders.

(b) Amend, modify or change in any manner any term or condition of any
Receivable Finance Agreement, except for amendments to the Receivable Finance
Agreements which (i) are not materially adverse to the interests of the
Administrative Agent and the Lenders or (ii) do not adversely affect the
Collateral.

7.16. Holding Company Covenant. Permit the Company to engage in any business or
activity other than the ownership of all the outstanding shares of capital stock
of its Subsidiaries and activities incidental thereto. The Company will not own
or acquire any assets (other than Equity Interests of its Subsidiaries as
permitted hereunder, the Master Account and the cash proceeds of any Restricted
Payments permitted by Section 7.06) or incur any liabilities (other than
liabilities under the Loan Documents and liabilities reasonably incurred in
connection with its maintenance of its existence), except in accordance with
this Agreement.

7.17. Sale and Leaseback Transactions. Enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except as permitted by Schedule 7.17 and except for any such sale
of any fixed or capital assets by any Borrower or any Subsidiary that is made
for cash consideration in an amount not less than the fair value of such fixed
or capital asset and is consummated within ninety (90) days after such Borrower
or such Subsidiary acquires or completes the construction of such fixed or
capital asset.

7.18. Excluded Subsidiary Covenant. Except as otherwise permitted hereunder,
permit any Excluded Subsidiary (other than the Captive Insurance Subsidiary) to,
directly or indirectly, (i) enter into or permit to exist any transaction or
agreement (including any agreement for the

 

106



--------------------------------------------------------------------------------

incurrence or assumption of Indebtedness, other than the Obligations or the
granting of a Lien, other than to secure the Obligations), between itself and
any other Person, (ii) engage in any business or conduct any activity (other
than the holding of any Investment held on the Restatement Effective Date
(including, without limitation, increasing any such Investment in accordance
with the terms of this Agreement) and the performance of ministerial activities
and payment of taxes and administrative fees), (iii) transfer any of its assets
to, or consolidate or merge with or into, any other Person, (iv) own any
property or asset, other than property or assets held on the Restatement
Effective Date or (v) have any Subsidiaries.

7.19. Anti-Corruption Laws. Use any Loan or Letter of Credit or the proceeds of
any Loan or any L/C Credit Extension for any purpose which would breach the
United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and
other similar anti-corruption legislation in other jurisdictions applicable to
the Loan Parties.

7.20. Senior Credit Facility. After the Restatement Effective Date, enter into
any Permitted Notes Indenture that prohibits or limits the incurrence of
Indebtedness under this Agreement or any other Obligation.

7.21. Insurance Subsidiary. Notwithstanding anything to the contrary in this
Credit Agreement, the Captive Insurance Subsidiary shall not engage in any
business other than the business of serving as a captive insurance company for
the Company and its Subsidiaries engaged in the firearms business and engaging
in such necessary activities related thereto as may be permitted to be engaged
in by a captive insurance company pursuant to applicable Laws, rules and
regulations and no Loan Party shall make any Investment in the Captive Insurance
Subsidiary except to the extent required by Law or as reasonably permitted by
the Required Lenders.

7.22. Real Estate Negative Covenant. Notwithstanding anything to the contrary
contained herein or in any other Loan Document or Collateral Document, after the
occurrence of a Springing Lien Trigger Event, no Loan Party will:

(a) create, permit to exist or incur any lien, easement, restriction or other
encumbrance on the Specified Real Property (or any interest therein) except for
Liens permitted under Sections 7.01(c) and (g); or

(b) make or permit any sale, lease, assignment, or transfer of any Loan Party’s
fee interest in the Specified Real Property.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) within five days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or

 

107



--------------------------------------------------------------------------------

(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.03(a), 6.05, 6.11 or 6.12 or
Article VII, or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. The Company or any Subsidiary fails to make any payment when
due (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount, fails to observe or perform any
other agreement or condition relating to any such Indebtedness or Guarantee or
contained in any instrument or agreement evidencing, securing or relating
thereto, or any other event occurs, the effect of which default or other event
is to cause, or to permit the holder or holders of such Indebtedness or the
beneficiary or beneficiaries of such Guarantee (or a trustee or agent on behalf
of such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or Cash Collateral in respect thereof to be demanded; (A) an
“Event of Default” occurs under any Swap Contract or any other existing or
future agreement (related or unrelated) between the Company or any Subsidiary
and any Lender, any Affiliate Counterparty or any other Affiliate of any Lender
where the Company or such Subsidiary is the defaulting party or (B) there occurs
under any other Swap Contract an Early Termination Date (as defined in such Swap
Contract) resulting from any Event of Default (as defined in such Swap Contract)
under such Swap Contract as to which the Company or any Subsidiary is the
Defaulting Party (as defined in such Swap Contract) and the Swap Termination
Value owed by the Company or such Subsidiary as a result thereof is greater than
the Threshold Amount; or the Company or any Subsidiary fails to make any payment
in respect of any Indebtedness (other than the Obligations) owed pursuant to the
Master Letter of Credit Agreement when due (whether by scheduled maturity,
required prepayment, acceleration, demand, or otherwise) and such failure
continues after the

 

108



--------------------------------------------------------------------------------

applicable grace or notice period, if any, specified in the document relating
thereto on the date of such failure; or fails to perform or observe any other
condition or covenant, or any other event shall occur or condition exist, under
any agreement or instrument relating to the Master Letter of Credit Agreement,
if the effect of such failure, event or condition is to cause, or to permit the
holder or holders of such Indebtedness or beneficiary or beneficiaries of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause such Indebtedness to be declared to be
due and payable prior to its stated maturity (without regard to any
subordination terms with respect thereto); or

(f) Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. The Company or any Subsidiary becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
any such Person and is not released, vacated or fully bonded within 60 days
after its issue or levy; or

(h) Judgments. There is entered against the Company or any Subsidiary one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), or any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, enforcement proceedings are
commenced by any creditor upon such judgment or order, or there is a period of
60 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Company under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC in an aggregate amount in excess of the Threshold Amount, or the
Company or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or

 

109



--------------------------------------------------------------------------------

(j) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Commencing on the date of effectiveness of any
Collateral Document, any Collateral Document shall at any time for any reason
cease to create a valid and perfected first priority Lien (subject to Permitted
Liens) on the Collateral purported to be covered thereby, or any Loan Party
shall assert the invalidity of such Liens; or

(m) Permitted Notes Indenture. The occurrence of any “Event of Default” under
and as defined in a Permitted Notes Indenture.

Without limiting the provisions of Article VIII, if a Default shall have
occurred under the Loan Documents, then such Default will continue to exist
until it either is cured (to the extent specifically permitted) in accordance
with the Loan Documents or is otherwise expressly waived by the Administrative
Agent (with the approval of the requisite Appropriate Lenders (in their sole
discretion) as determined in accordance with Section 10.01.

8.02. Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the Commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligations shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Borrowers Cash Collateralize the L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law or equity;

 

110



--------------------------------------------------------------------------------

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

If any Event of Default has occurred and is continuing, the Lenders, any
Affiliate Counterparties or other Affiliates of Lenders may pursue any and all
remedies provided for under any Swap Contracts.

8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations, including, without limitation, at any
time after a Springing Lien Trigger Event has occurred, proceeds of Collateral,
shall, subject to the provisions of Section 2.15, be applied by the
Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and L/C Issuers (including fees, charges and
disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer) and amounts payable under Article III), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Advances and other
Obligations, ratably among the Lenders and the L/C Issuers in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, Swap Obligations, Bank Product
Obligations and to the Administrative Agent for the account of the applicable
L/C Issuer, to Cash Collateralize that portion of L/C Obligations comprised of
the aggregate undrawn amount of Letters of Credit to the extent not otherwise
Cash Collateralized by the Borrowers pursuant to Sections 2.16 and 2.14, in each
case ratably among the Administrative Agent, the Lenders, the L/C Issuers, the
Persons holding Swap Obligations and the Bank Product Providers in proportion to
the respective amounts described in this clause Fourth held by them; and

 

111



--------------------------------------------------------------------------------

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

Notwithstanding the foregoing, Obligations arising under Bank Product Agreements
and Swap Contracts shall be excluded from the application described above in
this Section 8.03 if the Administrative Agent has not received a written notice,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Bank Product Provider or Person holding Swap
Obligations, as the case may be. Each Bank Product Provider or Person holding
Swap Obligations not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Administrative Agent pursuant
to the terms of Article IX for itself and its Affiliates as if a “Lender” party
hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01. Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints TD Bank to act on its behalf
as the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto. The provisions of this Article are solely for the benefit of
the Administrative Agent, the Lenders and the L/C Issuers, and neither the
Borrowers nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” herein or in any other Loan Documents (or any other similar
term) with reference to the Administrative Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable Law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a Lender
and potential counterparty to Swap Contracts and potential Bank Product
Provider) and each LC Issuer hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of such Lender and such LC Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations, together
with such powers and discretion as are reasonably incidental thereto. In this
connection, the Administrative Agent, as “collateral agent” and any co-agents,
sub-agents and attorneys-in-fact appointed by the Administrative Agent pursuant
to Section 9.05 for purposes of holding or enforcing any Lien on the Collateral
(or any portion thereof) granted under the Collateral Documents, or for
exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Article IX and Article X including Section 10.04(c), as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.

 

112



--------------------------------------------------------------------------------

9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of banking, trust, financial, advisory,
underwriting or other business with the Borrowers or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders or to provide notice to
or consent of the Lenders with respect thereto.

9.03. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent and its
Related Parties:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 10.01 and 8.02) or
(ii) in the absence of its own gross

 

113



--------------------------------------------------------------------------------

negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Borrower Representative, a Lender or an L/C Issuer. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall
immediately give notice thereof to the Lenders.

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent, (vi) the
creation, perfection or priority of any Lien purported to be created by the
Collateral Documents or (vii) the value or the sufficiency of any Collateral.

9.04. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon and shall be fully protected in relying, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person and shall be fully protected in relying, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or an L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or such L/C Issuer, unless
the Administrative Agent shall have received notice to the contrary from such
Lender or such L/C Issuer, prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for the Loan Parties), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts. For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Restatement Effective Date
specifying its objections.

9.05. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative

 

114



--------------------------------------------------------------------------------

Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

9.06. Resignation of Administrative Agent.

(a) The Administrative Agent may at any time give written notice of its
resignation to the Lenders, the L/C Issuers and the Borrower Representative.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower Representative, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower
Representative and such Person remove such Person as Administrative Agent and,
in consultation with the Borrower Representative, appoint a successor. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days (or such earlier day as shall be
agreed by the Required Lenders) (the “Removal Effective Date”), then such
removal shall nonetheless become effective in accordance with such notice on the
Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and except for any indemnity payments or other amounts then
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time,

 

115



--------------------------------------------------------------------------------

if any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.01(g) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrowers to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 10.04 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(A) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (B) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including, without limitation, (1) acting as collateral agent or
otherwise holding any collateral security on behalf of any of the Secured
Parties and (2) in respect of any actions taken in connection with transferring
the agency to any successor Administrative Agent.

(d) Any resignation by TD Bank as Administrative Agent pursuant to this Section
shall also constitute its resignation as an L/C Issuer and Swingline Lender. If
TD Bank resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as an L/C Issuer
and all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.16(c). If TD Bank resigns as Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swingline Loans pursuant
to Section 2.03(b). Upon the appointment by the Borrower Representative of a
successor Swingline Lender hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Swingline Lender, as applicable, and    the retiring Swingline Lender
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents.

9.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,

 

116



--------------------------------------------------------------------------------

independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08. No Other Duties, Etc. Notwithstanding any provision to the contrary
contained elsewhere in this Agreement or in any other Loan Document, the
Arrangers, Joint Book Runners and Co-Syndication Agents shall not have any
duties or responsibilities, nor shall the Arrangers, Joint Book Runners, and
Co-Syndication Agents have or be deemed to have any fiduciary relationship with
any Lender or any L/C Issuer, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Arrangers,
Joint Book Runners and Co-Syndication Agents.

9.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, the L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuers and the Administrative Agent under
Sections 2.09 and 10.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

 

117



--------------------------------------------------------------------------------

(c) The Secured Parties hereby irrevocably authorize the Administrative Agent,
at the direction of the Required Lenders, to credit bid all or any portion of
the Obligations (including accepting some or all of the Collateral in
satisfaction of some or all of the Obligations pursuant to a deed in lieu of
foreclosure or otherwise) and in such manner purchase (either directly or
through one or more acquisition vehicles) all or any portion of the Collateral
(i) at any sale thereof conducted under the provisions of the Bankruptcy Code of
the United States, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code of the United States, or any similar Laws in any other jurisdictions to
which a Loan Party is subject, (ii) at any other sale or foreclosure or
acceptance of collateral in lieu of debt conducted by (or with the consent or at
the direction of) the Administrative Agent (whether by judicial action or
otherwise) in accordance with any applicable Law. In connection with any such
credit bid and purchase, the Obligations owed to the Secured Parties shall be
entitled to be, and shall be, credit bid on a ratable basis (with Obligations
with respect to contingent or unliquidated claims receiving contingent interests
in the acquired assets on a ratable basis that would vest upon the liquidation
of such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) in the
asset or assets so purchased (or in the Equity Interests or debt instruments of
the acquisition vehicle or vehicles that are used to consummate such purchase).
In connection with any such bid (A) the Administrative Agent shall be authorized
to form one or more acquisition vehicles to make a bid, (B) to adopt documents
providing for the governance of the acquisition vehicle or vehicles (provided
that any actions by the Administrative Agent with respect to such acquisition
vehicle or vehicles, including any disposition of the assets or Equity Interests
thereof shall be governed, directly or indirectly, by the vote of the Required
Lenders, irrespective of the termination of this Agreement and without giving
effect to the limitations on actions by the Required Lenders contained in
clauses (a) through (h) of Section 10.1 of this Agreement), and (C) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

9.10. Guaranty Matters. Without limiting the provisions of Section 9.09, the
Lenders and each L/C Issuer irrevocably authorize the Administrative Agent, at
its option and in its discretion, to release any Guarantor from its obligations
under the Guaranty if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.

 

118



--------------------------------------------------------------------------------

9.11. Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrowers or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, or this agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84–14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84–14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84–14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84–14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Loan Party, that the Administrative Agent is not a
fiduciary with

 

119



--------------------------------------------------------------------------------

respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

9.12. Collateral Matters.

(a) Each of the Lenders (including in its capacities as a potential Bank Product
Provider and a potential holder of Swap Obligations) and each of the L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(i) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any sale or other disposition permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing by the Required Lenders in accordance with Section 10.01; and

(ii) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i); and

(b) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.12. In each case as specified in this Section 9.12, the Administrative
Agent will, at the Borrowers’ expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.12.

(c) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

9.13. Bank Product Agreements and Swap Contracts. Except as otherwise expressly
set forth herein, no Bank Product Provider or Person holding Swap Obligations
that obtains the benefit of the provisions of Section 8.03, the Guaranty or any
Collateral by virtue of the provisions hereof or any Collateral Document shall
have any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to

 

120



--------------------------------------------------------------------------------

consent to any amendment, waiver or modification of the provisions hereof or of
the Guaranty or any Collateral Document) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Bank Product Agreements and Swap Contracts except to the extent
expressly provided herein and unless the Administrative Agent has received a
written notice of such Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Bank Product
Provider or Person holding Swap Obligations, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Bank Product Agreements in the case of a Facility Termination
Date.

ARTICLE X

MISCELLANEOUS

10.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrowers or any other Loan Party therefrom, shall be effective unless in
writing signed by the Required Lenders (or by the Administrative Agent with the
written consent of the Required Lenders) and the Borrowers or the applicable
Loan Party, as the case may be, and acknowledged by the Administrative Agent,
and each such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, however, that no such
amendment, waiver or consent shall:

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender
(it being understood and agreed that a waiver of any condition precedent in
Section 4.02 or of any Default or a mandatory reduction in Commitments is not
considered an extension or increase in Commitments of any Lender);

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due to the Lenders (or any of them) hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or any L/C Borrowing, or (subject to clause (ii) of the second proviso to
this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive

 

121



--------------------------------------------------------------------------------

any obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or to amend any financial covenant hereunder (or any defined term
used therein) even if the effect of such amendment would be to reduce the rate
of interest on any Loan or L/C Borrowing or to reduce any fee payable hereunder;

(e) Change (i) Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (ii) the
order of application of any reduction in the Commitments or any prepayment of
Revolving Loans from the application thereof set forth in the applicable
provisions of Section 2.05(b) or Section 2.06(b), respectively, in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of all Revolving Lenders or (iii) Section 2.12(f) in a manner
that would alter the pro rata application required thereby without the written
consent of each Lender directly affected thereby;

(f) Change the definition of “Springing Lien Trigger Event” or, after the
occurrence of any Springing Lien Trigger Event, without the consent of each
Lender, release all or substantially all of the Collateral in any transaction or
series of related transactions or, except as set forth in Section 9.12(a)(ii),
subordinate any Lien on any of the Collateral;

(g) change any provision of this Section 10.01 or the definition of “Appropriate
Lenders” or “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or thereunder or make any determination or
grant any consent hereunder without the written consent of each Lender; or

(h) release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);

and, provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers and Swingline Lender in addition to the
Lenders required above, affect the rights or duties of the L/C Issuers and the
Swingline Lender under this Agreement; no amendment, waiver or consent shall,
unless in writing and signed by the Administrative Agent in addition to the
Lenders required above, affect the rights or duties of the Administrative Agent
under this Agreement or any other Loan Document; and the TD Bank Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto.

Any amendment, waiver or consent with respect to this Agreement or any of the
other Loan Documents that (i) amends or modifies this Section 10.01, (ii) except
to the extent that the Lenders are similarly adversely impacted, modifies any
other provision of this Agreement or other Loan Documents in a manner that
adversely impacts the rights of an Affiliate Counterparty or other Affiliates of
any Lender holding any Swap Obligations: (x) with respect to the priority
hereunder or thereunder of any security for any Swap Obligations (including,
without limitation, the definitions of Affiliate Counterparty, Obligations, Swap
Contract and Swap Obligations, or (y) as

 

122



--------------------------------------------------------------------------------

an indemnitee hereunder or thereunder; or (iii) imposes any additional
obligations on an Affiliate Counterparty or other Affiliates of any Lender
holding any Swap Obligations, in each case under this Section 10.01 shall, in
addition to the consent of the applicable Lenders, require the consent of any
Affiliate Counterparty and any other Affiliates of any Lender holding any Swap
Obligations.

Notwithstanding anything to the contrary herein, (A) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender, or all Lenders or each affected
Lender under a Facility, may be effected with the consent of the applicable
Lenders other than Defaulting Lenders), except that (x) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender, or all Lenders or each affected Lender
under a Facility, that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender; (B) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein; and (C) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Loan Parties (i) to add one or more additional revolving credit
facilities to this Agreement, in each case subject to the limitations in
Section 2.14, and to permit the extensions of credit and all related obligations
and liabilities arising in connection therewith from time to time outstanding to
share ratably (or on a basis subordinated to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder, and (ii) in connection with the foregoing, to
permit, as deemed appropriate by the Administrative Agent and approved by the
Required Lenders, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders or by any other number, percentage or class of Lenders
hereunder.

Notwithstanding anything to the contrary, without the consent of any other
Person, the applicable Loan Party or Loan Parties and the Administrative Agent
may (in its or their respective sole discretion, or shall, to the extent
required by any Loan Document) enter into any amendment or waiver of any Loan
Document, or enter into any new agreement or instrument, to effect the granting,
perfection, protection, expansion or enhancement of any security interest in any
Collateral or additional property to become Collateral for the benefit of the
Secured Parties, or as required by local law to give effect to, or protect any
security interest for the benefit of the Secured Parties, in any property or so
that the security interests therein comply with applicable Law.

Notwithstanding anything to the contrary herein the Administrative Agent may,
with the prior written consent of the Loan Parties only, amend, modify or
supplement this Agreement or

 

123



--------------------------------------------------------------------------------

any of the other Loan Documents to cure any ambiguity, omission, mistake, defect
or inconsistency, and such amendment shall become effective without any further
consent of any other party to such Loan Document so long as (i) such amendment,
modification or supplement does not adversely affect the rights of any Lender or
other holder of Obligations in any material respect and (ii) the Lenders shall
have received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrowers may
replace such Non-Consenting Lender in accordance with Section 10.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrowers to be made pursuant to this paragraph).

10.02. Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower Representative or any other Loan Party, the
Administrative Agent, any L/C Issuer or the Swingline Lender to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

124



--------------------------------------------------------------------------------

(b) Electronic Communications. Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuers
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or any L/C Issuer pursuant to Article II if such Lender or such L/C
Issuer as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. The
Administrative Agent, the Swingline Lender, any L/C Issuer or the Borrower
Representative may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer,
any Loan Party or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Company’s, any other Loan Party’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet.

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
each L/C Issuer and the Swingline Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for

 

125



--------------------------------------------------------------------------------

notices and other communications hereunder by notice to the Borrower
Representative, the Administrative Agent, each L/C Issuer and the Swingline
Lender. In addition, each Lender agrees to notify the Administrative Agent from
time to time to ensure that the Administrative Agent has on record an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Company or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, each L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic notices, Loan
Notices, Letter of Credit Applications, Notices of Loan Prepayment and Swingline
Loan Notices) purportedly given by or on behalf of any Borrower even if such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Loan Parties jointly and severally shall indemnify the Administrative Agent,
each Lender, each L/C Issuer and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of any Borrower. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder or under
any other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders all the L/C Issuers and any Affiliate Counterparties or other Affiliates
of Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from

 

126



--------------------------------------------------------------------------------

exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) any L/C Issuer or the Swingline Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as an L/C
Issuer or Swingline Lender as the case may be) hereunder or under the other Loan
Documents, (c) any Lender or Affiliate Counterparty or other Affiliate of any
Lender from exercising setoff rights in accordance with Section 10.08 (subject
to the terms of Section 2.13), or (d) any Lender, Affiliate Counterparty or
other Affiliate of any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrowers shall jointly and severally pay all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration (including, without limitation, the perfection and
protection of the Collateral) of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof,
including, without limitation, in connection with any pledge of Equity Interests
of a Foreign Subsidiary (whether or not the transactions contemplated hereby or
thereby shall be consummated), all reasonable out-of-pocket expenses incurred by
the L/C Issuers in connection with the issuance, amendment, extension,
reinstatement or renewal of any Letter of Credit or any demand for payment
thereunder, and all out-of-pocket expenses incurred by the Administrative Agent,
any Lender or any L/C Issuer (including the fees, charges and disbursements of
any counsel for the Administrative Agent, any Lender or any L/C Issuer), and
shall pay all fees and time charges for attorneys who may be employees of the
Administrative Agent, any Lender or any L/C Issuer in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents (including, without limitation, the Collateral
Documents), including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b) Indemnification by the Borrowers. The Borrowers shall jointly and severally
indemnify the Administrative Agent (and any sub-agent thereof), each Lender and
each L/C Issuer, and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses (including the fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and

 

127



--------------------------------------------------------------------------------

hold harmless each Indemnitee from all fees and time charges and disbursements
for attorneys who may be employees of any Indemnitee, incurred by any Indemnitee
or asserted against any Indemnitee by any Person (including the Company or any
other Loan Party) other than such Indemnitee and its Related Parties arising out
of, in connection with, or as a result of the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), any Loan or Letter of Credit or the use or proposed
use of the proceeds therefrom (including any refusal by any L/C Issuer to honor
a demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), any actual or alleged presence or release of Hazardous Materials on
or from any property owned or operated by any Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to any Borrower
or any of its Subsidiaries, or any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by a
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by a
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
a Borrower or such Loan Party has obtained a final and nonappealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
Without limiting the provisions of Section 3.01(c), this Section 10.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrowers for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any L/C Issuer or the Swingline Lender, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), any L/C Issuer the Swingline
Lender, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided further that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such L/C Issuer or the Swingline
Lender, in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such L/C
Issuer or the Swingline Lender, in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

 

128



--------------------------------------------------------------------------------

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable Law, no Loan Party shall assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after written demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent and
the Swingline Lender, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

10.05. Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and each Lender severally agrees
to pay to the Administrative Agent upon demand its applicable share (without
duplication) of any amount so recovered from or repaid by the Administrative
Agent, plus interest thereon from the date of such demand to the date such
payment is made at a rate per annum equal to the applicable Overnight Rate from
time to time in effect. The obligations of the Lenders and the L/C Issuers under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

 

129



--------------------------------------------------------------------------------

10.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrowers nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except to an assignee in accordance with the
provisions of subsection (b) of this Section, by way of participation in
accordance with the provisions of subsection (d) of this Section, or by way of
pledge or assignment of a security interest subject to the restrictions of
subsection (f) of this Section (and any other attempted assignment or transfer
by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment and
the Loans (including for purposes of this subsection (b), participations in L/C
Obligations and Swingline Loans) at the time owing to it); provided that (in
each case with respect to any Facility) any such assignment shall be subject to
the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such Assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
Representative otherwise consents (each such consent not to be unreasonably
withheld or delayed).

 

130



--------------------------------------------------------------------------------

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans or the Commitment assigned, except that this clause (ii) shall not
apply to the Swingline Lender’s rights and obligations in respect of Swingline
Loans.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower Representative (such consent not to be
unreasonably withheld or delayed) shall be required unless an Event of Default
has occurred and is continuing at the time of such assignment or such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower Representative shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within five Business Days after having received notice thereof; and provided
further that the Borrower Representative’s consent shall not be required during
the primary syndication of the Revolving Facility;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required if such assignment is to a Person that is
not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(C) the consent of each L/C Issuer and the Swingline Lender shall be required
for any assignment in respect of the Revolving Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to the
Company or any of the Company’s Affiliates or Subsidiaries, to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or to a natural Person.

 

131



--------------------------------------------------------------------------------

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower Representative and the Administrative
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, any
L/C Issuer or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Applicable Percentage. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and

 

132



--------------------------------------------------------------------------------

stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrowers, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participation in L/C Obligations and/or Swingline Loans) owing to it);
provided that such Lender’s obligations under this Agreement shall remain
unchanged, such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and the Borrowers, the
Administrative Agent, the L/C Issuers and the Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrowers agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 10.13 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.01 or 3.04, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower Representative’s request and expense, to use reasonable efforts to
cooperate with the Borrower Representative to effectuate the provisions of
Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose

 

133



--------------------------------------------------------------------------------

as an agent of the Borrower Representative, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Resignation as L/C Issuer or Swingline Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
L/C Issuer and/or the Swingline Lender assigns all of its Revolving Commitment
and Revolving Loans pursuant to clause (b) above, such L/C Issuer and such
Swingline Lender, as applicable, may, (i) upon thirty (30) days’ notice to the
Administrative Agent, the Borrowers and the Lenders, resign as an L/C Issuer
and/or (ii) upon thirty (30) days’ notice to the Borrowers, resign as Swingline
Lender. In the event of any such resignation as an L/C Issuer or Swingline
Lender, the Borrowers shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swingline Lender hereunder; provided, however, that no
failure by the Borrower Representative to appoint any such successor shall
affect the resignation of the applicable L/C Issuer and the Swingline Lender as
an L/C Issuer or Swingline Lender, as the case may be. If TD Bank resigns as an
L/C Issuer, it shall retain all the rights, powers, privileges and duties of an
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as an L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.16(c)). Upon the appointment of a successor L/C Issuer and/or
Swingline Lender, (A) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swingline Lender, as the case may be, and (B) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the applicable retiring L/C Issuer to effectively assume the
obligations of the applicable retiring L/C Issuer with respect to such Letters
of Credit. If TD Bank resigns as Swingline

 

134



--------------------------------------------------------------------------------

Lender, it shall retain all of the rights of the Swingline Lender provided for
hereunder with respect to Swingline Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swingline
Loans pursuant to Section 2.03(b). Upon the appointment of a successor Swingline
Lender, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Swingline Lender and
(ii) the retiring Swingline Lender shall be discharged from all of its duties
and obligations hereunder or under the other Loan documents.

10.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed to its Affiliates, its auditors and to its Related Parties (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), to the extent required by applicable
Laws or regulations or by any subpoena or similar legal process, to any other
party hereto, in connection with the exercise of any remedies hereunder or under
any other Loan Document or any action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
subject to an agreement containing provisions substantially the same as those of
this Section, to any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.14(c) or any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to any of the
Borrowers and their obligations, this Agreement or payments hereunder, on a
confidential basis to any rating agency in connection with rating the Company or
its Subsidiaries or the credit facilities provided hereunder or the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, with the consent of the Borrower
Representative or to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender or any L/C Issuer, or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Company. For purposes of this Section, “Information” means all information
received from the Company or any Subsidiary relating to the Company or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by the Company or any
Subsidiary, provided that, in the case of information received from the Company
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

 

135



--------------------------------------------------------------------------------

Further, the foregoing notwithstanding, the Loan Parties agree that the
Administrative Agent, any Lender or any Affiliate of the Administrative Agent or
any Lender may (i) disclose a general description of transactions arising under
the Loan Documents for advertising (including any “tombstone” or comparable
advertising), marketing or other similar purposes and (ii) use any Loan Party’s
name, logo or other indicia germane to such party in connection with such
advertising, marketing or other similar purposes. The obligations of the
Administrative Agent and Lenders under this Section 10.07 shall supersede and
replace the obligations of the Administrative Agent and Lenders under any
confidentiality agreement in respect to the financing evidenced hereby executed
and delivered by the Administrative Agent or any Lender prior to the date
hereof. In addition to the foregoing, the Administrative Agent and each Lender
may disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Administrative Agent and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents.

10.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliate
Counterparties and other Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such L/C Issuer or any such
Affiliate Counterparty or other Affiliate to or for the credit or the account of
any Borrower or any other Loan Party against any and all of the obligations of
such Borrower or such Loan Party now or hereafter existing under this Agreement,
any other Loan Document or Swap Contract to such Lender, any Affiliate
Counterparty or other of its Affiliates, irrespective of whether or not such
Lender, such L/C Issuer Affiliate Counterparty or other Affiliate shall have
made any demand under this Agreement, any other Loan Document or Swap Contract
and although such obligations of such Borrower or such other Loan Party may be
contingent or unmatured or are owed to a branch, office or Affiliate
Counterparty or other Affiliate of such Lender or such L/C Issuer different from
the branch, office or Affiliate Counterparty or other Affiliate holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.15 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C
Issuers and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, each L/C Issuer and their respective
Affiliate Counterparties and other Affiliates under this Section are in addition
to other rights and remedies (including other rights of setoff) that each such
Lender, each such L/C Issuer or their respective Affiliate Counterparty or its
other Affiliates may have. Each Lender and each L/C Issuer agrees to notify the
Borrower Representative and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

 

136



--------------------------------------------------------------------------------

10.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower Representative. In
determining whether the interest contracted for, charged, or received by the
Administrative Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by applicable Law, characterize any payment that is not
principal as an expense, fee, or premium rather than interest, exclude voluntary
prepayments and the effects thereof, and amortize, prorate, allocate, and spread
in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder. In addition, the differential
between the amount of interest which would have otherwise been payable under the
Loan Documents assuming no applicable Maximum Rate and the amount actually paid
on a current basis after giving effect to the Maximum Rate shall be carried
forward and shall be payable on any subsequent date of calculation so as to
result in a recovery of interest previously unrealized (because of the
limitation imposed by such Maximum Rate) at a rate of interest, and as part of
the interest payable, that, after giving effect to the recovery of such
differential and all other interest paid and accrued under this Agreement to the
date of calculation, does not exceed the then applicable Maximum Rate.

10.10. Counterparts; Integration; Effectiveness. This Agreement and each of the
other Loan Documents may be executed in counterparts (and by different parties
hereto in different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent or any L/C Issuer,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Loan or any L/C Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

 

137



--------------------------------------------------------------------------------

10.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent any L/C Issuer or
the Swingline Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13. Replacement of Lenders. If the Borrowers are entitled to replace a Lender
pursuant to the provisions of Section 3.06, or if any Lender is a Defaulting
Lender or a Non-Consenting Lender, then the Borrowers may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

(a) the Borrowers jointly and severally shall have paid to the Administrative
Agent the assignment fee (if any) specified in Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Laws; and

(e) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

138



--------------------------------------------------------------------------------

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

10.14. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE COMPANY AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH
COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION (INCLUDING, WITHOUT LIMITATION, THE RIGHT OF ADMINISTRATIVE AGENT
TO BRING ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER PROPERTY,
IN THE COURTS OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE
FOUND).

 

139



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Company and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: the arranging and other services regarding
this Agreement provided by the Administrative Agent, the Arrangers, and the
Lenders are arm’s-length commercial transactions between the Company, each other
Loan Party and their respective Affiliates, on the one hand, and the
Administrative Agent, the Arrangers, and the Lenders, on the other hand, each of
the Company and the other Loan Parties has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and the
Company and each other Loan Party is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; the Administrative Agent, the Arrangers and
each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Company, any other
Loan Party or any of their respective Affiliates, or any other Person and
neither the Administrative

 

140



--------------------------------------------------------------------------------

Agent, the Arrangers nor any Lender has any obligation to the Company, any other
Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Company, the other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, the Arrangers, nor any Lender has any obligation to
disclose any of such interests to the Company, any other Loan Party or any of
their respective Affiliates. To the fullest extent permitted by law, each of the
Company and each other Loan Party hereby waives and releases any claims that it
may have against the Administrative Agent, the Arrangers or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

10.17. Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

10.18. USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrowers that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19. Joint and Several Obligations.

(a) Each of the Borrowers expressly represents and acknowledges that it is part
of a common enterprise with the other Borrowers and that any financial
accommodations by the Administrative Agent and the other Lenders to any other
Borrower hereunder, under the other Loan Documents and the Bank Product
Agreements are and will be of direct and indirect interest, benefit and
advantage to the Borrowers. Each Borrower hereby agrees that such Borrower is
jointly and severally liable for, and hereby absolutely and unconditionally
guarantees to the Administrative Agent and Lenders and their respective

 

141



--------------------------------------------------------------------------------

successors and assigns, the full and prompt payment (whether at stated maturity,
by acceleration or otherwise) and performance of, all Obligations owed or
hereafter owing to the Administrative Agent and Lenders by each other Borrower,
including, without limitation, the Loans. Each Borrower agrees that its guaranty
obligation hereunder is a continuing guaranty of payment and performance and not
of collection, that its obligations under this Section 10.19 shall not be
discharged until payment and performance, in full, of the Obligations has
occurred, and that its obligations under this Section 10.19 shall be absolute,
unconditional and irrevocable, irrespective of, and unaffected by, the
genuineness, validity, regularity, enforceability or any future amendment of, or
change in, this Agreement, any other Loan Document, any Bank Product Agreement
or any other agreement, document or instrument to which any Borrower is or may
become a party; the absence of any action to enforce this Agreement (including
this Section 10.19), any other Loan Document, any Bank Product Agreement or the
waiver or consent by the Administrative Agent and Lenders with respect to any of
the provisions thereof; the insolvency of any Borrower or Subsidiary; and any
other action or circumstances that might otherwise constitute a legal or
equitable discharge or defense of a surety or guarantor. Each Borrower shall be
regarded, and shall be in the same position, as principal debtor with respect to
the Obligations guaranteed hereunder.

(b) The Borrowers acknowledge that any Loan Notice or other notice or request
given by the Borrower Representative to the Administrative Agent shall bind the
Borrowers, and that any notice given by the Administrative Agent or any other
Lender to the Borrower Representative shall be effective with respect to the
Borrowers. Each of the Borrowers acknowledges and agrees that the Borrowers
shall be liable, on a joint and several basis, for all of the Loans and other
Obligations, regardless of which Borrower actually may have received the
proceeds of any of the Loans or other extensions of credit or the amount of such
Loans received or the manner in which the Administrative Agent or any other
Lender accounts among the Borrowers for such Loans or other extensions of credit
on its books and records, and further acknowledges and agrees that Loans and
other extensions of credit to the Borrowers inure to the mutual benefit of all
of the Borrowers and that the Administrative Agent and the other Lenders are
relying on the joint and several liability of the Borrowers in extending the
Loans and other financial accommodations hereunder.

10.20. Subordination. Each Loan Party (a “Subordinating Loan Party”) hereby
subordinates the payment of all obligations and indebtedness of any other Loan
Party owing to it, whether now existing or hereafter arising, including but not
limited to any obligation of any such other Loan Party to the Subordinating Loan
Party as subrogee of the Lender Parties or resulting from such Subordinating
Loan Party’s performance under the Guaranty, to the indefeasible payment in full
in cash of all Obligations. If the Administrative Agent so requests, any such
obligation or indebtedness of any such other Loan Party to the Subordinating
Loan Party shall be enforced and performance received by the Subordinating Loan
Party as trustee for the Lenders and the proceeds thereof shall be paid over to
the Administrative Agent on account of the Obligations, but without reducing or
affecting in any manner the liability of the Subordinating Loan Party under this
Agreement. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt;

 

142



--------------------------------------------------------------------------------

provided, that in the event that any Loan Party receives any payment of any
Intercompany Debt at a time when such payment is prohibited by this Section,
such payment shall be held by such Loan Party, in trust for the benefit of, and
shall be paid forthwith over and delivered, upon written request, to the
Administrative Agent.

10.21. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.22. Acknowledgment Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd- Frank Wall Street Reform and Consumer Protection Act (together with
the regulations promulgated thereunder, the “U.S. Special Resolution Regimes”)
in respect of such Supported QFC and QFC Credit Support (with the provisions
below applicable notwithstanding that the Loan Documents and any Supported QFC
may in fact be stated to be governed by the laws of the State of New York and/or
of the United States or any other state of the United States):

 

143



--------------------------------------------------------------------------------

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 9.26, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

10.23. No Novation. Effective as of the Restatement Effective Date, this
Agreement shall amend, restate and supersede the Existing Credit Agreement in
its entirety, except as provided in this Section 10.23. On the date hereof, the
rights and obligations of the parties evidenced by the Existing Credit Agreement
shall be evidenced by this Agreement and the other Loan Documents shall continue
under, but as amended and restated by this Agreement and the other Loan
Documents, and shall not in any event be terminated, extinguished or annulled
but shall hereafter be governed by this Agreement and the other Loan Documents.
This Agreement represents a modification, and not a novation, of the respective
credit facilities under the Existing Credit

 

144



--------------------------------------------------------------------------------

Agreement and nothing contained herein shall be construed as a novation of the
“Obligations” outstanding under, and as defined respectively in, the Existing
Credit Agreement, all of which shall remain in full force and effect, except as
modified hereby. The Loan Parties acknowledge, represent and warrant that they
have no claims, defenses or offsets with respect to the Existing Credit
Agreement or any of the “Loan Documents” (as defined in the Existing Credit
Agreement) related thereto and that immediately prior to the effectiveness of
this Agreement, the Existing Credit Agreement and such other loan documents are
valid, binding and enforceable in accordance with the terms thereof. Upon the
effectiveness of this Agreement, each reference in the Loan Documents to “the
Credit Agreement” shall mean this Agreement. In connection with this Agreement,
the existing Loans of certain of the Existing Lenders that were funded under the
Existing Credit Agreement (the “Existing Loans”) will be repaid in full with the
proceeds of the Revolving Loans and upon receipt by such Existing Lender of all
amounts owed to such Exiting Lender under the Existing Credit Agreement as of
the Restatement Effective Date, such Existing Lender shall cease to be a
“Lender” under the Existing Credit Agreement and shall have no further
commitment to advance funds or extend credit or participate in any Letters of
Credit or other credit that has been extended under the Existing Credit
Agreement or this Agreement. Notwithstanding anything to the contrary in
Section 2.12(f) of the Existing Credit Agreement, the Lenders hereby agree to
the non-ratable repayment of certain of the Existing Lenders’ Existing Loans and
agree that Section 2.12(f) shall not apply to such repayment. Notwithstanding
anything to the contrary in Section 10.01 and without limited the effect of the
other provisions of this Agreement, each Lender agrees and affirms the
amendments and modifications set forth herein.

ARTICLE XI

CONTINUING GUARANTY

11.01. Guaranty. Each Guarantor hereby absolutely and unconditionally, jointly
and severally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all Obligations (for each Guarantor, subject to
the proviso in this sentence, its “Guaranteed Obligations”); provided that the
Guaranteed Obligations of a Guarantor shall exclude any Excluded Swap
Obligations with respect to such Guarantor and the liability of each Guarantor
individually with respect to this Guaranty shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations
hereunder subject to avoidance under Section 548 of the Bankruptcy Code of the
United States or any comparable provisions of any applicable state law. The
Administrative Agent’s books and records showing the amount of the Obligations
shall be admissible in evidence in any action or proceeding, and shall be
binding upon each Guarantor, and conclusive for the purpose of establishing the
amount of the Obligations. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Obligations or any
instrument or agreement evidencing any Obligations, or by the existence,
validity, enforceability, perfection, non-perfection or extent of any collateral
therefor, or by any fact or circumstance relating to the Obligations which might
otherwise constitute a defense to the obligations of the Guarantors, or any of
them, under this Guaranty, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.

 

145



--------------------------------------------------------------------------------

11.02. Rights of Lenders and Affiliate Counterparties. Each Guarantor consents
and agrees that the Lender Parties, Affiliate Counterparties and other
Affiliates of any Lender holding any Swap Obligations may, at any time and from
time to time, without notice or demand, and without affecting the enforceability
or continuing effectiveness hereof: amend, extend, renew, compromise, discharge,
accelerate or otherwise change the time for payment or the terms of the
Obligations or any part thereof; take, hold, exchange, enforce, waive, release,
fail to perfect, sell, or otherwise dispose of any security for the payment of
this Guaranty or any Obligations; apply such security and direct the order or
manner of sale thereof as the Administrative Agent, the L/C Issuers and the
Lenders in their sole discretion may determine, subject to the provisions of
Section 8.03; and release or substitute one or more of any endorsers or other
guarantors of any of the Obligations. Without limiting the generality of the
foregoing, each Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of such
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of such Guarantor.

11.03. Certain Waivers. Each Guarantor waives any defense arising by reason of
any disability or other defense of the Borrowers or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any Lender
Party) of the liability of the Borrowers or any other Loan Party; any defense
based on any claim that such Guarantor’s obligations exceed or are more
burdensome than those of the Borrowers or any other Loan Party; the benefit of
any statute of limitations affecting any Guarantor’s liability hereunder; any
right to proceed against the Borrowers or any other Loan Party, proceed against
or exhaust any security for the Obligations, or pursue any other remedy in the
power of any Lender Party or Affiliate Counterparty or other Affiliates of any
Lender holding any Swap Obligations whatsoever; any benefit of and any right to
participate in any security now or hereafter held by any Lender Party, Affiliate
Counterparty or other Affiliates of any Lender holding any Swap Obligations; and
to the fullest extent permitted by law, any and all other defenses or benefits
that may be derived from or afforded by applicable Law limiting the liability of
or exonerating guarantors or sureties. Each Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations.

11.04. Obligations Independent. The obligations of each Guarantor hereunder are
those of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against each Guarantor to enforce this Guaranty whether or not
the Borrowers or any other person or entity is joined as a party.

11.05. Subrogation. No Guarantor shall exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Commitments are terminated. If any amounts are paid to a Guarantor
in violation of the foregoing limitation, then such amounts shall be held in
trust for the benefit of the Lender Parties, Affiliate Counterparties and other
Affiliates of any Lender holding any Swap Obligations and shall forthwith be
paid to the Lender Parties and Affiliate Counterparties to reduce the amount of
the Obligations, whether matured or unmatured, in the order set forth in
Section 8.03.

 

146



--------------------------------------------------------------------------------

11.06. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until indefeasible payment and satisfaction in full of all
Obligations. Notwithstanding the foregoing, this Guaranty shall continue in full
force and effect or be revived, as the case may be, if any payment by or on
behalf of any Borrower or a Guarantor is made, or any of the Lender Parties or
Affiliate Counterparties exercises its right of setoff, in respect of the
Obligations and such payment or the proceeds of such setoff or any part thereof
is subsequently invalidated, declared to be fraudulent or preferential, set
aside or required (including pursuant to any settlement entered into by any of
the Lender Parties or Affiliate Counterparties in their discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Laws or otherwise, all as if such payment had not been
made or such setoff had not occurred and whether or not the Lender Parties or
Affiliate Counterparties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of each Guarantor under this paragraph shall survive termination of
this Guaranty.

11.07. Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against a
Guarantor or a Borrower under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by each Guarantor, jointly and severally,
immediately upon demand by the Lender Parties or any Affiliate Counterparty.

11.08. Condition of Borrowers. Each Guarantor acknowledges and agrees that it
has the sole responsibility for, and has adequate means of, obtaining from the
Borrowers and any other guarantor such information concerning the financial
condition, business and operations of the Borrowers and any such other guarantor
as such Guarantor requires, and that none of the Lender Parties or Affiliate
Counterparties has any duty, and such Guarantor is not relying on the Lender
Parties or Affiliate Counterparties at any time, to disclose to it any
information relating to the business, operations or financial condition of the
Borrowers or any other guarantor (each Guarantor waiving any duty on the part of
the Lender Parties and Affiliate Counterparties to disclose such information and
any defense relating to the failure to provide the same).

11.09. Appointment of Borrower Representative. Each of the Guarantors hereby
appoints the Borrower Representative to act as its agent for all purposes of
this Agreement and the other Loan Documents and agrees that the Borrower
Representative may execute such documents on behalf of such Guarantor as the
Borrower Representative deems appropriate in its sole discretion and each
Guarantor shall be obligated by all of the terms of any such document executed
on its behalf, any notice or communication delivered by the Administrative
Agent, any Lender or any Affiliate Counterparty to the Borrower Representative
shall be deemed delivered to each Guarantor and the Administrative Agent, the
Lenders or any Affiliate Counterparty may accept, and be permitted to rely on,
any document, instrument or agreement executed by the Borrower Representative on
behalf of each Guarantor.

 

147



--------------------------------------------------------------------------------

11.10. Right of Contribution. The Guarantors agree among themselves that, in
connection with payments made hereunder, each Guarantor shall have contribution
rights against the other Guarantors as permitted under applicable Law.

11.11. Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time
the Guaranty, in each case, by any Specified Loan Party becomes effective with
respect to any Swap Obligation, hereby jointly and severally, absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to such Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents in respect of such Swap Obligation (but, in
each case, only up to the maximum amount of such liability that can be hereby
incurred without rendering such Qualified ECP Guarantor’s obligations and
undertakings under this Article XI voidable under applicable Law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section shall remain in full force and effect until the Obligations have been
indefeasibly paid and performed in full. Each Loan Party intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Loan Party for all purposes of the Commodity Exchange Act.

11.12. Eligible Contract Participant Status. Each Guarantor, in its own capacity
and in its capacity as guarantor for and on behalf of SWSC, represents and
warrants to the Lenders, any Affiliate Counterparty and any other Affiliates of
any Lender holding any Swap Obligations that, on and as of the date hereof and
on each date on which a “Swap Transaction Event” (as defined in the bilateral
agreement between any Lender, Affiliate Counterparty or other such Affiliate and
SWSC) occurs between any Lender, Affiliate Counterparty or other such Affiliate
and SWSC, it is an “eligible contract participant” within the meaning of
Section 1a(18) of the Commodity Exchange Act as amended from time to time, and
applicable regulations thereunder.

 

148



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWERS

SMITH & WESSON BRANDS, INC. (F/K/A AMERICAN OUTDOOR BRANDS CORPORATION) By:  
/s/ Deana L. McPherson

Name:

 

Deana L. McPherson

Title:

 

Chief Financial Officer

SMITH & WESSON SALES COMPANY (F/K/A AMERICAN OUTDOOR BRANDS SALES COMPANY) By:  
/s/ Deana L. McPherson

Name:

 

Deana L. McPherson

Title:

 

Chief Financial Officer

SMITH & WESSON INC. (F/K/A SMITH & WESSON FIREARM INC.) By:   /s/ Deana L.
McPherson

Name:

 

Deana L. McPherson

Title:

 

Chief Financial Officer

 

(Signature Page to Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

GUARANTORS

SWSS LLC

By:   /s/ Deana L. McPherson

Name:

 

Deana L. McPherson

Title:

 

Chief Financial Officer

BEAR LAKE HOLDINGS, LLC

By:   /s/ Deana L. McPherson

Name:

 

Deana L. McPherson

Title:

 

Chief Financial Officer

SWPC PLASTICS, LLC (F/K/A DEEP

RIVER PLASTICS, LLC)

By:   /s/ Deana L. McPherson

Name:

 

Deana L. McPherson

Title:

 

Chief Financial Officer

SMITH & WESSON DISTRIBUTING, INC.

By:   /s/ Deana L. McPherson

Name:

 

Deana L. McPherson

Title:

 

Chief Financial Officer

THOMPSON/CENTER ARMS COMPANY, LLC

By:   /s/ Deana L. McPherson

Name:

 

Deana L. McPherson

Title:

 

Chief Financial Officer

 

(Signature Page to Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

TD BANK, N.A.,

as Administrative Agent

By:   /s/ Maria P. Goncalves

Name:

 

Maria P. Goncalves

Title:

 

Regional Vice President

 

(Signature Page to Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

TD BANK, N.A.,

as a Lender and Swingline Lender

By:   /s/ Maria P. Goncalves

Name:

 

Maria P. Goncalves

Title:

 

Regional Vice President

 

(Signature Page to Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION By:   /s/ Edward S. Borden

Name:

 

Edward S. Borden

Title:

 

SVP

 

(Signature Page to Amended and Restated Credit Agreement)



--------------------------------------------------------------------------------

REGIONS BANK

By:   /s/ Bruce Rhodes

Name:

 

Bruce Rhodes

Title:

 

Managing Director

 

(Signature Page to Amended and Restated Credit Agreement)